Exhibit 10.1

 

 

 

CREDIT AGREEMENT

 

 

Dated as of November 30, 2012

 

among

 

KKR FINANCIAL HOLDINGS LLC

 

as the Borrower

 

CITIBANK, N.A.

as Administrative Agent

 

and

 

CITIBANK, N.A.

as Swingline Lender and Issuing Bank

 

and

 

The Other Lenders Party Hereto

 

and

 

CITIGROUP GLOBAL MARKETS INC.

as Sole Lead Arranger and Sole Book Manager

 

and

 

BANK OF AMERICA, N.A.

and

DEUTSCHE BANK SECURITIES INC.

as Syndication Agents

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

Section

 

Page

 

 

 

ARTICLE I. DEFINITIONS AND ACCOUNTING TERMS

 

1

1.01

Defined Terms

 

1

1.02

Other Interpretive Provisions

 

21

1.03

Accounting Terms

 

21

1.04

Rounding

 

22

1.05

Times of Day

 

22

 

 

 

 

ARTICLE II. THE COMMITMENTS AND BORROWINGS

 

22

2.01

Revolving Loans

 

22

2.02

Borrowings, Conversions and Continuations of Revolving Loans

 

22

2.03

Swingline Loans

 

24

2.04

Letters of Credit

 

26

2.05

Prepayments

 

31

2.06

Termination or Reduction of Commitments

 

31

2.07

Repayment of Loans

 

32

2.08

Interest

 

32

2.09

Fees

 

33

2.10

Computation of Interest and Fees

 

33

2.11

Evidence of Debt

 

34

2.12

Payments Generally; Administrative Agent’s Clawback

 

34

2.13

Sharing of Payments by Lenders

 

36

2.14

Increase in Commitments

 

36

2.15

Defaulting Lender Provisions

 

38

 

 

 

 

ARTICLE III. TAXES, YIELD PROTECTION AND ILLEGALITY

 

41

3.01

Taxes

 

41

3.02

Illegality

 

44

3.03

Inability to Determine Rates

 

44

3.04

Increased Costs; Reserves on Eurodollar Loans

 

44

3.05

Compensation for Losses

 

46

3.06

Mitigation Obligations

 

46

3.07

Survival

 

46

 

 

 

 

ARTICLE IV. CONDITIONS PRECEDENT TO BORROWINGS

 

47

4.01

Conditions to Effectiveness

 

47

4.02

Conditions of Initial Borrowing

 

47

4.03

Conditions to all Extensions of Credit

 

48

 

 

 

 

ARTICLE V. REPRESENTATIONS AND WARRANTIES

 

49

5.01

Existence, Qualification and Power

 

49

5.02

Authorization; No Contravention

 

49

5.03

Governmental Authorization; Other Consents

 

49

5.04

Binding Effect

 

49

5.05

Financial Statements; No Material Adverse Effect

 

50

5.06

Litigation

 

50

 

i

--------------------------------------------------------------------------------


 

5.07

No Default

 

50

5.08

Insurance

 

50

5.09

Taxes

 

50

5.10

ERISA Compliance

 

50

5.11

Properties

 

50

5.12

Investment Company Act

 

51

5.13

Disclosure

 

51

5.14

Compliance with Laws

 

51

5.15

Solvency

 

51

5.16

Perfected Security Interest

 

51

 

 

 

 

ARTICLE VI. AFFIRMATIVE COVENANTS

 

52

6.01

Financial Statements

 

52

6.02

Certificates; Other Information

 

52

6.03

Notices

 

54

6.04

Payment of Obligations

 

54

6.05

Preservation of Existence, Etc.

 

54

6.06

Maintenance of Properties

 

54

6.07

Maintenance of Insurance

 

54

6.08

Compliance with Laws

 

54

6.09

Books and Records

 

55

6.10

Inspection Rights

 

55

6.11

Use of Proceeds

 

55

6.12

Investment Policies

 

55

6.13

Fiscal Year

 

55

6.14

Lines of Business

 

55

6.15

Further Assurances

 

55

 

 

 

 

ARTICLE VII. NEGATIVE COVENANTS

 

56

7.01

Liens

 

56

7.02

Investments

 

56

7.03

Indebtedness

 

56

7.04

Fundamental Changes

 

57

7.05

Dispositions

 

58

7.06

Restricted Payments

 

59

7.07

Transactions with Affiliates

 

59

7.08

Burdensome Agreements

 

59

7.09

Financial Covenants

 

60

 

 

 

ARTICLE VIII. EVENTS OF DEFAULT AND REMEDIES

 

60

8.01

Events of Default

 

60

8.02

Remedies Upon Event of Default

 

62

8.03

Application of Funds

 

62

 

 

 

 

ARTICLE IX. ADMINISTRATIVE AGENT

 

63

9.01

Appointment and Authority

 

63

9.02

Rights as a Lender

 

63

9.03

Exculpatory Provisions

 

63

9.04

Reliance by Administrative Agent

 

64

9.05

Delegation of Duties

 

64

9.06

Resignation of Administrative Agent

 

65

 

ii

--------------------------------------------------------------------------------


 

9.07

Non-Reliance on Administrative Agent and Other Lenders

 

65

9.08

No Other Duties, Etc.

 

66

9.09

Administrative Agent May File Proofs of Claim

 

66

9.10

Collateral Matters

 

66

 

 

 

 

ARTICLE X. MISCELLANEOUS

 

67

10.01

Amendments, Etc.

 

67

10.02

Notices; Effectiveness; Electronic Communication

 

68

10.03

No Waiver; Cumulative Remedies

 

70

10.04

Expenses; Indemnity; Damage Waiver

 

70

10.05

Payments Set Aside

 

71

10.06

Successors and Assigns

 

72

10.07

Treatment of Certain Information; Confidentiality

 

76

10.08

Right of Setoff

 

76

10.09

Interest Rate Limitation

 

77

10.10

Counterparts; Integration; Effectiveness

 

77

10.11

Survival of Representations and Warranties

 

77

10.12

Severability

 

77

10.13

Replacement of Lenders

 

77

10.14

Governing Law; Jurisdiction; Etc.

 

78

10.15

No Advisory or Fiduciary Responsibility

 

79

10.16

U.S. PATRIOT Act Notice

 

80

10.17

Entire Agreement

 

80

10.18

Judgment Currency

 

80

 

iii

--------------------------------------------------------------------------------


 

SCHEDULES

 

 

2.01

Commitments and Applicable Percentages

5.06

Litigation

7.01

Existing Liens

7.03

Existing Indebtedness

7.08

Burdensome Agreements

10.02

Administrative Agent’s Office; Certain Addresses for Notices

10.06

Processing and Recordation Fees

 

 

EXHIBITS

 

 

A

Form of Revolving Loan Notice

B

Form of Swingline Loan Notice

C

Form of Promissory Note

D

Form of Compliance Certificate

E

Form of Assignment and Assumption

F-1

Form of Opinion of Simpson Thacher & Bartlett LLP

F-2

Form of Opinion of In-house General Counsel for the Borrower

G

Form of Closing Certificate

H

Form of Officer’s Certificate

I

Form of Pledge Agreement

 

iv

--------------------------------------------------------------------------------


 

CREDIT AGREEMENT

 

This CREDIT AGREEMENT (this “Agreement”) is entered into as of November 30,
2012, among KKR FINANCIAL HOLDINGS LLC, a Delaware limited liability company
(the “Borrower”); each lender from time to time party hereto (collectively, the
“Lenders” and individually, a “Lender”); CITIBANK, N.A., as Swingline Lender and
Issuing Bank; and CITIBANK, N.A., as Administrative Agent.

 

W I T N E S S E T H:

 

The Borrower, the Lenders, the Administrative Agent, the Issuing Bank and the
Swingline Lender agree as follows:

 

ARTICLE I.

DEFINITIONS AND ACCOUNTING TERMS

 

1.01                        Defined Terms.  As used in this Agreement, the
following terms shall have the meanings set forth below:

 

“Adjusted Consolidated Tangible Net Worth” means, as of any date of
determination, an amount equal to (a) the Consolidated Net Worth for the
Borrower and its consolidated Subsidiaries (as of such date of determination,
and calculated without regard to any accumulated other comprehensive income or
loss), less (b) the Intangible Assets for the Borrower and its consolidated
Subsidiaries (as of such date of determination), excluding accumulated other
comprehensive income or loss (a component of shareholders’ equity) plus
(c) Trust Preferred Indebtedness.

 

“Adjusted Consolidated Total Assets” means, as of any date of determination,
Consolidated Total Assets less the sum of (i) Non-Recourse secured Indebtedness
issued or incurred by the Borrower, (ii) Indebtedness issued or incurred by
Subsidiaries of the Borrower (other than such Indebtedness that is not
Non-Recourse to the Borrower) and (iii) Indebtedness issued or incurred by CLOs
(other than such Indebtedness that is issued to or held by the Borrower, any of
its Subsidiaries or any other CLO).

 

“Adjusted Total Liabilities” means, as of any date of determination,
Consolidated Total Liabilities less the sum of (i) all liabilities of the
consolidated GAAP balance sheet of the Borrower arising from the required
application of GAAP that are Non-Recourse to the Borrower and (ii) Trust
Preferred Indebtedness.

 

“Administrative Agent” means Citibank, N.A. in its capacity as administrative
agent under any of the Loan Documents, or any successor administrative agent.

 

“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 10.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.

 

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

 

“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person

 

1

--------------------------------------------------------------------------------


 

specified; provided, however, that neither Maples Finance Limited nor any
special purpose companies for which it provides corporate administrative
services shall be deemed to be an affiliate of KKR TRS Holdings, Ltd.

 

“Affiliated Debt Fund” means any investment fund managed or advised by
Affiliates of Kohlberg Kravis Roberts & Co. L.P. that is a bona fide debt fund.

 

“Agent Parties” has the meaning specified in Section 10.02(c).

 

“Aggregate Commitments” means, collectively, all Commitments of all Lenders at
any time outstanding.

 

“Aggregate Commitment Amount” means the aggregate principal amount of the
Aggregate Commitments from time to time.  On the date hereof, the Aggregate
Commitment Amount equals $150,000,000.  The Aggregate Commitment Amount may be
increased to an amount up to $350,000,000 in accordance with Section 2.14.

 

“Agreement” means this Credit Agreement, as further amended, restated, extended,
supplemented or otherwise modified in writing from time to time.

 

“Agreement Currency” has the meaning specified in Section 10.18.

 

“Applicable Percentage” means with respect to any Lender at any time, the
percentage (carried out to the ninth decimal place) of the Aggregate Commitment
Amount represented by such Lender’s Commitment at such time.  If the commitment
of each Lender to make Loans has been terminated pursuant to Section 8.02 or if
the Aggregate Commitments have expired, then the Applicable Percentage of each
Lender shall be determined based on the Applicable Percentage of such Lender
most recently in effect, giving effect to any subsequent assignments.  The
initial Applicable Percentage of each Lender is set forth opposite the name of
such Lender on Schedule 2.01 or in the Assignment and Assumption pursuant to
which such Lender becomes a party hereto, as applicable.

 

“Applicable Rate” means a per annum rate equal to (a) 1.25%, in the case of Base
Rate Loans and (b) 2.25%, in the case of Eurodollar Loans.

 

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

 

“Arranger” means Citigroup Global Markets Inc., in its capacity as sole lead
arranger and sole book manager.

 

“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.

 

“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee with the consent of any party whose consent is
required by Section 10.06(b), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.

 

“Attributable Indebtedness” means, on any date, (a) in respect of any capital
lease of any Person, the capitalized amount thereof that would appear on a
balance sheet of such Person prepared as of such date in accordance with GAAP,
and (b) in respect of any Synthetic Lease Obligation, the capitalized

 

2

--------------------------------------------------------------------------------


 

amount of the remaining lease payments under the relevant lease that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP if such lease were accounted for as a capital lease.

 

“Audited Financial Statements” means the audited consolidated balance sheet of
the Borrower and its Subsidiaries for the fiscal year ended December 31, 2011,
and the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of the Borrower and its Subsidiaries,
including the notes thereto.

 

“Availability” shall mean, at any time, an amount equal to the Aggregate
Commitment Amount minus the Total Revolving Credit Exposure.

 

“Availability Period” means the period from and including the Closing Date to
the earliest of (a) the Maturity Date, (b) the date of termination of the
Aggregate Commitments pursuant to Section 2.06, and (c) the date of termination
of the commitment of each Lender to make Loans pursuant to Section 8.02.

 

“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the rate of interest in
effect for such day as publicly announced from time to time by Citibank, N.A. as
its “base rate” and (c) the Eurodollar Rate for loans with an Interest Period of
one (1) month in effect on such date plus 1%.  The “prime rate” is a rate set by
Citibank, N.A. based upon various factors including Citibank, N.A.’s costs and
desired return, general economic conditions and other factors, and is used as a
reference point for pricing some loans, which may be priced at, above, or below
such announced rate.  Any change in such rate announced by Citibank, N.A. shall
take effect at the opening of business on the day specified in the public
announcement of such change.

 

“Base Rate Loan” means a Loan that bears interest at a per annum rate equal to
the Base Rate plus the Applicable Rate.

 

“BBA LIBOR” has the meaning specified in the definition of “Eurodollar Rate”.

 

“Borrower” has the meaning specified in the recitals hereto.

 

“Borrowing” means (i) Revolving Loans of the same Type, made, converted or
continued on the same date and, in the case of Eurodollar Loans, as to which a
single Interest Period is in effect, or (ii) Swingline Loans of the same
duration, as applicable.

 

“Borrower Materials” has the meaning specified in Section 6.02.

 

“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located and if
such day relates to any interest rate settings as to a Eurodollar Loan, any
fundings, disbursements, settlements and payments in respect of any such
Eurodollar Loan, or any other dealings to be carried out pursuant to this
Agreement in respect of any such Eurodollar Loan, means any such day on which
dealings in deposits in Dollars are conducted by and between banks in the London
interbank Eurodollar market.

 

“Capital Lease Obligations” of any Person means the obligations of such Person
to pay rent or other amounts under any lease of (or other arrangement conveying
the right to use) real or personal property, or a combination thereof, which
obligations are required to be classified and accounted for as capital leases on
a balance sheet of such Person under GAAP, and the amount of such obligations
shall be

 

3

--------------------------------------------------------------------------------


 

the capitalized amount thereof determined in accordance with GAAP; provided that
the adoption or issuance of any accounting standards after the Closing Date will
not cause any lease that was not or would not have constituted a Capital Lease
Obligation prior to such adoption or issuance to be deemed a Capital Lease
Obligation.

 

“Cash Collateralize” means, in respect of an obligation, to provide and pledge
(as a first priority perfected security interest) cash collateral in Dollars, at
a location and pursuant to documentation in form and substance reasonably
satisfactory to the Administrative Agent (and “Cash Collateralization” has a
corresponding meaning).

 

“Cash Management Agreement” means any agreement entered into from time to time
by the Borrower or any of its Subsidiaries in connection with cash management
services for collections, other Cash Management Services and for operating,
payroll and trust accounts of such Person, including automatic clearing house
services, controlled disbursement services, electronic funds transfer services,
information reporting services, lockbox services, stop payment services and wire
transfer services.

 

“Cash Management Bank” means (a) any third party financial institution that, at
the time it enters into a Cash Management Agreement, is a Lender or an Affiliate
of a Lender or (b) with respect to any Cash Management Agreement entered into
prior to the Closing Date, any third party financial institution that is a
Lender or an Affiliate of a Lender on the Closing Date.

 

“Cash Management Services” shall mean (a) commercial credit cards, merchant card
services, purchase or debit cards, including non-card e-payables services,
(b) treasury management services (including controlled disbursement, overdraft
automatic clearing house fund transfer services, return items and interstate
depository network services) and (c) any other demand deposit or operating
account relationships or other cash management services, including any Cash
Management Agreements.

 

“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption or taking effect of any law, rule, regulation
or treaty, (b) any change in any law, rule, regulation or treaty or in the
administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority
(provided, for avoidance of doubt, that Change in Law shall include any such
adoption, taking effect, change, making or issuance under (i) the Dodd-Frank
Wall Street Reform and Consumer Protection Act and all requests, rules,
guidelines or directives thereunder or issued in connection therewith and
(ii) all requests, rules, guidelines or directives promulgated by the Bank for
International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory
authorities, in each case pursuant to Basel III, in each case, so long as it is
the applicable Lender’s general policy or practice to demand compensation in
similar circumstances under comparable provisions of other financing
agreements).

 

“Change of Control” means (a) the acquisition of ownership, directly or
indirectly, beneficially or of record, by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof), of Equity Interests representing
more than 50% of the aggregate ordinary voting power represented by the issued
and outstanding Equity Interests of the Borrower; (b) occupation of a majority
of the seats (other than vacant seats) on the board of directors of the Borrower
by Persons who were neither (i) nominated by the board of directors of the
Borrower nor (ii) appointed by directors so nominated; or (c) the acquisition of
direct or indirect Control of the Borrower by any Person or group (within the
meaning of the Securities Exchange Act of 1934 and the rules of the SEC
thereunder as in effect on the date hereof) not in Control of the Borrower on
the Closing Date.

 

4

--------------------------------------------------------------------------------


 

“CLO” means a special purpose entity managed by KKR Financial Advisors II, LLC,
the Borrower or any of their respective Affiliates that is formed for the
purpose of securitizing corporate debt instruments and of which at least one
Person unaffiliated with the Borrower holds any of the issued and outstanding
notes.

 

“Closing Date” means the earliest date on which each of the conditions precedent
set forth in Sections 4.01, 4.02 and 4.03 have either been satisfied or waived.

 

“Code” means the Internal Revenue Code of 1986, as amended from time to time.

 

“Collateral” has the meaning specified in the Pledge Agreement.

 

“Commitment” means, as to each Lender, its obligation to (a) make Revolving
Loans to the Borrower pursuant to Section 2.01 and (b) purchase participations
in Swingline Loans, in an aggregate principal amount at any one time outstanding
not to exceed the amount set forth opposite such Lender’s name on Schedule 2.01
or in the Assignment and Assumption pursuant to which such Lender becomes a
party hereto, as applicable, as such amount may be adjusted from time to time in
accordance with this Agreement.

 

“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.

 

“Consolidated Net Worth” means, as of any date of determination, the aggregate
sum of all amounts which would be included on a consolidated balance sheet of
the Borrower and its Consolidated Subsidiaries under shareholders’ equity as of
such date in accordance with GAAP.

 

“Consolidated Total Assets” means, as of any date of determination, the sum of
(a) all assets (“consolidated balance sheet assets”) of the Borrower and its
Subsidiaries determined on a consolidated basis in accordance with GAAP, plus
(b) without duplication, all assets leased by the Borrower or any Subsidiary as
lessee under any Synthetic Lease to the extent that such assets would have been
consolidated balance sheet assets had the Synthetic Lease been treated for
accounting purposes as a capital lease, plus (c) without duplication, all
proceeds of sold receivables in respect of sales of (i) accounts or general
intangibles for money due or to become due, (ii) chattel paper, instruments or
documents creating or evidencing a right to payment of money or (iii) other
receivables (collectively “receivables”), whether pursuant to a purchase
facility or otherwise, other than in connection with the disposition of the
business operations of such Persons relating thereto or a disposition of
defaulted receivables for collection and not as a financing arrangement, and
together with any obligation of such Persons to pay any discount, interest,
fees, indemnities, penalties, recourse, expenses or other amounts in connection
therewith, to the extent that such receivables would have been consolidated
balance sheet assets had they not been sold.

 

“Consolidated Total Liabilities” means, as of any date of determination, all
liabilities of the Borrower and its Subsidiaries determined on a consolidated
basis in accordance with GAAP and classified as such on the consolidated balance
sheet of the Borrower and its Subsidiaries and, without duplication, all other
Indebtedness of the Borrower and its Subsidiaries, whether or not so classified;
provided that for purposes of this definition, in the case of a Trust Preferred
Securities Transaction of the Borrower or any Subsidiary, only the Trust
Preferred Indebtedness issued or incurred by the Borrower or any Subsidiary in
connection therewith, excluding Trust Preferred Indebtedness relating solely to
the common equity securities of the applicable Trust Preferred Financing
Vehicle, shall be included in determining the liabilities and other Indebtedness
of the Borrower and its Subsidiaries.  Notwithstanding the foregoing,
Consolidated Total Liabilities shall not include liabilities arising out of any
Disposition by

 

5

--------------------------------------------------------------------------------


 

the Borrower of all of its residential real estate assets as contemplated by
Section 7.05(b) (i) that are Non-Recourse to the Borrower and (ii) are recorded
by the Borrower based on required application of GAAP.

 

“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.

 

“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise. 
“Controlling” and “Controlled” have meanings correlative thereto.

 

“Debt Fund Affiliate” means any investment fund managed or advised by Affiliates
of Kohlberg Kravis Roberts & Co. L.P. that is a bona fide debt fund and that
extends credit or buys loans in the ordinary course of business.

 

“Debt Securities” means securities evidencing debt obligations, including,
without limitation, certificates representing an interest in a trust, the
principal assets of which consist of debt obligations.

 

“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.

 

“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.

 

“Default Rate” means, when used with respect to Obligations, (i) with respect to
Base Rate Loans, an interest rate equal to (A) the Base Rate plus (B) the
Applicable Rate plus (C) 2% per annum; and (ii) with respect to Eurodollar
Loans, an interest rate equal to (A) the Eurodollar Rate plus (B) the Applicable
Rate plus (C) 2% per annum.

 

“Defaulting Lender” means, at any time, a Lender (i) that has failed for three
or more Business Days to comply with its obligations under this Agreement to
make a Loan, make a payment to the Issuing Bank in respect of an LC Payment
and/or make a payment to the Swingline Lender in respect of a Swingline Loan
(each a “funding obligation”), (ii) that has notified the Administrative Agent,
or has stated publicly, that it will not comply with any such funding obligation
hereunder, or has defaulted on its funding obligations under any other loan
agreement or credit agreement or other financing agreement, (iii) that has, for
three or more Business Days, failed to confirm in writing to the Administrative
Agent, in response to a written request of the Administrative Agent, that it
will comply with its funding obligations hereunder (provided that such Lender
shall cease to be a Defaulting Lender pursuant to this clause (iii) upon receipt
of such written confirmation by the Administrative Agent), or (iv) in respect of
which a Lender Insolvency Event has occurred and is continuing, in the case of
clauses (i) through (iv) above unless the subject of a good faith dispute and
such Lender has notified the Administrative Agent in writing of such (provided
that neither the reallocation of funding obligations provided for in
Section 2.15(c) as a result of a Lender’s being a Defaulting Lender nor the
performance by Non-Defaulting Lenders of such reallocated funding obligations
will by themselves cause the relevant Defaulting Lender to become a
Non-Defaulting Lender).  Any determination that a Lender is a Defaulting Lender
under clauses (i) through (iv) above will be made by the Administrative Agent in
its reasonable discretion acting in good faith.  The Administrative Agent will
promptly send to all parties hereto a copy of any notice to the Borrower
provided for in this definition.

 

6

--------------------------------------------------------------------------------


 

“Disposition” means the sale, transfer, license, lease or other disposition
(including any sale and leaseback transaction) of any property by any Person,
including any sale, assignment, transfer or other disposal, with or without
recourse, of any notes or accounts receivable or any rights and claims
associated therewith.

 

“Dollar” and “$” mean the lawful currency of the United States.

 

“Eligible Assignee” means (a) any Person that meets the requirements to be an
assignee under Sections 10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi), (b) a
commercial bank organized under the laws of the United States, or any State
thereof, having total assets in excess of $500,000,000 or any commercial finance
or asset based lending affiliate of any such commercial bank, (c) a savings and
loan association or savings bank organized under the laws of the United States,
or any State thereof, having a net worth of at least $250,000,000 calculated in
accordance with GAAP, (d) any Lender (or any Affiliate of any Lender) listed on
the signature page of this Agreement, (e) other financial institutions with a
net worth of at least $250,000,000 and (f) any Affiliated Debt Fund; provided
that the aggregate Commitments of all Affiliated Debt Funds taken as a whole
shall not exceed 25% of the Aggregate Commitment Amount at any time.

 

“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.

 

“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower or any of its respective Subsidiaries
directly or indirectly resulting from or based upon (a) violation of any
Environmental Law, (b) the generation, use, handling, transportation, storage,
treatment or disposal of any Hazardous Materials, (c) exposure to any Hazardous
Materials, (d) the release or threatened release of any Hazardous Materials into
the environment or (e) any contract, agreement or other consensual arrangement
pursuant to which liability is assumed or imposed with respect to any of the
foregoing.

 

“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.

 

“ERISA” means the Employee Retirement Income Security Act of 1974.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).

 

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a

 

7

--------------------------------------------------------------------------------


 

cessation of operations that is treated as such a withdrawal under
Section 4062(e) of ERISA; (c) a complete or partial withdrawal by the Borrower
or any ERISA Affiliate from a Multiemployer Plan or notification that a
Multiemployer Plan is in reorganization; (d) the filing of a notice of intent to
terminate, the treatment of a Plan amendment as a termination under Section 4041
or 4041A of ERISA, or the commencement of proceedings by the PBGC to terminate a
Pension Plan or Multiemployer Plan; (e) an event or condition which constitutes
grounds under Section 4042 of ERISA for the termination of, or the appointment
of a trustee to administer, any Pension Plan or Multiemployer Plan; or (f) the
imposition of any liability under Title IV of ERISA, other than for PBGC
premiums due but not delinquent under Section 4007 of ERISA, upon the Borrower
or any ERISA Affiliate.

 

“Eurodollar Loan” means any Revolving Loan that bears interest at a per annum
rate equal to the Eurodollar Rate plus the Applicable Rate.

 

“Eurodollar Rate” means, for any day, a fixed rate equal to the British Bankers
Association LIBOR Rate, or the successor thereto if the British Bankers
Association is no longer making a LIBOR Rate available, (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Administrative Agent from time to
time) at approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for U.S. dollar deposits (for delivery on
the first day of such Interest Period) with a term equivalent to such Interest
Period.  If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Administrative Agent to be the rate at which deposits in U.S.
dollars for delivery on the first day of such Interest Period in Same Day Funds
in the approximate amount of the Eurodollar Loan being made, continued or
converted by Citibank, N.A. and with a term equivalent to such Interest Period
would be offered by Citibank, N.A.’s London Branch to major banks in the London
interbank eurodollar market at their request at approximately 11:00 a.m. (London
time) two Business Days prior to the commencement of such Interest Period.

 

“Event of Default” has the meaning specified in Section 8.01.

 

“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any obligation
of the Borrower hereunder or under any other Loan Document, (a) taxes imposed on
or measured by its overall gross or net income (however denominated), and
franchise taxes imposed on it (in lieu of net income taxes), in each case, by
the jurisdiction (or any political subdivision thereof including, without
limitation, a state of the United States and any political subdivision of such
state) under the laws of which such recipient is organized (or political
subdivision thereof) or in which its principal office is located or, in the case
of any Lender, in which its applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States or any similar tax imposed by any
other jurisdiction (or political subdivision thereof) in which the Borrower is
located, (c) in the case of a Foreign Lender (other than an assignee pursuant to
a request by the Borrower under Section 10.13), any and all Taxes (including
withholding tax) that are imposed on amounts payable to such Foreign Lender at
the time such Foreign Lender becomes a party hereto (or designates a new Lending
Office), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower with respect to
such withholding tax pursuant to Section 3.01(a), or are attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with Section 3.01(e), (d) any and all Taxes imposed on it as a
result of a trade or business, a permanent establishment, or a present or former
connection between such Lender or the Administrative Agent (as the case may be)
and the jurisdiction of the Governmental Authority imposing such tax or any
taxing authority thereof or therein (other than connections arising from the
relevant Lender or the Administrative Agent having executed, delivered, become a
party to, performed its obligations under,

 

8

--------------------------------------------------------------------------------


 

received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document) and (e) any Taxes
that are imposed by reason of FATCA.

 

“Existing Credit Agreement” means that certain Credit Agreement, dated as of
May 3, 2010 (as amended) among the Borrower, certain of its Subsidiaries and the
lenders and agents party thereto.

 

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.

 

“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average (rounded upwards, if necessary, to a whole multiple of 1/100 of
1%) of the rates on overnight Federal funds transactions with members of the
Federal Reserve System arranged by Federal funds brokers on such day, as
published by the Federal Reserve Bank of New York on the Business Day next
succeeding such day; provided that (a) if such day is not a Business Day, the
Federal Funds Rate for such day shall be such rate on such transactions on the
next preceding Business Day as so published on the next succeeding Business Day,
and (b) if no such rate is so published on such next succeeding Business Day,
the Federal Funds Rate for such day shall be the average rate (rounded upward,
if necessary, to a whole multiple of 1/100 of 1%) charged to Citibank, N.A. on
such day on such transactions as determined by the Administrative Agent.

 

“Fee Letter” means the fee letter agreement, dated October 4, 2012 between the
Borrower and the Administrative Agent, as amended.

 

“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.

 

“FRB” means the Board of Governors of the Federal Reserve System of the United
States.

 

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.

 

“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).

 

“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable

 

9

--------------------------------------------------------------------------------


 

or performable by another Person (the “primary obligor”) in any manner, whether
directly or indirectly, and including any obligation of such Person, direct or
indirect, (i) to purchase or pay (or advance or supply funds for the purchase or
payment of) such Indebtedness or other obligation, (ii) to purchase or lease
property, securities or services for the purpose of assuring the obligee in
respect of such Indebtedness or other obligation of the payment or performance
of such Indebtedness or other obligation, (iii) to maintain working capital,
equity capital or any other financial statement condition or liquidity or level
of income or cash flow of the primary obligor so as to enable the primary
obligor to pay such Indebtedness or other obligation, or (iv) entered into for
the purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person (or any right, contingent or otherwise, of
any holder of such Indebtedness to obtain any such Lien); provided that the term
“Guarantee” shall not include endorsements for collection or deposit in the
ordinary course of business.  The amount of any Guarantee shall be deemed to be
an amount equal to the stated or determinable amount of the related primary
obligation, or portion thereof, in respect of which such Guarantee is made or,
if not stated or determinable, the maximum reasonably anticipated liability in
respect thereof as determined by the guaranteeing Person in good faith.  The
term “Guarantee” as a verb has a corresponding meaning.

 

“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.

 

“Increase Effective Date” has the meaning specified in Section 2.14(d).

 

“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:

 

(a)                                 all obligations of such Person for borrowed
money and all obligations of such Person evidenced by bonds, debentures, notes,
loan agreements or other similar instruments;

 

(b)                                 all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;

 

(c)                                  net obligations of such Person under any
Swap Contract;

 

(d)                                 all obligations of such Person to pay the
deferred purchase price of property or services (other than trade accounts
payable in the ordinary course of business and, in each case, not past due for
more than 60 days after the date on which such trade account payable was
created);

 

(e)                                  indebtedness (excluding prepaid interest
thereon) secured by a Lien on property owned or being purchased by such Person
(including indebtedness arising under conditional sales or other title retention
agreements), whether or not such indebtedness shall have been assumed by such
Person or is limited in recourse;

 

(f)                                   Capital Lease Obligations and Synthetic
Lease Obligations;

 

(g)                                  all obligations of such Person to purchase,
redeem, retire, defease or otherwise make any payment in respect of any Equity
Interest in such Person or any other Person, valued, in the case of a

 

10

--------------------------------------------------------------------------------


 

redeemable preferred interest, at the greater of its voluntary or involuntary
liquidation preference plus accrued and unpaid dividends; and

 

(h)                                 all Guarantees of such Person in respect of
any of the foregoing.

 

For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership, joint venture (other than a joint venture that
is itself a corporation or limited liability company) or other business venture
(collectively with a partnership and a joint venture, referred to hereinafter as
a “Venture”), but only to the extent that such Person is directly or indirectly
liable for such Indebtedness, whether by reason of its status as general
partner, joint venturer or otherwise, unless, and only to the extent that, such
Indebtedness is Non-Recourse to such Person or Venture.

 

The amount of any net obligation under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof as of such date.  The amount of
any Capital Lease Obligation or Synthetic Lease Obligation as of any date shall
be deemed to be the amount of Attributable Indebtedness in respect thereof as of
such date.

 

“Indemnified Taxes” means Taxes other than Excluded Taxes.

 

“Indemnitees” has the meaning specified in Section 10.04(b).

 

“Information” has the meaning specified in Section 10.07.

 

“Intangible Assets” means, as of any date of determination, (to the extent
included in Consolidated Total Assets) the total book value of all assets of the
Borrower and its Subsidiaries properly classified as intangible assets under
GAAP, including such items as goodwill, the purchase price of acquired assets in
excess of the fair market value thereof, trademarks, trade names, service marks,
brand names, copyrights, patents and licenses, and rights with respect to the
foregoing.

 

“Interest Payment Date” means, (a) as to any Eurodollar Loan, the last day of
each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Loan exceeds three months,
the respective dates that fall every three months after the beginning of such
Interest Period shall also be Interest Payment Dates; and (b) as to any Base
Rate Loan (including a Swingline Loan), the last Business Day of each March,
June, September and December and the Maturity Date.

 

“Interest Period” means, as to each Eurodollar Loan, the period commencing on
the date such Eurodollar Loan is disbursed or converted to or continued as a
Eurodollar Loan and ending on the date, one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:

 

(a)                                 any Interest Period that would otherwise end
on a day that is not a Business Day shall be extended to the next succeeding
Business Day unless such Business Day falls in another calendar month, in which
case such Interest Period shall end on the next preceding Business Day;

 

(b)                                 any Interest Period that begins on the last
Business Day of a calendar month (or on a day for which there is no numerically
corresponding day in the calendar month at the end of such Interest Period)
shall end on the last Business Day of the calendar month at the end of such
Interest Period; and

 

(c)                                  no Interest Period shall extend beyond the
Maturity Date.

 

11

--------------------------------------------------------------------------------


 

“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of capital stock or other securities of another Person, (b) a loan,
advance or capital contribution to, Guarantee or assumption of debt of, or
purchase or other acquisition of any other debt or equity participation or
interest in, another Person, including any partnership or joint venture interest
in such other Person and any arrangement pursuant to which the investor
Guarantees Indebtedness of such other Person, or (c) the purchase or other
acquisition (in one transaction or a series of transactions) of assets of
another Person that constitute a business unit.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.

 

“Investment Company Act” means the Investment Company Act of 1940, as amended.

 

“IRS” means the United States Internal Revenue Service.

 

“Issuing Bank” means (i) Citibank, N.A., in its capacity as the issuer of
Letters of Credit hereunder, and its successors in such capacity or (ii) or any
other Lender that, at the request of the Borrower and with the consent of the
Administrative Agent, agrees, in such Lender’s sole discretion, to become an
Issuing Bank for the purpose of issuing Letters of Credit pursuant to
Section 2.04.

 

“Judgment Currency” has the meaning specified in Section 10.18.

 

“L/C Maturity Date” means the date that is five Business Days prior to the
Maturity Date.

 

“L/C Participant” has the meaning specified in Section 2.04(c).

 

“L/C Participation” has the meaning specified in Section 2.04(c).

 

“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.

 

“Lender” has the meaning specified in the introductory paragraph hereto and, as
the context requires, includes the Swingline Lender.

 

“Lender Insolvency Event” means that (i) a Lender or its Parent Company is
insolvent, or is generally unable to pay its debts as they become due, or admits
in writing its inability to pay its debts as they become due, or makes a general
assignment for the benefit of its creditors, or (ii) such Lender or its Parent
Company is the subject of a bankruptcy, insolvency, reorganization, liquidation
or similar proceeding, or a receiver, trustee, conservator, intervenor or
sequestrator or the like has been appointed for such Lender or its Parent
Company, or such Lender or its Parent Company has taken any action in
furtherance of or indicating its consent to or acquiescence in any such
proceeding or appointment; provided that a Lender Insolvency Event shall not
result solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any direct or indirect parent company thereof by a
Governmental Authority so long as such ownership interest does not result in or
provide such Lender with immunity from the jurisdiction of courts within the
United States or from the enforcement of judgments or writs of attachment on its
assets or permit such Lender (or such Governmental Authority) to reject,
repudiate, disavow or disaffirm any contracts or agreements made with such
Lender.

 

12

--------------------------------------------------------------------------------


 

“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.

 

“Letter of Credit” means any letter of credit issued pursuant to this Agreement.

 

“Letter of Credit Commitment” means $25,000,000.

 

“Letter of Credit Exposure” means, at any time, the sum of (a) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus (b) the
aggregate amount of all payments made by the Issuing Bank pursuant to Letter of
Credits that have not yet been reimbursed by or on behalf of the Borrower at
such time.

 

“Letter of Credit Request” has the meaning specified in Section 2.04(b).

 

“Letters of Credit Outstanding” shall mean, at any time, the sum of, without
duplication, (a) the aggregate stated amount of all outstanding Letters of
Credit and (b) the aggregate amount of all unreimbursed drawings or payments in
respect of all Letters of Credit.

 

“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).

 

“Loan” means any Revolving Loan or Swingline Loan.

 

“Loan Documents” means this Agreement, the Security Documents, and each Note, if
any, issued hereunder.

 

“Loan Notice” means either a Revolving Loan Notice or a Swingline Loan Notice.

 

“Management Agreement” means that certain Amended and Restated Management
Agreement, dated as of May 4, 2007, between the Borrower and KKR Financial
Advisors LLC, as amended.

 

“Material Adverse Effect” means a material adverse effect on (a) the business,
assets, operations or condition, financial or otherwise, of the Borrower and its
Subsidiaries taken as a whole, (b) the ability of the Borrower to perform any of
its obligations under this Agreement or any other Loan Document or (c) the
rights of or benefits available to the Administrative Agent or the Lenders under
this Agreement or any other Loan Document.

 

“Material Indebtedness” means Indebtedness (other than the Loans and
Indebtedness in respect of Swap Contracts and Repurchase Agreement) of the
Borrower and, except for Indebtedness that is Non-Recourse to the Borrower, its
Subsidiaries in an aggregate principal amount exceeding $25,000,000.

 

“Maturity Date” means November 30, 2015, and, if such date is not a Business
Day, the Maturity Date shall be the next preceding Business Day.

 

“Maximum Rate” has the meaning specified in Section 10.09.

 

13

--------------------------------------------------------------------------------


 

“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.

 

“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.

 

“Non-Defaulting Lender” means, at any time, a Lender that is not a Defaulting
Lender or a Potential Defaulting Lender.

 

“Non-Recourse” means, with respect to any Indebtedness and to any Person, that
such Person has not Guaranteed such Indebtedness, and is not otherwise liable,
directly or indirectly, for such Indebtedness, and that no default on such
Indebtedness would permit (upon notice or lapse of time) any holder thereof to
declare a default on such Person’s own Indebtedness.

 

“Note” means a promissory note made by the Borrower in favor of a Lender
evidencing Loans made by such Lender, substantially in the form of Exhibit C.

 

“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, the Borrower arising under any Loan Document or
otherwise with respect to any Loan hereunder or under any Secured Cash
Management Agreement or Secured Swap Contract, in each case, entered into with
the Borrower or any of its Subsidiaries, whether direct or indirect (including
those acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against the Borrower or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.

 

“Organizational Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents with respect to any non-U.S. jurisdiction);
(b) with respect to any limited liability company, the certificate or articles
of formation or organization and operating agreement; and (c) with respect to
any partnership, joint venture, trust or other form of business entity, the
partnership, joint venture or other applicable agreement of formation or
organization and any agreement, instrument, filing or notice with respect
thereto filed in connection with its formation or organization with the
applicable Governmental Authority in the jurisdiction of its formation or
organization and, if applicable, any certificate or articles of formation or
organization of such entity.

 

“Other Letter of Credit Obligations” means reimbursement obligations of the
Borrower in respect of letters of credit issued for the benefit of the Borrower
or any of its Subsidiaries, which reimbursement obligations may be unsecured or
may be collateralized by means of a deposit of cash with the issuer of any such
letter of credit.

 

“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies of the United States
or any political subdivision thereof (including, without limitation, any state
in the United States and any political subdivision of any such state) (including
interest, fines, penalties and additions to tax) arising from the execution,
delivery, performance or enforcement of, or otherwise with respect to, this
Agreement or any other Loan Document.

 

“Outstanding Amount” means with respect to all Loans hereunder, on any date, the
aggregate outstanding principal amount thereof after giving effect to any
borrowings and prepayments or repayments of Loans occurring on such date.

 

14

--------------------------------------------------------------------------------


 

“Parent Company” means, with respect to a Lender, the bank holding company (as
defined in Federal Reserve Board Regulation Y), if any, of such Lender, and/or
any Person owning, beneficially or of record, directly or indirectly, a majority
of the shares of such Lender.

 

“Participant” has the meaning specified in Section 10.06(d).

 

“Participant Register” has the meaning specified in Section 10.06(d).

 

“Patriot Act” has the meaning specified in Section 10.16.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor entity
performing similar functions.

 

“PCAOB” means the Public Company Accounting Oversight Board.

 

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

“Permitted Encumbrances” means:

 

(a)                                 Liens imposed by law for taxes that are not
yet due or are being contested in good faith by the Borrower or a Subsidiary
thereof and for which adequate reserves have been set aside;

 

(b)                                 landlords’, carriers’, warehousemen’s,
mechanics’, materialmen’s, repairmen’s and other like Liens imposed by law,
arising in the ordinary course of business and securing obligations that are not
overdue by more than 30 days or are being contested in good faith by the
Borrower or a Subsidiary thereof;

 

(c)                                  pledges and deposits made in the ordinary
course of business in compliance with workers’ compensation, unemployment
insurance and other social security laws or regulations and deposits securing
liability to insurance carriers in relation to the foregoing;

 

(d)                                 deposits to secure the performance of bids,
trade contracts, leases, statutory obligations, surety and appeal bonds,
performance bonds and other obligations of a like nature, in each case in the
ordinary course of business;

 

(e)                                  judgment liens in respect of judgments that
do not constitute an Event of Default; and

 

(f)                                   easements, zoning restrictions,
rights-of-way and similar encumbrances on real property imposed by law or
arising in the ordinary course of business that do not secure any monetary
obligations and do not materially interfere with the ordinary conduct of
business of the Borrower or any Subsidiary;

 

provided that the term “Permitted Encumbrances” shall not include any Lien
securing Indebtedness.

 

“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.

 

15

--------------------------------------------------------------------------------


 

“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 of the Code or Title IV of ERISA, any ERISA
Affiliate.

 

“Platform” has the meaning specified in Section 6.02.

 

“Pledge Agreement” means the Pledge Agreement, substantially in the form of
Exhibit I, executed and delivered in connection with this Agreement, between the
Borrower and the Administrative Agent, as further amended, amended and restated,
supplemented or otherwise modified from time to time.

 

“Potential Defaulting Lender” means, at any time, a Lender (i) as to which the
Administrative Agent has notified the Borrower that an event of the kind
referred to in the definition of “Lender Insolvency Event” has occurred and is
continuing in respect of any Subsidiary of such Lender, (ii) as to which the
Administrative Agent, the Issuing Bank or the Swingline Lender has in good faith
determined and notified the Borrower and (in the case of the Issuing Bank or the
Swingline Lender) the Administrative Agent that such Lender or its Parent
Company or a Subsidiary thereof has notified the Administrative Agent, or has
stated publicly, that it will not comply with its funding obligations under any
other loan agreement or credit agreement or other similar financing agreement or
(iii) that has, or whose Parent Company has, a non-investment grade rating from
Moody’s or S&P or another nationally recognized rating agency.  Any
determination that a Lender is a Potential Defaulting Lender under any of
clauses (i) through (iii) above will be made by the Administrative Agent or, in
the case of clause (ii), the Issuing Bank or the Swingline Lender, as the case
may be, in its reasonable discretion acting in good faith.  The Administrative
Agent will promptly send to all parties hereto a copy of any notice to the
Borrower provided for in this definition.

 

“Public Lender” has the meaning specified in Section 6.02.

 

“Recourse Indebtedness” means the sum of (i) senior secured Indebtedness issued
or incurred by the Borrower (other than Non-Recourse secured Indebtedness of the
Borrower) and (ii) any unsecured Indebtedness issued or incurred by Subsidiaries
of the Borrower that is not Non-Recourse to the Borrower.

 

“Register” has the meaning specified in Section 10.06(c).

 

“Registered Public Accounting Firm” has the meaning specified in the Securities
Laws and shall be independent of the Borrower as prescribed by the Securities
Laws.

 

“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents and advisors of such
Person and of such Person’s Affiliates.

 

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.

 

“Repurchase Agreement” means any agreement involving the sale or purchase of
financial or other assets whereby the seller of such assets agrees to repurchase
such assets at an agreed upon price and at a stated time.

 

“Request for Borrowing” means (a) with respect to a Borrowing, conversion or
continuation of Revolving Loans, a Revolving Loan Notice and (b) with respect to
a Swingline Loan, a Swingline Loan Notice.

 

16

--------------------------------------------------------------------------------


 

“Required Lenders” means, as of any date of determination, the Lenders having
Commitments in the aggregate representing more than 50% of the Aggregate
Commitments at such time or, if the commitment of each Lender to make Loans has
been terminated pursuant to Section 8.02, at least two Lenders holding in the
aggregate more than 50% of the Total Revolving Credit Exposure (with the
aggregate amount of each Lender’s risk participation in Swingline Loans being
deemed “held” by such Lender for purposes of this definition); provided that the
Commitment of, and the portion of the Total Revolving Credit Exposure held or
deemed held by, any Defaulting Lender shall be excluded for purposes of making a
determination of Required Lenders.

 

“Responsible Officer” means the chief executive officer, president, chief
financial officer, chief operating officer, treasurer, assistant treasurer or
controller of the Borrower or any other officer of the Borrower (i) so
designated by any of the foregoing officers in a notice to the Administrative
Agent or (ii) so authorized by resolutions of the Borrower’s board of
directors.  Any document delivered hereunder that is signed by a Responsible
Officer of the Borrower shall be conclusively presumed to have been authorized
by all necessary corporate, partnership and/or other action on the part of the
Borrower and such Responsible Officer shall be conclusively presumed to have
acted on behalf of the Borrower.

 

“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of the Borrower or any Subsidiary, or any payment (whether in cash,
securities or other property), including any sinking fund or similar deposit, on
account of the purchase, redemption, retirement, acquisition, cancellation or
termination of any such capital stock or other Equity Interest, or on account of
any return of capital to the Borrower’s stockholders, partners or members (or
the equivalent Person thereof).

 

“Revolving Credit Exposure” means, with respect to any Lender at any time, the
sum of (a) the Outstanding Amount of the Revolving Loans of such Lender,
(b) such Lender’s Applicable Percentage of Letter of Credit Exposure then
outstanding and (c) such Lender’s Applicable Percentage of the Outstanding
Amount of all Swingline Loans.

 

“Revolving Credit Facility” means the credit facility pursuant to which
Revolving Loans are made available to the Borrower in accordance with this
Agreement.

 

“Revolving Loan” means an extension of credit made by a Lender to the Borrower
pursuant to Section 2.01 of this Agreement.

 

“Revolving Loan Notice” means a notice of (a) a Borrowing of a Revolving Loan,
(b) a conversion of Revolving Loans from one Type to another, or (c) a
continuation of Eurodollar Loans pursuant to Section 2.02(a), which, if in
writing, shall be substantially in the form of Exhibit A.

 

“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc. and any successor thereto.

 

“Same Day Funds” means with respect to disbursements and payments in Dollars,
immediately available funds.

 

“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002, as amended.

 

“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.

 

17

--------------------------------------------------------------------------------


 

“Secured Cash Management Agreement” shall mean any Cash Management Agreement
that is entered into by and between the Borrower or any of its Subsidiaries and
any Cash Management Bank.

 

“Secured Indebtedness” means secured Indebtedness incurred by the Borrower or
any Subsidiary in the ordinary course of its business, including any such
Indebtedness incurred pursuant to or in connection with any loan warehouse
agreement, Repurchase Agreement, Swap Contract, collateralized bond obligation,
collateralized loan obligation, collateralized debt obligation or
Securitization.

 

“Secured Swap Contract” shall mean any Swap Contract that is entered into by and
between the Borrower or any of its Subsidiaries and any Swap Contract Bank.

 

“Securitization” means the issuance by a bankruptcy-remote special purpose
entity of evidences of debt obligations or Equity Interests to holders which are
third party institutional investors and which entitle the holders to receive
payments that depend primarily on the cash flow of accounts, chattel paper,
instruments, investment property or payment intangibles owned by the special
purpose entity.

 

“Security Documents” means the Pledge Agreement and all other instruments and
documents, including without limitation, Uniform Commercial Code financing
statements, which (a) are required to be executed, delivered or filed pursuant
to the Pledge Agreement or any other Loan Document or (b) are necessary for the
creation or perfection of any Lien in favor of the Administrative Agent for the
benefit of the Lenders to secure any of the Obligations.

 

“Securities Laws” means the Securities Act of 1933, the Securities Exchange Act
of 1934, Sarbanes-Oxley and the applicable accounting and auditing principles,
rules, standards and practices promulgated, approved or incorporated by the SEC
or the PCAOB.

 

“Solvent” means, with respect to any Person as of a particular date, that, on
such date (a) such Person is able to pay its debts and other liabilities,
contingent obligations and other commitments as they mature in the normal course
of business, (b) such Person does not intend to, and does not believe that it
will, incur debts or liabilities beyond such Person’s ability to pay as such
debts and liabilities mature in their ordinary course, (c) such Person is not
engaged in a business or a transaction, and is not about to engage in a business
or a transaction, for which such Person’s assets would constitute unreasonably
small capital after giving due consideration to the prevailing practice in the
industry in which such Person is engaged or is to engage, (d) the fair value of
the assets of such Person is greater than the total amount of liabilities,
including, without limitation, contingent liabilities, of such Person, and
(e) the present fair saleable value of the assets of such Person is not less
than the amount that will be required to pay the probable liability of such
Person on its debts as they become absolute and matured. In computing the amount
of contingent liabilities at any time, it is intended that such liabilities will
be computed at the amount which, in light of all the facts and circumstances
existing at such time, represents the amount that can reasonably be expected to
become an actual or matured liability.

 

“Special Event” means, in connection with a Trust Preferred Financing Vehicle,
the receipt by the Borrower (or its Subsidiary) of an opinion of counsel that as
a result of certain changes in or interpretations of the tax law or the
Investment Company Act or, in each case, regulations thereunder, there is more
than an insubstantial risk that the Trust Preferred Vehicle will be considered
an “investment company” under the Investment Company Act or that the Trust
Preferred Vehicle will be subject to United States federal income tax or subject
to more than a de minimus amount of other taxes or governmental charges or that
interest payable by the maker of the Trust Preferred Indebtedness will not be
eligible as a tax deduction by such maker.

 

18

--------------------------------------------------------------------------------


 

“Stated Amount” of any Letter of Credit shall mean, at any time, the maximum
amount available to be drawn thereunder at such time, determined without regard
to whether any conditions to drawing could then be met.

 

“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person; provided that none of the CLOs shall be considered a Subsidiary
of the Borrower for so long as any Person other than the Borrower or a
Subsidiary or any affiliate thereof holds any Indebtedness of such CLO.  Unless
otherwise specified, all references herein to a “Subsidiary” or to
“Subsidiaries” shall refer to a Subsidiary or Subsidiaries of the Borrower.

 

“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement (any such master
agreement, together with any related schedules, a “Master Agreement”), including
any such obligations or liabilities under any Master Agreement.

 

“Swap Contract Bank” shall mean (a) any Person that, at the time it enters into
a Swap Contract, is a Lender or an Affiliate of a Lender or (b) with respect to
any Swap Contract entered into prior to the Closing Date, any person that is a
Lender or an Affiliate of a Lender on the Closing Date.

 

“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).

 

“Swingline Borrowing” means a borrowing of a Swingline Loan pursuant to
Section 2.03.

 

“Swingline Lender” means Citibank, N.A. in its capacity as provider of Swingline
Loans, or any successor swingline lender hereunder.

 

“Swingline Loan” has the meaning specified in Section 2.03(a).

 

“Swingline Loan Notice” means a notice of a Swingline Borrowing pursuant to
Section 2.03(b), which, if in writing, shall be substantially in the form of
Exhibit B.

 

19

--------------------------------------------------------------------------------


 

“Swingline Sublimit” means, at any time, an amount equal to the lesser of
(a) $25,000,000 and (b) the Aggregate Commitment Amount.  The Swingline Sublimit
is part of, and not in addition to, the Aggregate Commitment Amount.

 

“Syndication Agents” means, collectively, Bank of America, N.A. and Deutsche
Bank Securities Inc.

 

“Synthetic Lease” means any lease of goods or other property, whether real or
personal, which is treated as an operating lease under GAAP and as a loan or
financing for U.S. income tax purposes.

 

“Synthetic Lease Obligation” means the monetary obligation of a Person under a
Synthetic Lease.

 

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.

 

“Total Revolving Credit Exposure” means, at any date, the sum of the Revolving
Credit Exposures of all Lenders.

 

“Trust Preferred Financing Vehicle” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

 

“Trust Preferred Guaranty” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

 

“Trust Preferred Indebtedness” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

 

“Trust Preferred Securities” has the meaning assigned to such term in the
definition of Trust Preferred Securities Transaction.

 

“Trust Preferred Securities Transaction” means a transaction pursuant to which
(i) the Borrower (or any Subsidiary) issues unsecured, subordinated, Debt
Securities to, or borrows on an unsecured, subordinated basis from, any trust or
other entity that, as its primary purpose, provides financing to the Borrower
(or any Subsidiary) (a “Trust Preferred Financing Vehicle”; such indebtedness of
the Borrower or any of its Subsidiaries owing to a Trust Preferred Financing
Vehicle, “Trust Preferred Indebtedness”) and (ii) the Trust Preferred Financing
Vehicle funds such financing of the Borrower (or such Subsidiary) by issuing and
selling preferred securities having a mandatory redemption date no earlier than
30 years and not subject to redemption in less than 5 years from the date of
their issuance (other than at the option of the Borrower or applicable
Subsidiary upon the occurrence of a Special Event) (“Trust Preferred
Securities”), which securities may be guaranteed on an unsecured, subordinated
basis by the Borrower or such Subsidiary to the extent that the trustee has
failed to make distributions from payments received from the Borrower or such
Subsidiary (each such guaranty, a “Trust Preferred Guaranty”, collectively,
“Trust Preferred Guarantees”).

 

“Type” means, with respect to any Loan, its characterization as a Base Rate Loan
or a Eurodollar Loan.

 

“UCC” and “Uniform Commercial Code” mean the Uniform Commercial Code as from
time to time in effect in the State of New York; provided, however, that, in the
event that, by reason of mandatory provisions of law, any of the attachment,
perfection or priority of the Administrative Agent’s and the

 

20

--------------------------------------------------------------------------------


 

Lenders’ security interest in any Collateral is governed by the Uniform
Commercial Code as in effect in a jurisdiction other than the State of New York,
the terms “UCC” and “Uniform Commercial Code” shall mean the Uniform Commercial
Code as in effect in such other jurisdiction for purposes of the provisions
hereof relating to such attachment, perfection or priority and for purposes of
definitions related to such provisions.

 

“United States” and “U.S.” mean the United States of America.

 

“Unpaid Drawing” has the meaning specified in Section 2.04(d).

 

“Unsecured Indebtedness” means unsecured Indebtedness incurred by the Borrower
or any Subsidiary in the ordinary course of its business.

 

“Withholding Agent” means the Borrower and the Administrative Agent.

 

1.02        Other Interpretive Provisions.  With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:

 

(a)                                 The definitions of terms herein shall apply
equally to the singular and plural forms of the terms defined.  Whenever the
context may require, any pronoun shall include the corresponding masculine,
feminine and neuter forms.  The words “include,” “includes” and “including”
shall be deemed to be followed by the phrase “without limitation.”  The word
“will” shall be construed to have the same meaning and effect as the word
“shall.”  Unless the context requires otherwise, (i) any definition of or
reference to any agreement, instrument or other document (including any
Organizational Document) shall be construed as referring to such agreement,
instrument or other document as from time to time amended, supplemented or
otherwise modified (subject to any restrictions on such amendments, supplements
or modifications set forth herein or in any other Loan Document), (ii) any
reference herein to any Person shall be construed to include such Person’s
successors and assigns, (iii) the words “herein,” “hereof” and “hereunder,” and
words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections, Exhibits
and Schedules shall be construed to refer to Articles and Sections of, and
Exhibits and Schedules to, the Loan Document in which such references appear,
(v) any reference to any law shall include all statutory and regulatory
provisions consolidating, amending, replacing or interpreting such law and any
reference to any law or regulation shall, unless otherwise specified, refer to
such law or regulation as amended, modified or supplemented from time to time,
and (vi) the words “asset” and “property” shall be construed to have the same
meaning and effect and to refer to any and all tangible and intangible assets
and properties, including cash, securities, accounts and contract rights.

 

(b)                                 In the computation of periods of time from a
specified date to a later specified date, the word “from” means “from and
including;” the words “to” and “until” each mean “to but excluding;” and the
word “through” means “to and including.”

 

(c)                                  Section headings herein and in the other
Loan Documents are included for convenience of reference only and shall not
affect the interpretation of this Agreement or any other Loan Document.

 

1.03                        Accounting Terms.  (a)  Generally.  All accounting
terms not specifically or completely defined herein shall be construed in
conformity with, and all financial data (including financial ratios and other
financial calculations) required to be submitted pursuant to this Agreement
shall be prepared in conformity with, GAAP applied on a consistent basis, as in
effect from time to time, applied in a manner

 

21

--------------------------------------------------------------------------------


 

consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.

 

(b)                                 Changes in GAAP.  The Borrower shall provide
a written summary of material changes in GAAP or in the consistent application
thereof in accordance with Section 6.02(a).  If at any time any change in GAAP
would affect the computation of any financial ratio or requirement set forth in
any Loan Document, and either the Borrower or the Required Lenders shall so
request, the Administrative Agent, the Lenders and the Borrower shall negotiate
in good faith to amend such ratio or requirement to preserve the original intent
thereof in light of such change in GAAP (subject to the approval of the Required
Lenders); provided that, until so amended, (i) such ratio or requirement shall
continue to be computed in accordance with GAAP prior to such change therein and
(ii) the Borrower shall provide to the Administrative Agent and the Lenders
financial statements and other documents required under this Agreement or as
reasonably requested hereunder setting forth a reconciliation between
calculations of such ratio or requirement made before and after giving effect to
such change in GAAP.

 

(c)                                  Consolidation of Variable Interest
Entities.  All references herein to consolidated financial statements of the
Borrower and its Subsidiaries or to the determination of any amount for the
Borrower and its Subsidiaries on a consolidated basis or any similar reference
shall, in each case, be deemed to include each variable interest entity that the
Borrower is required to consolidate pursuant to GAAP as if such variable
interest entity were a Subsidiary as defined herein.

 

1.04                        Rounding.  Any financial ratios required to be
maintained by the Borrower pursuant to this Agreement shall be calculated by
dividing the appropriate component by the other component, carrying the result
to one place more than the number of places by which such ratio is expressed
herein and rounding the result up or down to the nearest number (with a
rounding-up if there is no nearest number).

 

1.05                        Times of Day.  Unless otherwise specified, all
references herein to times of day shall be references to Eastern time (daylight
or standard, as applicable).

 

ARTICLE II.
THE COMMITMENTS AND BORROWINGS

 

2.01                        Revolving Loans.  Subject to the terms and
conditions set forth herein, each Lender severally agrees to make Revolving
Loans to the Borrower from time to time, on any Business Day during the
Availability Period, in an aggregate amount not to exceed at any time
outstanding the amount of such Lender’s Commitment; provided that, after giving
effect to any Revolving Loan, (i) the Total Revolving Credit Exposure does not
exceed the Aggregate Commitment Amount, and (ii) the aggregate amount of such
Lender’s Revolving Credit Exposure does not exceed such Lender’s Commitment. 
Within the limits of each Lender’s Commitment, and subject to the other terms
and conditions hereof, the Borrower may borrow under this Section 2.01, prepay
under Section 2.05, and reborrow under this Section 2.01.  Revolving Loans may
be Base Rate Loans or Eurodollar Loans, as further provided herein.

 

2.02                        Borrowings, Conversions and Continuations of
Revolving Loans.

 

(a)                                 Each Revolving Loan, each conversion of
Revolving Loans from one Type to another, and each continuation of Eurodollar
Loans shall be made upon the Borrower’s irrevocable notice to the Administrative
Agent, which may be given by telephone.  Each such notice must be received by
the Administrative Agent not later than 11:00 a.m. (i) three Business Days prior
to the requested date of any Borrowing of, conversion to or continuation of
Eurodollar Loans or of any conversion of Eurodollar

 

22

--------------------------------------------------------------------------------


 

Loans to Base Rate Loans and (ii) on the requested date of any Borrowing of Base
Rate Loans.  Each telephonic notice by the Borrower pursuant to this
Section 2.02(a) must be confirmed promptly by delivery to the Administrative
Agent of a written Revolving Loan Notice, appropriately completed and signed by
a Responsible Officer of the Borrower.  Each Borrowing of, conversion to or
continuation of Eurodollar Loans shall be in a principal amount of $5,000,000 or
a whole multiple of $1,000,000 in excess thereof.  Except as provided in
Section 2.03(c), each Borrowing of or conversion to Base Rate Loans shall be in
a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Revolving Loan Notice (whether telephonic or written) shall
specify (i) whether the Borrower is requesting a Revolving Loan, a conversion of
Revolving Loans from one Type to the other, or a continuation of Eurodollar
Loans, (ii) the requested date of the Revolving Loan, conversion or
continuation, as the case may be (which shall be a Business Day), (iii) the
principal amount of Revolving Loans to be borrowed, converted or continued,
(iv) the Type of Revolving Loans to be borrowed or to which existing Revolving
Loans are to be converted or continued and (v) if applicable, the duration of
the Interest Period with respect thereto. If the Borrower fails to specify a
Type of Revolving Loan in a Revolving Loan Notice then the applicable Revolving
Loans shall be made as Eurodollar Loans with an Interest Period of one month. 
If the Borrower requests a Borrowing of Eurodollar Loans in any such Revolving
Loan Notice, but fails to specify an Interest Period (or fails to give a timely
notice requesting a continuation of Eurodollar Loans), it will be deemed to have
specified an Interest Period of one month.  If the Borrower fails to give a
timely notice requesting a conversion or continuation, then the applicable Loans
shall be made or continued as the same Type of Loan, which if a Eurodollar Loan,
shall have a one-month Interest Period.  Any such automatic continuation shall
be effective as of the last day of the Interest Period then in effect with
respect to the applicable Eurodollar Loans.  If the Borrower requests a
conversion to, or continuation of Eurodollar Loans in any such Revolving Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one (1) month’s duration.

 

(b)                                 Following receipt of a Revolving Loan
Notice, the Administrative Agent shall promptly notify each Lender of the amount
of its Applicable Percentage of the applicable Revolving Loans, and if no timely
notice of a conversion or continuation is provided by the Borrower, the
Administrative Agent shall promptly notify each Lender of the details of any
automatic conversion as described in the preceding subsection.  In the case of a
Revolving Loan, each Lender shall make the amount of its Revolving Loan
available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 p.m. on the Business Day
specified in the applicable Revolving Loan Notice.  Upon satisfaction of the
applicable conditions set forth in ARTICLE IV (and, if such Borrowing is the
initial Borrowing, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower in like funds as received by the
Administrative Agent by wire transfer of such funds to the account specified by
the Borrower.

 

(c)                                  Except as otherwise provided herein, a
Eurodollar Loan may be continued or converted only on the last day of an
Interest Period for such Loan.  If during the existence of a Default the
Required Lenders have determined in their sole discretion not to permit such
conversion or continuation, then no Loans may be converted to or continued as
Eurodollar Loans.

 

(d)                                 The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Loans upon determination of such interest rate. 
At any time that Base Rate Loans are outstanding, the Administrative Agent shall
notify the Borrower and the Lenders of any change in Citibank, N.A.’s prime rate
used in determining the Base Rate promptly following the public announcement of
such change.

 

23

--------------------------------------------------------------------------------


 

(e)                                  After giving effect to all Revolving Loans,
all conversions of Revolving Loans from one Type to the other, and all
continuations of Revolving Loans as the same Type, there shall not be more than
ten (10) Interest Periods in effect with respect to Revolving Loans.

 

2.03                        Swingline Loans.

 

(a)                                 The Swingline.  Subject to the terms and
conditions set forth herein, the Swingline Lender agrees, in reliance upon the
agreements of the other Lenders set forth in this Section 2.03, to make
swingline loans (each such loan, a “Swingline Loan”) to the Borrower in Dollars
from time to time on any Business Day during the Availability Period in an
aggregate amount not to exceed at any time outstanding the amount of the
Swingline Sublimit, notwithstanding the fact that such Swingline Loans, when
aggregated with such Lender’s Applicable Percentage of Letter of Credit Exposure
then outstanding and the Applicable Percentage of the Outstanding Amount of
Revolving Loans of the Lender acting as Swingline Lender, may exceed the amount
of such Lender’s Commitment; provided, however, that after giving effect to any
Swingline Loan, (i) the Total Revolving Credit Exposure does not exceed the
Aggregate Commitment Amount and (ii) the aggregate amount of such Lender’s
Revolving Credit Exposure does not exceed such Lender’s Commitment, and
provided, further, that the Borrower shall not use the proceeds of any Swingline
Loan to refinance any outstanding Swingline Loan.  Within the foregoing limits,
and subject to the other terms and conditions hereof, the Borrower may borrow
under this Section 2.03, prepay under Section 2.05, and reborrow under this
Section 2.03.  Each Swingline Loan shall be a Base Rate Loan.  Immediately upon
the making of a Swingline Loan, each Lender shall be deemed to, and hereby
irrevocably and unconditionally agrees to, purchase from the Swingline Lender a
risk participation in such Swingline Loan in an amount equal to the product of
such Lender’s Applicable Percentage times the amount of such Swingline Loan.

 

(b)                                 Borrowing Procedures.  Each Swingline
Borrowing shall be made upon the Borrower’s irrevocable notice to the Swingline
Lender and the Administrative Agent, which may be given by telephone.  Each such
notice must be received by the Swingline Lender and the Administrative Agent not
later than 3:00 p.m. on the requested borrowing date, and shall specify (i) the
amount to be borrowed, which shall be a minimum of $1,000,000, and (ii) the
requested borrowing date, which shall be a Business Day.  Each such telephonic
notice must be confirmed promptly by delivery to the Swingline Lender and the
Administrative Agent of a written Swingline Loan Notice, which shall specify
(i) the requested date of the Swingline Borrowing, (ii) the principal amount of
Swingline Loan and (iii) the duration with respect thereto.  Promptly after
receipt by the Swingline Lender of any telephonic Swingline Loan Notice, the
Swingline Lender will confirm with the Administrative Agent (by telephone or in
writing) that the Administrative Agent has also received such Swingline Loan
Notice and, if not, the Swingline Lender will notify the Administrative Agent
(by telephone or in writing) of the contents thereof.  Unless the Swingline
Lender has received notice (by telephone or in writing) from the Administrative
Agent (including at the request of any Lender) prior to 4:00 p.m. on the date of
the proposed Swingline Borrowing (A) directing the Swingline Lender not to make
such Swingline Loan as a result of the limitations set forth in the proviso to
the first sentence of Section 2.03(a), or (B) that one or more of the applicable
conditions specified in Article IV is not then satisfied, then, subject to the
terms and conditions hereof, the Swingline Lender will, not later than 4:00 p.m.
on the borrowing date specified in such Swingline Loan Notice, make the amount
of its Swingline Loan available to the Borrower at its office by wire transfer
to the account specified by the Borrower.

 

(c)                                  Refinancing of Swingline Loans.

 

(i)                                     The Swingline Lender, at any time in its
sole and absolute discretion, may request, on behalf of the Borrower (each of
which hereby irrevocably authorizes the Swingline Lender to so request on its
behalf), that each Lender make a Base Rate Loan or Eurodollar Loan,

 

24

--------------------------------------------------------------------------------


 

as applicable, in an amount equal to such Lender’s Applicable Percentage of the
amount of Swingline Loans then outstanding.  Such request shall be made in
writing (which written request shall be deemed to be a Revolving Loan Notice for
purposes hereof) and in accordance with the requirements of Section 2.02,
without regard to the minimum and multiples specified therein for the principal
amount of Base Rate Loans or Eurodollar Loans, but subject to the unutilized
portion of the Aggregate Commitments and the conditions set forth in
Section 4.03.  The Swingline Lender shall furnish the Borrower with a copy of
the applicable Revolving Loan Notice promptly after delivering such notice to
the Administrative Agent.  Each Lender shall make an amount equal to its
Applicable Percentage of the amount specified in such Revolving Loan Notice
available to the Administrative Agent in immediately available funds for the
account of the Swingline Lender at the Administrative Agent’s Office not later
than 1:00 p.m. on the day specified in such Revolving Loan Notice, whereupon,
subject to Section 2.03(c)(ii), each Lender that so makes funds available shall
be deemed to have made a Base Rate Loan or Eurodollar Loan, as applicable, to
the Borrower in such amount.  The Administrative Agent shall remit the funds so
received to the Swingline Lender.

 

(ii)                                  If for any reason any Swingline Loan
cannot be refinanced by such a Revolving Loan in accordance with
Section 2.03(c)(i), the request for Base Rate Loans or Eurodollar Loans, as
applicable, submitted by the Swingline Lender as set forth herein shall be
deemed to be a request by the Swingline Lender that each of the Lenders fund its
risk participation in the relevant Swingline Loan and each Lender’s payment to
the Administrative Agent for the account of the Swingline Lender pursuant to
Section 2.03(c)(i) shall be deemed payment in respect of such participation.

 

(iii)                               If any Lender fails to make available to the
Administrative Agent for the account of the Swingline Lender any amount required
to be paid by such Lender pursuant to the foregoing provisions of this
Section 2.03(c) by the time specified in Section 2.03(c)(i), the Swingline
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swingline Lender at a rate per annum equal to
the greater of the Federal Funds Rate and a rate determined by the Swingline
Lender in accordance with banking industry rules on interbank compensation, plus
any administrative, processing or similar fees customarily charged by the
Swingline Lender in connection with the foregoing.  If such Lender pays such
amount (with interest and fees as aforesaid), the amount so paid shall
constitute such Lender’s Revolving Loan included in the relevant Borrowing or
funded participation in the relevant Swingline Loan, as the case may be.  A
certificate of the Swingline Lender submitted to any Lender (through the
Administrative Agent) with respect to any amounts owing under this clause
(iii) shall be conclusive absent manifest error.

 

(iv)                              Each Lender’s obligation to make Revolving
Loans or to purchase and fund risk participations in Swingline Loans pursuant to
this Section 2.03(c) shall be absolute and unconditional and shall not be
affected by any circumstance, including (A) any setoff, counterclaim,
recoupment, defense or other right which such Lender may have against the
Swingline Lender, the Borrower or any other Person for any reason whatsoever,
(B) the occurrence or continuance of a Default, or (C) any other occurrence,
event or condition, whether or not similar to any of the foregoing; provided,
however, that each Lender’s obligation to make Revolving Loans pursuant to this
Section 2.03(c) is subject to the conditions set forth in Section 4.03.  No such
funding of risk participations shall relieve or otherwise impair the obligation
of the Borrower to repay Swingline Loans, together with interest as provided
herein.

 

25

--------------------------------------------------------------------------------


 

(d)                                 Repayment of Participations.

 

(i)                                     At any time after any Lender has
purchased and funded a risk participation in a Swingline Loan, if the Swingline
Lender receives any payment on account of such Swingline Loan, the Swingline
Lender will distribute to such Lender its Applicable Percentage thereof in the
same funds as those received by the Swingline Lender.

 

(ii)                                  If any payment received by the Swingline
Lender in respect of principal or interest on any Swingline Loan is required to
be returned by the Swingline Lender under any of the circumstances described in
Section 10.05 (including pursuant to any settlement entered into by the
Swingline Lender in its discretion), each Lender shall pay to the Swingline
Lender its Applicable Percentage thereof on demand of the Administrative Agent,
plus interest thereon from the date of such demand to the date such amount is
returned, at a rate per annum equal to the Federal Funds Rate.  The
Administrative Agent will make such demand upon the request of the Swingline
Lender.  The obligations of the Lenders under this clause shall survive the
payment in full of the Obligations and the termination of this Agreement.

 

(e)                                  Interest for Account of Swingline Lender. 
The Swingline Lender shall be responsible for invoicing the Borrower for
interest on the Swingline Loans.  Until each Lender funds its Base Rate Loan or
Eurodollar Loan, as applicable, or risk participation pursuant to this
Section 2.03 to refinance such Lender’s Applicable Percentage of any Swingline
Loan, interest in respect of such Applicable Percentage shall be solely for the
account of the Swingline Lender.

 

2.04                        Letters of Credit.  (a) Subject to and upon the
terms and conditions herein set forth, at any time and from time to time after
the Closing Date and prior to the L/C Maturity Date, the Borrower may request
that the Issuing Bank issue for the account of the Borrower or any Subsidiary a
Letter of Credit or Letters of Credit in such form as may be approved by the
Issuing Bank in its reasonable discretion (all of which Letters of Credit, for
the avoidance of doubt, shall be Obligations of the Borrower).

 

Notwithstanding the foregoing, (i) no Letter of Credit shall be issued the
Stated Amount of which, when added to the Letters of Credit Outstanding at such
time, would exceed the Letter of Credit Commitment then in effect; (ii) no
Letter of Credit shall be issued, amended (to increase the Stated Amount
thereof), extended or renewed if, after giving effect to such issuance,
amendment, extension or renewal, the Total Revolving Credit Exposure would
exceed the Aggregate Commitment Amount; (iii) each Letter of Credit shall have
an expiration date occurring no later than one year after the date of issuance
thereof, unless otherwise agreed upon by the Administrative Agent and the
Issuing Bank, provided that in no event shall such expiration date occur later
than the L/C Maturity Date; (iv) no Letter of Credit shall be issued if it would
be illegal under any applicable law for the beneficiary of the Letter of Credit
to have a Letter of Credit issued in its favor; and (v) no Letter of Credit
shall be issued by an Issuing Bank after it has received a written notice from
the Borrower or any Lender stating that a Default has occurred and is continuing
until such time as the Issuing Bank shall have received a written notice of
(x) rescission of such notice from the party or parties originally delivering
such notice or (y) the waiver of such Default in accordance with the provisions
of Section 10.01.

 

Upon at least one Business Day’s prior written notice (or telephonic notice
promptly confirmed in writing) to the Administrative Agent and the Issuing Bank
(which notice the Administrative Agent shall promptly transmit to each of the
applicable Lenders), the Borrower shall have the right, on any day, permanently
to terminate or reduce the Letter of Credit Commitment in whole or in part,
provided that, after giving effect to such termination or reduction, the Letters
of Credit Outstanding shall not exceed the Letter of Credit Commitment.

 

26

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Requests.

 

(i)                                     Whenever the Borrower desires that a
Letter of Credit be issued for its account or for the account of a Subsidiary,
it shall give the Administrative Agent and the Issuing Bank at least five (or
such lesser number as may be agreed upon by the Administrative Agent and the
Issuing Bank) Business Days’ written notice thereof.  Each notice shall be
executed by the Borrower and shall be in a form reasonably acceptable to the
Issuing Bank and the Administrative Agent (each a “Letter of Credit Request”). 
The Administrative Agent shall promptly transmit copies of each Letter of Credit
Request to each Lender.

 

(ii)                                  The making of each Letter of Credit
Request shall be deemed to be a representation and warranty by the Borrower that
the Letter of Credit may be issued in accordance with, and will not violate the
requirements of, Section 2.04(a).

 

(c)                                  Letter of Credit Participations.

 

(i)                                     Immediately upon the issuance by the
Issuing Bank of any Letter of Credit, the Issuing Bank shall be deemed to have
sold and transferred to each other Lender that has a Commitment (each such other
Lender, in its capacity under this Section 2.04(c), an “L/C Participant”), and
each such L/C Participant shall be deemed irrevocably and unconditionally to
have purchased and received from the Issuing Bank, without recourse or warranty,
an undivided interest and participation (each an “L/C Participation”), to the
extent of such L/C Participant’s Applicable Percentage of such Letter of Credit,
each substitute letter of credit, each drawing made thereunder and the
obligations of the Borrower under this Agreement with respect thereto, and any
security therefor or guaranty pertaining thereto (although Letter of Credit Fees
will be paid directly to the Administrative Agent for the ratable account of the
L/C Participants as provided in Section 2.09(b) and the L/C Participants shall
have no right to receive any portion of any Fronting Fees).

 

(ii)                                  In determining whether to pay under any
Letter of Credit, the Issuing Bank shall have no obligation relative to the L/C
Participants other than to confirm that any documents required to be delivered
under such Letter of Credit have been delivered and that they appear to comply
on their face with the requirements of such Letter of Credit.  Any action taken
or omitted to be taken by the Issuing Bank under or in connection with any
Letter of Credit issued by it, if taken or omitted in the absence of gross
negligence or willful misconduct, shall not create for the Issuing Bank any
resulting liability.

 

(iii)                               In the event that the Issuing Bank makes any
payment under any Letter of Credit issued by it and the Borrower shall not have
repaid such amount in full to the respective Issuing Bank pursuant to
Section 2.04(d), the Issuing Bank shall promptly notify the Administrative Agent
and each L/C Participant of such failure, and each L/C Participant shall
promptly and unconditionally pay to the Administrative Agent, for the account of
the Issuing Bank, the amount of such L/C Participant’s Applicable Percentage of
such unreimbursed payment in Dollars and in immediately available funds;
provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Issuing Bank its Applicable
Percentage of such unreimbursed amount arising from any wrongful payment made by
the Issuing Bank under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank.  If the Issuing Bank so notifies, prior to 11:00 a.m. (New York time) on
any Business Day, any L/C Participant required to fund a payment under a Letter
of Credit, such L/C Participant shall make available to the Administrative Agent
for the account of the Issuing Bank such L/C Participant’s Applicable Percentage
of the amount of such

 

27

--------------------------------------------------------------------------------


 

payment on such Business Day in immediately available funds.  If and to the
extent such L/C Participant shall not have so made its Applicable Percentage of
the amount of such payment available to the Administrative Agent, for the
account of the Issuing Bank, such L/C Participant agrees to pay to the
Administrative Agent, for the account of the Issuing Bank, forthwith on demand,
such amount, together with interest thereon for each day from such date until
the date such amount is paid to the Administrative Agent, for the account of the
Issuing Bank at a rate equal to the greater of (x) the Federal Funds Effective
Rate and (y) a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.  The failure of any L/C
Participant to make available to the Administrative Agent, for the account of
the Issuing Bank its Applicable Percentage of any payment under any Letter of
Credit shall not relieve any other L/C Participant of its obligation hereunder
to make available to the Administrative Agent, for the account of the Issuing
Bank its Applicable Percentage of any payment under such Letter of Credit on the
date required, as specified above, but, except as provided in Section 2.15, no
L/C Participant shall be responsible for the failure of any other L/C
Participant to make available to the Administrative Agent such other L/C
Participant’s Applicable Percentage of any such payment.

 

(iv)                              Whenever the Issuing Bank receives a payment
in respect of an unpaid reimbursement obligation as to which the Administrative
Agent has received for the account of the Issuing Bank any payments from the L/C
Participants pursuant to paragraph (iii) above, the Issuing Bank shall pay to
the Administrative Agent and the Administrative Agent shall promptly pay to each
L/C Participant that has paid its Applicable Percentage of such reimbursement
obligation, in Dollars and in immediately available funds, an amount equal to
such L/C Participant’s share (based upon the proportionate aggregate amount
originally funded by such L/C Participant to the aggregate amount funded by all
L/C Participants) of the principal amount of such reimbursement obligation and
interest thereon accruing after the purchase of the respective L/C
Participations.

 

(v)                                 The obligations of the L/C Participants to
make payments to the Administrative Agent for the account of the Issuing Bank
with respect to Letters of Credit shall be irrevocable and not subject to
counterclaim, set-off or other defense or any other qualification or exception
whatsoever and shall be made in accordance with the terms and conditions of this
Agreement under all circumstances, including under any of the following
circumstances:

 

(A)                               any lack of validity or enforceability of this
Agreement or any of the other Loan Documents;

 

(B)                               the existence of any claim, set-off, defense
or other right that the Borrower may have at any time against a beneficiary
named in a Letter of Credit, any transferee of any Letter of Credit (or any
Person for whom any such transferee may be acting), the Administrative Agent,
the Issuing Bank, any Lender or other Person, whether in connection with this
Agreement, any Letter of Credit, the transactions contemplated herein or any
unrelated transactions (including any underlying transaction between the
Borrower and the beneficiary named in any such Letter of Credit);

 

(C)                               any draft, certificate or any other document
presented under any Letter of Credit proving to be forged, fraudulent, invalid
or insufficient in any respect or any statement therein being untrue or
inaccurate in any respect;

 

(D)                               the surrender or impairment of any security
for the performance or observance of any of the terms of any of the Loan
Documents; or

 

28

--------------------------------------------------------------------------------


 

(E)                                the occurrence of any Default;

 

provided, however, that no L/C Participant shall be obligated to pay to the
Administrative Agent for the account of the Issuing Bank its Applicable
Percentage of any unreimbursed amount arising from any wrongful payment made by
the Issuing Bank under a Letter of Credit as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank.

 

(d)                                 Agreement to Repay Letter of Credit
Drawings.

 

(i)                                     The Borrower hereby agrees to reimburse
the Issuing Bank, by making payment in Dollars to the Administrative Agent in
immediately available funds for any payment or disbursement made by the Issuing
Bank under any Letter of Credit (the amount of each such amount so paid until
reimbursed, an “Unpaid Drawing”) immediately after, and in any event within two
Business Days of, such payment, with interest on the amount so paid or disbursed
by the Issuing Bank, to the extent not reimbursed prior to 5:00 p.m. (New York
time) on the second Business Day following such payment or disbursement, from
and including the date paid or disbursed to but excluding the date the Issuing
Bank is reimbursed therefor at a rate per annum that shall at all times be the
Applicable Rate for Base Rate Loans plus the Base Rate as in effect from time to
time, provided that, notwithstanding anything contained in this Agreement to the
contrary, (i) unless the Borrower shall have notified the Administrative Agent
and the Issuing Bank prior to 10:00 a.m. (New York time) on the date of such
drawing that the Borrower intends to reimburse the Issuing Bank for the amount
of such drawing with funds other than the proceeds of Loans, the Borrower be
shall be deemed to have given a Request for Borrowing requesting that the
Lenders with Commitments make Revolving Loans (which shall be Base Rate Loans)
on the date on which such drawing is honored in an amount equal to the amount of
such drawing and (ii) the Administrative Agent shall promptly notify each
relevant L/C Participant of such drawing and the amount of its Revolving Loan to
be made in respect thereof, and, subject to the conditions set forth in
Section 2.01, each L/C Participant shall be irrevocably obligated to make a
Revolving Loan to the Borrower in the manner deemed to have been requested in
the amount of its Applicable Percentage of the applicable Unpaid Drawing by
12:00 noon (New York time) on such Business Day by making the amount of such
Revolving Loan available to the Administrative Agent.  Such Revolving Loans
shall be made without regard to the minimum Borrowing amount for Base Rate
Loans.  The Administrative Agent shall use the proceeds of such Revolving Loans
solely for purpose of reimbursing the Issuing Bank for the related Unpaid
Drawing.

 

(ii)                                  The obligations of the Borrower under this
Section 2.04(d) to reimburse the Issuing Bank with respect to Unpaid Drawings
(including, in each case, interest thereon) shall be absolute and unconditional
under any and all circumstances and irrespective of any set-off, counterclaim or
defense to payment that the Borrower or any other Person may have or have had
against the Issuing Bank, the Administrative Agent or any Lender (including in
its capacity as an L/C Participant), including any defense based upon the
failure of any drawing under a Letter of Credit to conform to the terms of the
Letter of Credit or any non-application or misapplication by the beneficiary of
the proceeds of such drawing, provided that the Borrower shall not be obligated
to reimburse the Issuing Bank for any wrongful payment made by the Issuing Bank
under the Letter of Credit issued by it as a result of acts or omissions
constituting willful misconduct or gross negligence on the part of the Issuing
Bank.

 

(e)                                  Increased Costs.  If after the date hereof,
the adoption of any applicable law, rule or regulation, or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or actual compliance by the Issuing
Bank or any L/C Participant with any request

 

29

--------------------------------------------------------------------------------


 

or directive made or adopted after the date hereof (whether or not having the
force of law), by any such authority, central bank or comparable agency shall
either (a) impose, modify or make applicable any reserve, deposit, capital
adequacy or similar requirement against letters of credit issued by the Issuing
Bank, or any L/C Participant’s L/C Participation therein, or (b) impose on the
Issuing Bank or any L/C Participant any other conditions affecting its
obligations under this Agreement in respect of Letters of Credit or L/C
Participations therein or any Letter of Credit or such L/C Participant’s L/C
Participation therein, and the result of any of the foregoing is to increase the
cost to the Issuing Bank or such L/C Participant of issuing, maintaining or
participating in any Letter of Credit, or to reduce the amount of any sum
received or receivable by the Issuing Bank or such L/C Participant hereunder
(other than any such increase or reduction attributable to taxes) in respect of
Letters of Credit or L/C Participations therein, then, promptly after receipt of
written demand to the Borrower by the Issuing Bank or such L/C Participant, as
the case may be, (a copy of which notice shall be sent by the Issuing Bank or
such L/C Participant to the Administrative Agent), the Borrower shall pay to the
Issuing Bank or such L/C Participant such additional amount or amounts as will
compensate the Issuing Bank or such L/C Participant for such increased cost or
reduction, it being understood and agreed, however, that the Issuing Bank or a
L/C Participant shall not be entitled to such compensation as a result of such
Person’s compliance with, or pursuant to any request or directive to comply
with, any such law, rule or regulation as in effect on the date hereof.  A
certificate submitted to the Borrower by the relevant Issuing Bank or a L/C
Participant, as the case may be, (a copy of which certificate shall be sent by
the Issuing Bank or such L/C Participant to the Administrative Agent) setting
forth in reasonable detail the basis for the determination of such additional
amount or amounts necessary to compensate the Issuing Bank or such L/C
Participant as aforesaid shall be conclusive and binding on the Borrower absent
clearly demonstrable error.

 

(f)                                   Successor Issuing Bank.  An Issuing Bank
may resign as Issuing Bank upon 60 days’ prior written notice to the
Administrative Agent, the Lenders and the Borrower.  If the Issuing Bank shall
resign as Issuing Bank under this Agreement, then the Borrower shall appoint
from among the Lenders (with the consent of such Lender) with Commitments a
successor issuer of Letters of Credit, whereupon such successor issuer shall
succeed to the rights, powers and duties of the Issuing Bank, and the term
“Issuing Bank” shall mean such successor issuer effective upon such appointment
(except with respect to Letters of Credit issued by the resigning Issuing
Bank).  After the resignation of the Issuing Bank hereunder, the resigning
Issuing Bank shall remain a party hereto and shall continue to have all the
rights and obligations of an Issuing Bank under this Agreement and the other
Loan Documents with respect to Letters of Credit issued by it prior to such
resignation, but shall not be required to issue additional Letters of Credit. 
After any retiring Issuing Bank’s resignation as Issuing Bank, the provisions of
this Agreement relating to the Issuing Bank shall inure to its benefit as to any
actions taken or omitted to be taken by it (a) while it was Issuing Bank under
this Agreement or (b) at any time with respect to Letters of Credit issued by
such Issuing Bank.

 

(g)                                  Cash Collateral.

 

(i)                                     Upon the request of the Required Lenders
if, as of the L/C Maturity Date, there are any Letters of Credit Outstanding,
the Borrower shall immediately Cash Collateralize the then Letters of Credit
Outstanding.

 

(ii)                                  The Administrative Agent acting in its
reasonable discretion, may, at any time and from time to time after the initial
deposit of Cash Collateral, request that additional Cash Collateral be provided
in the event such Cash Collateral previously provided is inadequate as a result
of exchange rate fluctuations.

 

30

--------------------------------------------------------------------------------


 

(iii)                               If any Event of Default shall occur and be
continuing, the Administrative Agent or the Lenders with Letter of Credit
Exposure representing greater than 50% of the total Letter of Credit Exposure
may require that the L/C Obligations be Cash Collateralized.

 

2.05                        Prepayments.

 

(a)                                 Optional.

 

(i)                                     The Borrower may, upon notice to the
Administrative Agent, at any time or from time to time voluntarily prepay
Revolving Loans in whole or in part without premium or penalty; provided that
(i) such notice must be received by the Administrative Agent not later than
11:00 a.m. (A) three Business Days prior to any date of prepayment of Eurodollar
Loans and (B) on the date of prepayment of Base Rate Loans; (ii) any prepayment
of Eurodollar Loans shall be in a principal amount of $5,000,000 or a whole
multiple of $1,000,000 in excess thereof; and (iii) any prepayment of Base Rate
Loans shall be in a principal amount of $500,000 or a whole multiple of $100,000
in excess thereof or, in each case, if less, the entire principal amount thereof
then outstanding.  Each such notice shall specify the date and amount of such
prepayment Type of Revolving Loans to be prepaid and, if Eurodollar Loans are to
be prepaid, the Interest Period(s) of such Loans.  The Administrative Agent will
promptly notify each Lender of its receipt of each such notice, and of the
amount of such Lender’s Applicable Percentage of such prepayment.  If such
notice is given by the Borrower, the Borrower shall make such prepayment and the
payment amount specified in such notice shall be due and payable on the date
specified therein.  Any prepayment of a Eurodollar Loan shall be accompanied by
all accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each such prepayment shall be applied to the
Revolving Loans of the Lenders in accordance with their respective Applicable
Percentages.

 

(ii)                                  The Borrower may, upon notice to the
Swingline Lender (with a copy to the Administrative Agent), at any time or from
time to time, voluntarily prepay Swingline Loans in whole or in part without
premium or penalty; provided that (i) such notice must be received by the
Swingline Lender and the Administrative Agent not later than 1:00 p.m. on the
date of the prepayment, and (ii) any such prepayment shall be in a minimum
principal amount of $1,000,000.  Each such notice shall specify the date and
amount of such prepayment.  If such notice is given by the Borrower, the
Borrower shall make such prepayment and the payment amount specified in such
notice shall be due and payable on the date specified therein.

 

(b)                                 Mandatory.

 

(i)                                     If for any reason, at any time, the
Total Revolving Credit Exposure exceeds the Aggregate Commitment Amount at such
time, the Borrower shall immediately prepay the applicable Loans in an aggregate
amount of such excess, as applicable.

 

(ii)                                  The Borrower shall prepay Revolving Loans
in amounts and at such times so as to cause there to be a period of at least 15
consecutive calendar days in each calendar year during which the Outstanding
Amount of the Revolving Loans is less than or equal to 50% of the Aggregate
Commitment Amount.

 

2.06                        Termination or Reduction of Commitments.  The
Borrower may, upon notice to the Administrative Agent, terminate the Commitments
hereunder, and, from time to time, permanently (except pursuant to Section 2.14)
reduce the Aggregate Commitment Amount; provided that (i) any such notice shall
be received by the Administrative Agent not later than 11:00 a.m. two
(2) Business Days

 

31

--------------------------------------------------------------------------------


 

prior to the date of termination or reduction, (ii) any such partial reduction
or termination shall be in an aggregate amount of $5,000,000 or any whole
multiple of $1,000,000 in excess thereof, (iii) the Borrower shall not terminate
or reduce the Aggregate Commitments if, after giving effect thereto and to any
concurrent prepayments hereunder, the Total Revolving Credit Exposure would
exceed the Aggregate Commitment Amount and (iv) if, after giving effect to any
reduction of the Aggregate Commitments, the Swingline Sublimit exceeds the
Aggregate Commitment Amount, such Sublimit shall be automatically reduced by the
amount of such excess.  The Administrative Agent will promptly notify the
Lenders of any such notice of termination or reduction of the Aggregate
Commitments.  Any reduction of the Aggregate Commitment Amount shall be applied
to the Commitment of each Lender according to its Applicable Percentage.  All
fees accrued until the effective date of any termination of the Aggregate
Commitments shall be paid on the effective date of such termination.

 

2.07                        Repayment of Loans.

 

(a)                                 The Borrower shall repay to the Lenders on
the Maturity Date the aggregate principal amount of Revolving Loans outstanding
on such date.

 

(b)                                 The Borrower shall repay each Swingline Loan
on the earliest to occur of (i) the Maturity Date or (ii) the date requested by
the Swingline Lender which shall not be earlier than the Business Day on which
the Borrower may request Base Rate Loans pursuant to Section 2.02.

 

2.08                        Interest.

 

(a)                                 Subject to the provisions of subsection
(b) below, (i) each Eurodollar Loan shall bear interest on the outstanding
principal amount thereof for each Interest Period at a rate per annum equal to
the Eurodollar Rate for such Interest Period plus the relevant Applicable Rate,
(ii) each Base Rate Loan shall bear interest on the outstanding principal amount
thereof at a rate per annum equal to the Base Rate plus the relevant Applicable
Rate; and (iii) each Swingline Loan shall bear interest on the outstanding
principal amount thereof from the applicable borrowing date to the date of
payment thereof at a rate per annum equal to the Base Rate plus the relevant
Applicable Rate.

 

(b)                                 (i)                                     If
any amount of principal of any Loan is not paid when due (without regard to any
applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.

 

(ii)                                  If any amount (other than principal of any
Loan) payable by the Borrower under any Loan Document is not paid when due
(without regard to any applicable grace periods), whether at stated maturity, by
acceleration or otherwise, then upon the request of the Required Lenders, such
amount shall thereafter bear interest at a fluctuating interest rate per annum
at all times equal to the Default Rate to the fullest extent permitted by
applicable Laws.

 

(iii)                               Accrued and unpaid interest on past due
amounts (including interest on past due interest) shall be due and payable upon
demand.

 

(c)                                  Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.

 

32

--------------------------------------------------------------------------------


 

2.09                        Fees.

 

(a)                                 Commitment Fee.  The Borrower shall pay to
the Administrative Agent for the account of each Lender in accordance with its
Applicable Percentage, a commitment fee equal to 0.375% per annum times the
average daily unused amount of Commitments of such Lender during the period from
and including the Closing Date to but excluding the earlier of the date such
Commitment terminates and the Commitment Termination Date.  The Commitment Fee
shall accrue at all times during the Availability Period and shall be due and
payable quarterly in arrears on the last Business Day of each March, June,
September and December, commencing with the first such date to occur after the
Closing Date, and on the last day of the Availability Period.

 

(b)                                 Letter of Credit Fees. The Borrower agrees
to pay (i) to the Administrative Agent in Dollars for the account of the Lenders
pro rata on the basis of their respective LC Exposure, a fee in respect of each
Letter of Credit (the “Letter of Credit Fee”), for the period from the date of
issuance of such Letter of Credit to the termination date of such Letter of
Credit computed at the per annum rate for each day equal to the Applicable Rate
for Eurodollar Loans minus 0.125% per annum on the average daily stated amount
of such Letter of Credit (excluding any portion thereof attributable to
unreimbursed LC Disbursements) during the period from and including the Closing
Date to but excluding the later of the date on which such Lender’s Commitment
terminates and the date on which such Lender ceases to have any LC Exposure and
(ii) to the Issuing Bank a fronting fee (the “Fronting Fee”), which shall accrue
at the rate of 0.125% per annum on the average daily amount of the LC Exposure
(excluding any portion thereof attributable to unreimbursed LC Disbursements)
during the period from and including the Closing Date to but excluding the later
of the date of termination of the Commitments and the date on which there ceases
to be any LC Exposure, as well as the Issuing Bank’s standard fees with respect
to the issuance, amendment, renewal or extension of any Letter of Credit or
processing of drawings thereunder; provided that, no fees will accrue under this
Section 2.09 on any Defaulting Lender’s portion of a Letter of Credit that the
Borrower has Cash Collateralized pursuant to Section 2.04(g).  Letter of Credit
Fees and Fronting Fees shall accrue during the Availability Period and shall be
due and payable quarterly in arrears on the last Business Day of each March,
June, September and December, commencing with the first such date to occur after
the Closing Date, provided that Letter of Credit Fees and Fronting Fees shall be
payable on the date on which the Commitments terminate.  Any other fees payable
to the Issuing Bank pursuant to this paragraph shall be payable within 20
business days after demand.  Letter of Credit Fees and Fronting Fees shall be
computed on the basis of a year of 360 days and shall be payable for the actual
number of days elapsed (including the first day but excluding the last day).

 

(c)                                  Other Fees.  (i)  The Borrower shall pay to
the Arranger and the Administrative Agent for their own respective accounts fees
in the amounts and at the times set forth in the Fee Letter or as otherwise
separately agreed between such parties.  Such fees shall be fully earned when
paid and shall not be refundable for any reason whatsoever.

 

(ii)                                  The Borrower shall pay to the Lenders such
fees as shall have been separately agreed upon in writing in the amounts and at
the times so specified.  Such fees shall be fully earned when paid and shall not
be refundable for any reason whatsoever.

 

2.10                        Computation of Interest and Fees.  All computations
of interest for Base Rate Loans shall be made on the basis of a year of 365 or
366 days, as the case may be, and actual days elapsed.  All other computations
of fees and interest shall be made on the basis of a 360-day year and actual
days elapsed (which results in more fees or interest, as applicable, being paid
than if computed on the basis of a 365-day year).  Interest shall accrue on each
Loan for the day on which the Loan is made, and shall not accrue on a Loan, or
any portion thereof, for the day on which the Loan or such portion is paid,
provided that any Loan that is repaid on the same day on which it is made shall,
subject to Section 2.12(a), bear

 

33

--------------------------------------------------------------------------------


 

interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.

 

2.11                        Evidence of Debt.

 

(a)                                 The Loans made by each Lender shall be
evidenced by one or more accounts or records maintained by such Lender and by
the Administrative Agent in the ordinary course of business.  The accounts or
records maintained by the Administrative Agent and each Lender shall be
conclusive absent manifest error of the amount of the Loans made by the Lenders
to the Borrower and the interest and payments thereon.  Any failure to so record
or any error in doing so shall not, however, limit or otherwise affect the
obligation of the Borrower hereunder to pay any amount owing with respect to the
Obligations.  In the event of any conflict between the accounts and records
maintained by any Lender and the accounts and records of the Administrative
Agent in respect of such matters, the accounts and records of the Administrative
Agent shall control in the absence of manifest error.  Upon the request of any
Lender made through the Administrative Agent, the Borrower shall execute and
deliver to such Lender (through the Administrative Agent) a Note, which shall
evidence such Lender’s Loans in addition to such accounts or records.  Each
Lender may attach schedules to its Note and endorse thereon the date, Type (if
applicable), amount and maturity of its Loans and payments with respect thereto.

 

(b)                                 In addition to the accounts and records
referred to in subsection (a), each Lender and the Administrative Agent shall
maintain in accordance with its usual practice accounts or records evidencing
the purchases and sales by such Lender of participations in Swingline Loans.  In
the event of any conflict between the accounts and records maintained by the
Administrative Agent and the accounts and records of any Lender in respect of
such matters, the accounts and records of the Administrative Agent shall control
in the absence of manifest error.

 

2.12                        Payments Generally; Administrative Agent’s Clawback.

 

(a)                                 General.  All payments to be made by the
Borrower shall be made without condition or deduction for any counterclaim,
defense, recoupment or setoff.  Except as otherwise expressly provided herein,
all payments by the Borrower hereunder shall be made to the Administrative
Agent, for the account of the respective Lenders to which such payment is owed,
at the Administrative Agent’s Office in Dollars in Same Day Funds not later than
2:00 p.m. on the date specified herein.  Without limiting the generality of the
foregoing, the Administrative Agent may require that any payments due under this
Agreement be made in the United States.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage (or other applicable share
as provided herein) of such payment in like funds as received by wire transfer
to such Lender’s Lending Office.  All payments received by the Administrative
Agent after 2:00 p.m. may, at the discretion of the Administrative Agent, be
deemed received on the next succeeding Business Day and any applicable interest
or fee shall continue to accrue.  If any payment to be made by the Borrower
shall come due on a day other than a Business Day, payment shall be made on the
next following Business Day, and such extension of time shall be reflected in
computing interest or fees, as the case may be.  Unless otherwise expressly
stated, all payments hereunder shall be made in Dollars.

 

(b)                                 (i)  Funding by Lenders; Presumption by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of Eurodollar
Loans (or, in the case of any Revolving Loan of Base Rate Loans, prior to 12:00
noon on the date of such Revolving Loan) that such Lender will not make
available to the Administrative Agent such Lender’s share of such Revolving
Loan, the Administrative Agent may assume that such Lender has made such share
available on such date in accordance with Section 2.02 (or, in the case of a
Borrowing of Base Rate Loans, that such Lender has made such share available in
accordance with and at

 

34

--------------------------------------------------------------------------------


 

the time required by Section 2.02) and may, in reliance upon such assumption,
make available to the Borrower in Dollars a corresponding amount.  In such
event, if a Lender has not in fact made its share of the applicable Revolving
Loan available to the Administrative Agent, then the applicable Lender and the
Borrower severally agree to pay to the Administrative Agent in Dollars forthwith
on demand such corresponding amount in immediately available funds with interest
thereon, for each day from and including the date such amount is made available
to the Borrower to, but excluding, the date of payment to the Administrative
Agent, at (A) in the case of a payment to be made by such Lender, the greater of
the Federal Funds Rate and a rate determined by the Administrative Agent in
accordance with banking industry rules on interbank compensation, plus any
administrative, processing or similar fees customarily charged by the
Administrative Agent in connection with the foregoing, and (B) in the case of a
payment to be made by the Borrower, the interest rate applicable to Base Rate
Loans.  If the Borrower and such Lender shall pay such interest to the
Administrative Agent for the same or an overlapping period, the Administrative
Agent shall promptly remit to the Borrower the amount of such interest paid by
the Borrower for such period.  If such Lender pays its share of the applicable
Revolving Loan to the Administrative Agent, then the amount so paid shall
constitute such Lender’s Revolving Loan included in such Borrowing.  Any payment
by the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.

 

(ii)                                  Payments by Borrower; Presumptions by
Administrative Agent.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the date on which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Lenders, as the case may be,
the amount due.  In such event, if the Borrower has not in fact made such
payment, then each of the Lenders, as the case may be, severally agrees to repay
to the Administrative Agent forthwith on demand the amount so distributed to
such Lender, in immediately available funds with interest thereon, for each day
from and including the date such amount is distributed to it to but excluding
the date of payment to the Administrative Agent, at the greater of the Federal
Funds Rate and a rate determined by the Administrative Agent in accordance with
banking industry rules on interbank compensation.

 

A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.

 

(c)                                  Failure to Satisfy Conditions Precedent. 
If any Lender makes available to the Administrative Agent funds for any Loan to
be made by such Lender as provided in the foregoing provisions of this
Article II, and such funds are not made available to the Borrower by the
Administrative Agent because the conditions to the applicable Borrowing set
forth in Article IV are not satisfied or waived in accordance with the terms
hereof, the Administrative Agent shall promptly return such funds (in like funds
as received from such Lender) to such Lender, without interest.

 

(d)                                 Obligations of Lenders Several.  All
obligations of the Lenders pursuant to this Agreement (including obligations to
make Revolving Loans, to fund participations in Swingline Loans and to make
payments pursuant to Section 10.04(c)) are several and not joint.  The failure
of any Lender to make any Revolving Loan, to fund any such participation or to
make any payment under Section 10.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Revolving Loan, to purchase its participation or to make its payment
under Section 10.04(c).

 

35

--------------------------------------------------------------------------------


 

(e)                                  Funding Source.  Nothing herein shall be
deemed to obligate any Lender to obtain the funds for any Loan in any particular
place or manner or to constitute a representation by any Lender that it has
obtained or will obtain the funds for any Loan in any particular place or
manner.

 

2.13                        Sharing of Payments by Lenders.  If any Lender
shall, by exercising any right of setoff or counterclaim or otherwise, obtain
payment in respect of any principal of or interest on any of the Revolving Loans
made by it, or the participations in Swingline Loans held by it resulting in
such Lender’s receiving payment of a proportion of the aggregate amount of such
Revolving Loans or participations and accrued interest thereon greater than its
pro rata share thereof as provided herein, then the Lender receiving such
greater proportion shall (a) notify the Administrative Agent of such fact, and
(b) purchase participations in the Revolving Loans and subparticipations in
Swingline Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of principal of and
accrued interest on their respective Revolving Loans and other amounts owing
them, provided that:

 

(i)                                     if any such participations or
subparticipations are purchased and all or any portion of the payment giving
rise thereto is recovered, such participations or subparticipations shall be
rescinded and the purchase price restored to the extent of such recovery,
without interest; and

 

(ii)                                  the provisions of this Section shall not
be construed to apply to (x) any payment made by the Borrower pursuant to and in
accordance with the express terms of this Agreement or (y) any payment obtained
by a Lender as consideration for the assignment of or sale of a participation in
any of its Revolving Loans or subparticipations in Swingline Loans to any
assignee or participant, other than to the Borrower or any Subsidiary thereof
(as to which the provisions of this Section shall apply).

 

The Borrower consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against the
Borrower rights of setoff and counterclaim with respect to such participation as
fully as if such Lender were a direct creditor of the Borrower in the amount of
such participation.

 

2.14                        Increase in Commitments.

 

(a)                                 Request for Increase.  Provided there exists
no Default, upon notice to the Administrative Agent (which shall promptly notify
the Lenders), the Borrower may from time to time, request an increase in the
Aggregate Commitment Amount (a “Commitment Increase”) by amounts such that
immediately after giving effect to any such Commitment Increase, the total
Commitments of all of the Lenders hereunder shall not exceed $350,000,000;
provided that (i) any such request for a Commitment Increase shall be in a
minimum amount of $10,000,000 and integral multiples of $2,500,000 in excess
thereof, (ii) the Borrower may make a maximum of four such requests in any 12
month period and (iii) the Borrower may seek such Commitment Increase from
existing Lenders (it being understood that no Lender shall be obligated to
increase its Commitment hereunder) or by any other bank, financial institution,
other institutional lender or other investor that would otherwise constitute an
Eligible Assignee.  At the time of sending such notice, the Borrower (in
consultation with the Administrative Agent) shall specify whether it is seeking
the Commitment Increase from existing Lenders and, if so, the time period within
which each existing Lender is requested to respond (which shall in no event be
less than ten (10) Business Days from the date of delivery of such notice to the
Lenders).

 

(b)                                 Lender Elections to Increase.  To the extent
the Borrower is seeking a Commitment Increase from existing Lenders, each Lender
shall notify the Administrative Agent within such time

 

36

--------------------------------------------------------------------------------


 

period whether or not it agrees to the Commitment Increase and, if so, whether
by an amount equal to, greater than, or less than its Applicable Percentage of
such requested increase.  Any Lender not responding within such time period
shall be deemed to have declined to increase its Commitment.  No Lender shall be
obligated to increase its Commitment hereunder.

 

(c)                                  Notification by Administrative Agent;
Additional Lenders.  The Administrative Agent shall notify the Borrower and each
Lender of the Lenders’ responses to each request made hereunder.  To achieve the
full amount of a requested increase and subject to the approval of the
Administrative Agent and the Swingline Lender (which approvals shall not be
unreasonably withheld), the Borrower may also invite additional Eligible
Assignees to become Lenders pursuant to a joinder agreement in form and
substance satisfactory to the Administrative Agent.

 

(d)                                 Effective Date and Allocations.  If the
Aggregate Commitments are increased in accordance with this Section, the
Administrative Agent and the Borrower shall determine the effective date (the
“Increase Effective Date”) and the final allocation of such increase.  The
Administrative Agent shall promptly notify the Borrower and the Lenders of the
final allocation of such increase and the Increase Effective Date.

 

(e)                                  Conditions to Effectiveness of Increase. 
As a condition precedent to such increase, the Borrower shall deliver to the
Administrative Agent a certificate dated as of the Increase Effective Date (in
sufficient copies for each Lender) signed by a Responsible Officer of the
Borrower (i) certifying and attaching the resolutions adopted by the Borrower
approving or consenting to such increase, and (ii) certifying that, before and
after giving effect to such increase, (A) the representations and warranties
contained in Article V and the other Loan Documents are true and correct on and
as of the Increase Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct as of such earlier date, and except that for
purposes of this Section 2.14, the representations and warranties contained in
subsections (a) and (b) of Section 5.05 shall be deemed to refer to the most
recent statements furnished pursuant to clauses (a) and (b), respectively, of
Section 6.01, and (B) no Default exists.

 

(f)                                   Loans; Reallocation of Outstanding
Amounts.

 

(i)                                     Except as set forth in subsection
(ii) of this subsection (f), if any Eligible Assignee becomes a Lender hereunder
or any Lender’s Commitment is increased pursuant to this Section, Loans made on
or after the applicable Increase Effective Date shall be made in accordance with
the Applicable Percentages of each Lender in effect on and after such Increase
Effective Date (except to the extent that any such Loan would result in any
Lender making an aggregate principal amount of Loans in excess of its
Commitment, in which case such excess amount will be allocated to and made by,
any new Lenders and Lenders with increased Commitments pursuant to subsection
(b) above, in each case, in accordance with their Applicable Percentages).

 

(ii)                                  Upon any increase in the Aggregate
Commitment Amount pursuant to this Section 2.14 (a) each of the Lenders with an
existing Commitment (each, an “Existing Lender”) shall assign to each Lender
with a new Commitment (each, a “New Lender”) and each of the New Lenders shall
purchase from each of the Existing Lenders, at the principal amount thereof,
such interests in the Loans outstanding on such Increase Effective Date as shall
be necessary in order that, after giving effect to all such assignments and
purchases, the Loans will be held by Existing Lenders and New Lenders ratably in
accordance with their Commitments after giving effect to the addition of the
Commitments of the New Lenders, (b) each new Commitment of a New Lender shall be
deemed for all purposes a Commitment hereunder and each Loan made thereunder (a

 

37

--------------------------------------------------------------------------------


 

“New Loan”) shall be deemed, for all purposes, a Loan and (c) each New Lender
shall become a Lender with respect to the Commitments and all matters relating
thereto.

 

(g)                                  Conflicting Provisions.  This Section shall
supersede any provisions in Section 2.13 or 10.01 to the contrary.

 

2.15                        Defaulting Lender Provisions.

 

(a)                                 Conditions Precedent.  In addition to the
other conditions precedent herein set forth, if any Lender becomes, and during
the period it remains, a Defaulting Lender or a Potential Defaulting Lender, the
Issuing Bank will not be required to issue any Letter of Credit or to amend any
outstanding Letter of Credit to increase the face amount thereof, alter the
drawing terms thereunder or extend the expiry date thereof, and the Swingline
Lender will not be required to make any Swingline Loan, unless the Issuing Bank
or the Swingline Lender, as the case may be, is satisfied that any exposure that
would result therefrom is fully covered or eliminated by any combination
satisfactory to the Issuing Bank or Swingline Lender of the following:

 

(i)                                     in the case of a Defaulting Lender, the
LC Exposure and the Swingline Exposure of such Defaulting Lender is reallocated,
as to outstanding and future Letters of Credit and Swingline Loans, to the
Non-Defaulting Lenders as provided in clause (1) of Section 2.15(c);

 

(ii)                                  in the case of a Defaulting Lender or a
Potential Defaulting Lender, without limiting the provisions of Section 2.15(b),
the Borrower Cash Collateralizes the obligations of the Borrower in respect of
such Letter of Credit or Swingline Loan in an amount at least equal to the
aggregate amount of the unreallocated obligations (contingent or otherwise) of
such Defaulting Lender or Potential Defaulting Lender in respect of such Letter
of Credit or Swingline Loan, or makes other arrangements satisfactory to the
Administrative Agent, the Issuing Bank and the Swingline Lender in their sole
discretion to protect them against the risk of non-payment by such Defaulting
Lender or Potential Defaulting Lender; and

 

(iii)                               in the case of a Defaulting Lender or a
Potential Defaulting Lender, then in the case of a proposed issuance of a Letter
of Credit or making of a Swingline Loan, by an instrument or instruments in form
and substance satisfactory to the Administrative Agent, and to the Issuing Bank
and the Swingline Lender, as the case may be, the Borrower agrees that the face
amount of such requested Letter of Credit or the principal amount of such
requested Swingline Loan will be reduced by an amount equal to the
unreallocated, non-Cash Collateralized portion thereof as to which such
Defaulting Lender or Potential Defaulting Lender would otherwise be liable, in
which case the obligations of the Non-Defaulting Lenders in respect of such
Letter of Credit or Swingline Loan will, subject to the first proviso below, be
on a pro rata basis in accordance with the Commitments of the Non-Defaulting
Lenders, and the pro rata payment provisions of Section 2.13 will be deemed
adjusted to reflect this provision;

 

provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swingline Exposure and total LC Exposure may not in any event
exceed the Commitment of such Non-Defaulting Lender, and (b) neither any such
reallocation nor any payment by a Non-Defaulting Lender pursuant thereto nor any
such Cash Collateralization or reduction will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender, or
cause such Defaulting Lender or Potential Defaulting Lender to be a
Non-Defaulting Lender.

 

38

--------------------------------------------------------------------------------


 

(b)           Cash Collateral Call.  If any Lender becomes, and during the
period it remains, a Defaulting Lender or a Potential Defaulting Lender, if any
Letter of Credit or Swingline Loan is at the time outstanding, the Issuing Bank
and the Swingline Lender, as the case may be, may (except, in the case of a
Defaulting Lender, to the extent the Commitments have been fully reallocated
pursuant to Section 2.15(c)), by notice to the Borrower and such Defaulting
Lender or Potential Defaulting Lender through the Administrative Agent, require
the Borrower to Cash Collateralize the obligations of the Borrower to the
Issuing Bank and the Swingline Lender in respect of such Letter of Credit or
Swingline Loan in an amount at least equal to the aggregate amount of the
unreallocated obligations (contingent or otherwise) of such Defaulting Lender or
such Potential Defaulting Lender in respect thereof, or to make other
arrangements satisfactory to the Administrative Agent, and to the Issuing Bank
and the Swingline Lender, as the case may be, in their sole discretion to
protect them against the risk of non-payment by such Defaulting Lender or
Potential Defaulting Lender.

 

(c)           Reallocation of Defaulting Lender Commitment, Etc.  If a Lender
becomes, and during the period it remains, a Defaulting Lender, the following
provisions shall apply with respect to any outstanding LC Exposure and any
outstanding Swingline Exposure of such Defaulting Lender:

 

(i)            the LC Exposure and the Swingline Exposure of such Defaulting
Lender will, subject to the limitation in the first proviso below, automatically
be reallocated (effective on the day such Lender becomes a Defaulting Lender)
among the Non-Defaulting Lenders pro rata in accordance with their respective
Commitments (without giving effect to the Commitment of any Defaulting Lender);
provided that (a) the sum of each Non-Defaulting Lender’s total Revolving Credit
Exposure, total Swingline Exposure and total LC Exposure may not in any event
exceed the Commitment of such Non-Defaulting Lender as in effect at the time of
such reallocation and (b) neither such reallocation nor any payment by a
Non-Defaulting Lender pursuant thereto will constitute a waiver or release of
any claim the Borrower, the Administrative Agent, the Issuing Bank, the
Swingline Lender or any other Lender may have against such Defaulting Lender or
cause such Defaulting Lender to be a Non-Defaulting Lender; and

 

(ii)           to the extent that any portion (the “unreallocated portion”) of
the Defaulting Lender’s LC Exposure and Swingline Exposure cannot be so
reallocated, whether by reason of the first proviso in clause (i) above or
otherwise, the Borrower will, not later than 10 Business Days after demand by
the Administrative Agent (at the direction of the Issuing Bank and/or the
Swingline Lender, as the case may be), (a) Cash Collateralize the obligations of
the Borrower to the Issuing Bank and the Swingline Lender in respect of such LC
Exposure or Swingline Exposure, as the case may be, in an amount at least equal
to the aggregate amount of the unreallocated portion of such LC Exposure or
Swingline Exposure, or (b) in the case of such Swingline Exposure, prepay
(subject to clause (iii) below) and/or Cash Collateralize in full the
unreallocated portion thereof, or (c) make other arrangements satisfactory to
the Administrative Agent, and to the Issuing Bank and the Swingline Lender, as
the case may be, in their sole discretion to protect them against the risk of
non-payment by such Defaulting Lender; and

 

(iii)          any amount (other than fees that would otherwise be payable by
the Borrower pursuant to Section 2.09(a), which for avoidance of doubt, shall
cease to accrue or be payable on the Commitments of such Defaulting Lender) paid
by the Borrower for the account of a Defaulting Lender under this Agreement
(whether on account of principal, interest, indemnity payments or other amounts)
will not be paid or distributed to such Defaulting Lender, but will instead be
retained by the Administrative Agent in a segregated non-interest bearing
account until (subject to Section 2.15(h)) the termination of the Commitments
and payment in full of all obligations of the Borrower hereunder and will be
applied by the Administrative Agent, to the fullest extent permitted by law, to
the making of payments from time to time in the following

 

39

--------------------------------------------------------------------------------


 

order of priority:  first to the payment of any amounts owing by such Defaulting
Lender to the Administrative Agent under this Agreement, second to the payment
of any amounts owing by such Defaulting Lender to the Issuing Bank or the
Swingline Lender (pro rata as to the respective amounts owing to each of them)
under this Agreement, third to the payment of post-default interest and then
current interest due and payable to the Lenders hereunder other than Defaulting
Lenders, ratably among them in accordance with the amounts of such interest then
due and payable to them, fourth to the payment of fees then due and payable to
the Non-Defaulting Lenders hereunder, ratably among them in accordance with the
amounts of such fees then due and payable to them, fifth to pay principal and
unreimbursed LC Disbursements then due and payable to the Non-Defaulting Lenders
hereunder ratably in accordance with the amounts thereof then due and payable to
them, sixth to the ratable payment of other amounts then due and payable to the
Non-Defaulting Lenders, and seventh after the termination of the Commitments and
payment in full of all obligations of the Borrower hereunder, to pay amounts
owing under this Agreement to such Defaulting Lender or as a court of competent
jurisdiction may otherwise direct.

 

(d)           Right to Give Drawdown Notices.  In furtherance of the foregoing,
if any Lender becomes, and during the period it remains, a Defaulting Lender or
a Potential Defaulting Lender, each of the Issuing Bank and the Swingline Lender
is hereby authorized by the Borrower (which authorization is irrevocable and
coupled with an interest) to give, in its discretion, through the Administrative
Agent, Revolving Loan Notices pursuant to Section 2.02 in such amounts and in
such times as may be required to (i) reimburse an outstanding LC Disbursement,
(ii) repay an outstanding Swingline Loan, and/or (iii) Cash Collateralize the
obligations of the Borrower in respect of outstanding Letters of Credit or
Swingline Loans in an amount at least equal to the aggregate amount of the
obligations (contingent or otherwise) of such Defaulting Lender or Potential
Defaulting Lender in respect of such Letter of Credit or Swingline Loan.

 

(e)           Fees.  Anything herein to the contrary notwithstanding, during
such period as a Lender is a Defaulting Lender, such Defaulting Lender will not
be entitled to any fees accruing during such period pursuant to Sections
2.09(a) and 2.09(b) (without prejudice to the rights of the Lenders other than
Defaulting Lenders in respect of such fees), provided that (a) to the extent
that a portion of the LC Exposure or the Swingline Exposure of such Defaulting
Lender is reallocated to the Non-Defaulting Lenders pursuant to Section 2.15(c),
such fees that would have accrued for the benefit of such Defaulting Lender will
instead accrue for the benefit of and be payable to such Non-Defaulting Lenders,
pro rata in accordance with their respective Commitments, and (b) to the extent
any portion of such LC Exposure or Swingline Exposure cannot be so reallocated,
such fees will instead accrue for the benefit of and be payable to the Issuing
Bank and the Swingline Lender as their interests appear (and the pro rata
payment provisions of Section 2.13 will automatically be deemed adjusted to
reflect the provisions of this Section).

 

(f)            Removal of Administrative Agent.  Anything herein to the contrary
notwithstanding, if at any time the Required Lenders determine that the Person
serving as Administrative Agent is (without taking into account any provision in
the definition of “Defaulting Lender” or “Potential Defaulting Lender” requiring
notice from the Administrative Agent or any other party) a Defaulting Lender or
a Potential Defaulting Lender, the Required Lenders (determined after giving
effect to Section 10.01) may by notice to the Borrower and such Person remove
such Person as Administrative Agent and appoint a replacement Administrative
Agent reasonably acceptable to the Borrower.  Such removal will, to the fullest
extent permitted by applicable law, be effective on the earlier of (i) the date
a replacement Administrative Agent is appointed and (ii) the date 60 Business
Days after the giving of such notice by the Requisite Lenders (regardless of
whether a replacement Administrative Agent has been appointed).

 

(g)           Termination of Defaulting Lender Commitment.  The Borrower may
terminate the unused amount of the Commitment of a Defaulting Lender upon not
less than two Business Days’ prior

 

40

--------------------------------------------------------------------------------


 

notice to the Administrative Agent (which will promptly notify the Lenders
thereof), and in such event the provisions of Section 2.15(c)(iii) will apply to
all amounts thereafter paid by the Borrower for the account of such Defaulting
Lender under this Agreement (whether on account of principal, interest, fees,
indemnity or other amounts), provided that such termination will not be deemed
to be a waiver or release of any claim the Borrower, the Administrative Agent,
the Issuing Bank, the Swingline Lender or any Lender may have against such
Defaulting Lender.

 

(h)           Cure.  If the Borrower, the Administrative Agent, the Issuing Bank
and the Swingline Lender agree in writing in their discretion that a Lender that
is a Defaulting Lender or a Potential Defaulting Lender should no longer be
deemed to be a Defaulting Lender or Potential Defaulting Lender, as the case may
be, the Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set
forth therein (which may include arrangements with respect to any amounts then
held in the segregated account referred to in Section 2.15(c)), such Lender
will, to the extent applicable, purchase such portion of outstanding Loans of
the other Lenders and/or make such other adjustments as the Administrative Agent
may determine to be necessary to cause the Revolving Credit Exposure, LC
Exposure and Swingline Exposure of the Lenders to be on a pro rata basis in
accordance with their respective Commitments, whereupon such Lender will cease
to be a Defaulting Lender or Potential Defaulting Lender and will be a
Non-Defaulting Lender (and such Exposure of each Lender will automatically be
adjusted on a prospective basis to reflect the foregoing); provided that no
adjustments will be made retroactively with respect to fees accrued or payments
made by or on behalf of the Borrower while such Lender was a Defaulting Lender;
and provided, further, that except to the extent otherwise expressly agreed by
the affected parties, no change hereunder from Defaulting Lender or Potential
Defaulting Lender to Non-Defaulting Lender will constitute a waiver or release
of any claim of any party hereunder arising from such Lender’s having been a
Defaulting Lender or Potential Defaulting Lender.

 

ARTICLE III.
TAXES, YIELD PROTECTION AND ILLEGALITY

 

3.01        Taxes.

 

(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower hereunder or under any other Loan Document shall
be made free and clear of and without reduction or withholding for any
Indemnified Taxes, except as required by applicable law, provided that if the
applicable Withholding Agent shall be required by applicable law to deduct any
Indemnified Taxes from such payments, then (i) the sum payable by the Borrower
shall be increased as necessary so that after making all required deductions
(including deductions applicable to additional sums payable under this Section)
the Administrative Agent or Lender, as the case may be, receives an amount equal
to the sum it would have received had no such deductions been made, (ii) the
applicable Withholding Agent shall make such deductions or withholdings and
(iii) the applicable Withholding Agent shall timely pay the full amount deducted
to the relevant Governmental Authority in accordance with applicable law.

 

(b)           Payment of Other Taxes by the Borrower.  Without limiting the
provisions of subsection (a) above, the Borrower shall timely pay to the
relevant Governmental Authority in accordance with applicable law, or at the
option of the Administrative Agent timely reimburse it pursuant to
Section 3.01(c) for the payment of, Other Taxes.

 

(c)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent and each Lender, within 15 days after written demand
therefor, for the full amount of any Indemnified Taxes or Other Taxes (including
Indemnified Taxes or Other Taxes imposed or asserted on

 

41

--------------------------------------------------------------------------------


 

or attributable to amounts payable under this Section) paid by the
Administrative Agent or any such Lender, as the case may be, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes or Other Taxes were correctly or legally imposed or asserted
by the relevant Governmental Authority; provided, however, the Borrower shall
not indemnify the Administrative Agent or any Lender for any penalties or
interest that are imposed either solely as a result of the gross negligence or
willful misconduct of the Administrative Agent or any Lender or a failure by the
Administrative Agent or any Lender to provide the Borrower with timely notice of
the imposition of any Indemnified Taxes or Other Taxes.  A certificate as to the
amount of such payment or liability delivered to the Borrower by a Lender (with
a copy to the Administrative Agent), or by the Administrative Agent on its own
behalf or on behalf of a Lender, shall be conclusive absent manifest error.

 

(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower to a Governmental Authority,
the Borrower shall deliver to the Administrative Agent the original or a
certified copy of a receipt issued by such Governmental Authority evidencing
such payment, a copy of the return reporting such payment or other evidence of
such payment reasonably satisfactory to the Administrative Agent.  As soon as
practicable after any payment of Indemnified Taxes or Other Taxes by the
Administrative Agent or any Lender to a Governmental Authority, the
Administrative Agent or Lender shall, upon request from the Borrower, following
receipt of any such item, deliver to the Borrower the original or a certified
copy of a receipt issued by such Governmental Authority evidencing such payment
or other reasonable evidence of such payment; provided that in no event shall
the Administrative Agent or any Lender be required to deliver to the Borrower
its tax returns or any other information regarding its tax affairs or
computations or any information that is confidential, proprietary, or
constitutes internal work product.

 

(e)           Status of Lenders.

 

(i)            Any Foreign Lender that is entitled to an exemption from or
reduction of withholding tax under the law of the jurisdiction in which the
Borrower is resident for tax purposes, or any treaty to which such jurisdiction
is a party, with respect to payments hereunder or under any other Loan Document
shall deliver to the Borrower (with a copy to the Administrative Agent), at the
time or times prescribed by applicable law or reasonably requested by the
Borrower or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
the Borrower or the Administrative Agent as will enable the Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements.  In addition, each
Foreign Lender shall, upon reasonable request from the Borrower, deliver new
forms promptly upon the obsolescence or invalidity of any form previously
delivered by such Foreign Lender.  Each Foreign Lender shall notify the Borrower
at any time it determines that it is no longer in a position to provide any
previously delivered certificate to the Borrower.

 

(ii)           Any Foreign Lender shall deliver to the Borrower and the
Administrative Agent (in such number of copies as shall be requested by the
recipient) on or prior to the date on which such Foreign Lender becomes a Lender
under this Agreement (and from time to time thereafter upon the request of the
Borrower or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:

 

42

--------------------------------------------------------------------------------


 

(A)          duly completed copies of Internal Revenue Service Form W-8BEN
claiming eligibility for benefits of an income tax treaty to which the United
States is a party,

 

(B)          duly completed copies of Internal Revenue Service Form W-8ECI,

 

(C)          in the case of a Foreign Lender claiming the benefits of the
exemption for portfolio interest under section 881(c) of the Code, (x) a
certificate to the effect that such Foreign Lender is not (I) a “bank” within
the meaning of section 881(c)(3)(A) of the Code, (II) a “10 percent shareholder”
of the Borrower within the meaning of section 881(c)(3)(B) of the Code, or
(III) a “controlled foreign corporation” described in section 881(c)(3)(C) of
the Code and (y) duly completed copies of  Internal Revenue Service Form W-8BEN,
or

 

(D)          any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.

 

(iii) If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment.  Solely for purposes of
this clause (iii), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.

 

(f)            Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, which shall be exercised in a
commercially reasonable manner, that it has received a refund of any Taxes or
Other Taxes from the governmental authority to which such Taxes or Other Taxes
were paid and as to which it has been indemnified by the Borrower or with
respect to which the Borrower has paid additional amounts pursuant to this
Section, it shall pay to the Borrower an amount equal to such refund (but only
to the extent of indemnity payments made, or additional amounts paid, by the
Borrower under this Section with respect to the Taxes or Other Taxes giving rise
to such refund), net of all out-of-pocket expenses (including Taxes) of the
Administrative Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Administrative Agent or such Lender, agrees to repay the amount paid over to the
Borrower (plus any penalties, interest or other charges imposed by the relevant
Governmental Authority) to the Administrative Agent or such Lender in the event
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  Notwithstanding anything to the contrary in this
paragraph (f), in no event will the Administrative Agent or any Lender be
required to pay any amount to the Borrower pursuant to this paragraph (f) the
payment of which would place the Administrative Agent or any such Lender in a
less favorable net after-Tax position than it would have been in if the Tax
subject to indemnification and giving rise to such refund had not been deducted,
withheld or otherwise imposed and the indemnification payments or additional
amounts with respect to such Tax had never been paid.  This subsection shall not
be construed to require

 

43

--------------------------------------------------------------------------------


 

the Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower or any other Person.

 

(g)           Indemnification by the Lenders.  Each Lender shall severally
indemnify the Administrative Agent, within 15 days after demand therefor, for
(i) any Indemnified Taxes attributable to such Lender (but only to the extent
that the Borrower has not already indemnified the Administrative Agent for such
Taxes and without limiting the obligation of the Borrower to do so), (ii) any
Taxes attributable to such Lender’s failure to comply with the provisions of
Section 10.06(d) relating to the maintenance of a Participant Register and
(iii) any Excluded Taxes attributable to such Lender, in each case, that are
payable or paid by the Administrative Agent in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority.  A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error.  Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender under any Loan Document or otherwise payable by the
Administrative Agent to the Lender from any other source against any amount due
to the Administrative Agent under this paragraph (g).

 

3.02        Illegality.  If any Lender determines that any Law has made it
unlawful, or that any Governmental Authority has asserted that it is unlawful,
for any Lender or its applicable Lending Office to make, maintain or fund
Eurodollar Loans, or to determine or charge interest rates based upon the
Eurodollar Rate, or any Governmental Authority has imposed material restrictions
on the authority of such Lender to purchase or sell, or to take deposits of,
Dollars in the London interbank market, then, on notice thereof by such Lender
to the Borrower through the Administrative Agent, any obligation of such Lender
to make or continue Eurodollar Loans or to convert Base Rate Loans to Eurodollar
Loans shall be suspended until such Lender notifies the Administrative Agent and
the Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Loans of such Lender to Base Rate Loans, either on the
last day of the Interest Period therefor, if such Lender may lawfully continue
to maintain such Loans to such day, or immediately, if such Lender may not
lawfully continue to maintain such Loans.  Upon any such prepayment or
conversion, the Borrower shall also pay accrued interest on the amount so
prepaid or converted.

 

3.03        Inability to Determine Rates.  If the Administrative Agent or the
Required Lenders determine that for any reason in connection with any request
for a Eurodollar Loan or a conversion to or continuation thereof that (a) 
deposits in Dollars are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Loan, (b) adequate and reasonable means do not exist for determining
the Eurodollar Rate for any requested Interest Period, or (c) the Eurodollar
Rate for any requested Interest Period does not adequately and fairly reflect
the cost of funding such Loan, the Administrative Agent will promptly so notify
the Borrower and each Lender.  Thereafter, the obligation of the Lenders to make
or maintain Eurodollar Loans in the affected currency or currencies shall be
suspended until the Administrative Agent (upon the instruction of the Required
Lenders) revokes such notice.  Upon receipt of such notice, the Borrower may
revoke any pending Request for Borrowing of, conversion to or continuation of
Eurodollar Loans or, failing that, will be deemed to have converted such request
into a request for a Base Rate Loan in the amount specified therein.

 

3.04        Increased Costs; Reserves on Eurodollar Loans.

 

(a)           Increased Costs Generally.  If any Change in Law shall:

 

44

--------------------------------------------------------------------------------


 

(i)            impose, modify or deem applicable any reserve, special deposit,
compulsory loan, insurance charge or similar requirement against assets of,
deposits with or for the account of, or credit extended or participated in by,
any Lender (except any reserve requirement reflected contemplated by
Section 3.04(e));

 

(ii)           impose on any Lender or the London interbank market any other
condition, cost or expense affecting this Agreement or Eurodollar Loans made by
such Lender;

 

and the result of any of the foregoing shall be to increase the cost to such
Lender of making, continuing, converting into or maintaining any Eurodollar Loan
(or of maintaining its obligation to make any such Loan), or to reduce the
amount of any sum received or receivable by such Lender (whether of principal,
interest or any other amount) then, upon request of such Lender, the Borrower
will pay to such Lender, as the case may be, such additional amount or amounts
as will compensate such Lender, as the case may be, for such additional costs
incurred or reduction suffered.

 

(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

 

(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender, as the case may be, the amount shown
as due on any such certificate within 10 days after receipt thereof.

 

(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 180 days prior to the date that such Lender, as
the case may be, notifies the Borrower of the Change in Law giving rise to such
increased costs or reductions and of such Lender’s intention to claim
compensation therefor (except that, if the Change in Law giving rise to such
increased costs or reductions is retroactive, then the 180 days period referred
to above shall be extended to include the period of retroactive effect thereof).

 

(e)           Reserves on Eurodollar Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently known as “Eurocurrency liabilities”), additional interest
on the unpaid principal amount of each Eurodollar Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive), which shall be
due and payable on each date on which interest is payable on such Loan, provided
that the Borrower shall have received at least 10 days’ prior notice (with a
copy to the Administrative Agent) of such additional interest from such Lender. 
If a Lender fails to give notice 10

 

45

--------------------------------------------------------------------------------


 

days prior to the relevant Interest Payment Date, such additional interest shall
be due and payable 10 days from receipt of such notice.

 

3.05        Compensation for Losses.  Upon demand of any Lender (with a copy to
the Administrative Agent) from time to time, the Borrower shall promptly
compensate such Lender for and hold such Lender harmless from any loss, cost or
expense incurred by it as a result of:

 

(a)           any continuation, conversion, payment or prepayment of any Loan
other than a Base Rate Loan on a day other than the last day of the Interest
Period for such Loan (whether voluntary, mandatory, automatic, by reason of
acceleration, or otherwise);

 

(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any Loan
other than a Base Rate Loan on the date or in the amount notified by the
Borrower; or

 

(c)           any assignment of a Eurodollar Loan on a day other than the last
day of the Interest Period therefor as a result of a request by the Borrower
pursuant to Section 10.13;

 

including any loss of anticipated profits and any loss or expense arising from
the liquidation or reemployment of funds obtained by it to maintain such Loan or
from fees payable to terminate the deposits from which such funds were
obtained.  The Borrower shall also pay any customary administrative fees charged
by such Lender in connection with the foregoing.  Notwithstanding the foregoing,
if, during the 120 day period following the Closing Date, the Administrative
Agent incurs any breakage costs on account of the syndication of the credit
facility established hereunder, the Borrower shall immediately reimburse the
Administrative Agent for any such breakage costs.

 

For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Loan made by it at the Eurodollar Rate used in determining the Eurodollar Rate
for such Loan by a matching deposit or other borrowing in the London interbank
eurodollar market for a comparable amount and for a comparable period, whether
or not such Eurodollar Loan was in fact so funded.

 

3.06        Mitigation Obligations.  If any Lender requests compensation under
Section 3.04, or the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, or if any Lender gives a notice pursuant to Section 3.02, then
such Lender shall use reasonable efforts to designate a different Lending Office
for funding or booking its Loans hereunder or to assign its rights and
obligations hereunder to another of its offices, branches or affiliates, if, in
the judgment of such Lender, such designation or assignment (i) would eliminate
or reduce amounts payable pursuant to Section 3.01 or 3.04, as the case may be,
in the future, or eliminate the need for the notice pursuant to Section 3.02, as
applicable, and (ii) in each case, would not subject such Lender to any
unreimbursed cost or expense and would not otherwise be disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.

 

3.07        Survival.  All of the Borrower’s obligations under this Article III
shall survive termination of the Aggregate Commitments and repayment of all
other Obligations hereunder.

 

46

--------------------------------------------------------------------------------


 

ARTICLE IV.
CONDITIONS PRECEDENT TO BORROWINGS

 

4.01        Conditions to Effectiveness.  The parties hereto acknowledge and
agree that this Agreement shall become effective upon receipt by each party
hereto of this Agreement, executed and delivered by a Responsible Officer of the
Borrower and each Lender; provided, however, that the obligation of any Lender
to make any Loans, or of the Issuing Bank to issue any Letters of Credit,
hereunder is subject to the satisfaction of the conditions set forth in Sections
4.02 and 4.03 hereunder.

 

4.02        Conditions of Initial Borrowing.  The obligation of each Lender to
make its initial Revolving Loans hereunder, and of the Issuing Bank to initially
issue any Letters of Credit, is subject to satisfaction of the following
conditions precedent:

 

(a)           The Administrative Agent shall have received:

 

(i)            this Agreement as provided in Section 4.01;

 

(ii)           the other Loan Documents (other than Notes), executed and
delivered by a duly authorized officer or signatory of each grantor party
thereto; and

 

(iii)          a Note executed by the Borrower in favor of each Lender that has
requested a Note at least three Business Days prior to the date on which the
initial Revolving Loans are to be made.

 

(b)           Collateral.  All documents and instruments, including Uniform
Commercial Code or other applicable personal property and financing statements,
reasonably requested by the Administrative Agent to be filed, registered or
recorded to create the Liens on the Collateral intended to be created by the
Pledge Agreement and perfect such Liens to the extent required by, and with the
priority required by, the Pledge Agreement shall have been delivered to the
Administrative Agent for filing, registration or recording and none of the
Collateral shall be subject to any other pledges, security interests or
mortgages, except for liens permitted hereunder.

 

(c)           Legal Opinions.  The Administrative Agent shall have received the
executed legal opinions of (a) Simpson Thacher & Bartlett LLP, special New York
counsel to the Borrower, substantially in the form of Exhibit F-1 and (b) the
in-house general counsel for the Borrower, substantially in the form of
Exhibit F-2.  The Borrower hereby requests such counsel to deliver such
opinions.

 

(d)           Closing Certificates.  The Administrative Agent shall have
received a certificate of the Borrower substantially in the form of Exhibit G,
dated as of the Closing Date, with appropriate insertions, executed by a
Responsible Officer and the Secretary or any Assistant Secretary or any other
Responsible Officer or duly authorized signatory of the Borrower, and attaching
the documents referred to in clause (e) below.

 

(e)           Authorization of Proceedings of the Borrower; Incumbency; Due
Organization; Good Standing.

 

(i)            The Administrative Agent shall have received a copy of the
resolutions, in form and substance reasonably satisfactory to the Administrative
Agent, of the board of directors or other managers of the Borrower (or a duly
authorized committee thereof) authorizing (x) the

 

47

--------------------------------------------------------------------------------


 

execution, delivery and performance of the Loan Documents (and any agreements
relating thereto) to which it is a party and (y) the extensions of credit
contemplated hereunder.

 

(ii)           The Administrative Agent shall have received such certificates of
resolutions or other action, incumbency certificates and/or other certificates
of Responsible Officers of the Borrower as the Administrative Agent may require
evidencing the identity, authority and capacity of each Responsible Officer
thereof authorized to act as a Responsible Officer in connection with this
Agreement and the other Loan Documents;

 

(iii)          The Administrative Agent shall have received such documents and
certifications as the Administrative Agent may reasonably require to evidence
that the Borrower is duly organized or formed and that the Borrower is validly
existing, in good standing and qualified to engage in business in each
jurisdiction where the Borrower’s ownership, lease or operation of properties or
the conduct of its business requires such qualification, except to the extent
that failure to do so could not reasonably be expected to have a Material
Adverse Effect;

 

(f)            Fees. The Administrative Agent shall have received the fees in
the amounts previously agreed in writing to be received on the Closing Date and
all expenses (including the reasonable fees, disbursements and other charges of
counsel) payable by the Borrower for which invoices have been presented prior to
the Closing Date shall have been paid.

 

(g)           Existing Credit Agreement. The Administrative Agent shall have
received customary evidence indicating that the Existing Credit Agreement has
been, or concurrently with the Closing Date is being, terminated and all amounts
outstanding thereunder are being repaid in full and all liens securing
obligations thereunder have been, or concurrently with the Closing Date are
being, released.

 

(h)           Representations; No Default. The Administrative Agent shall have
received a certificate signed by a Responsible Officer of the Borrower,
substantially in the form of Exhibit H.

 

4.03        Conditions to all Extensions of Credit.  The obligation of each
Lender to honor any Request for Borrowing (other than a Revolving Loan Notice
requesting only a conversion of Revolving Loans to another Type, or a
continuation of Eurodollar Loans) and the obligation of the Issuing Bank to
issue a Letter of Credit (or to amend or extend any Letter of Credit if the
effect of such amendment or extension is to increase the Stated Amount of such
Letter of Credit) are subject to the following conditions precedent:

 

(a)           The representations and warranties of the Borrower contained in
Article V and any other Loan Document shall be true and correct in all material
respects on and as of the date of such Borrowing, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they shall have been true and correct in all material respects as of such
earlier date.

 

(b)           No Default shall exist, or would result from such proposed
Borrowing, issuance, amendment or extension of a Letter of Credit, as the case
may be, or from the application of the proceeds thereof.

 

(c)           The Administrative Agent and, if applicable, the Swingline Lender
shall have received a Request for Borrowing in accordance with the requirements
hereof.

 

Each Request for Borrowing (other than a Revolving Loan Notice requesting only a
conversion of Revolving Loans to another Type or a continuation of Eurodollar
Loans) and each request for the issuance of a Letter of Credit (or for the
amendment or extension of any Letter of Credit if the effect of such

 

48

--------------------------------------------------------------------------------


 

amendment or extension is to increase the Stated Amount of such Letter of
Credit) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections  4.03(a) and 4.03(b) have
been satisfied on and as of the date of the applicable Borrowing or Letter of
Credit issuance, amendment or extension.

 

ARTICLE V.
REPRESENTATIONS AND WARRANTIES

 

The Borrower represents and warrants to the Administrative Agent and the Lenders
that:

 

5.01        Existence, Qualification and Power.  The Borrower (a) is duly
organized or formed, validly existing and, as applicable, in good standing under
the Laws of the jurisdiction of its incorporation or organization, (b) has all
requisite power and authority and all requisite and relevant governmental
licenses, authorizations, consents and approvals to (i) own or lease its assets
and carry on its business and (ii) execute, deliver and perform its obligations
under the Loan Documents to which it is a party, and (c) is duly qualified and
is licensed where applicable and, as applicable, in good standing under the Laws
of each jurisdiction where its ownership, lease or operation of properties or
the conduct of its business requires such qualification or license; except in
each case referred to in clause (b)(i) or (c), to the extent that failure to do
so could not reasonably be expected to have a Material Adverse Effect.

 

5.02        Authorization; No Contravention.  The execution, delivery and
performance by the Borrower of each Loan Document to which it is party, have
been duly authorized by all necessary corporate or other organizational action,
and do not and will not (a) contravene the terms of any of the Borrower’s
Organizational Documents; (b) conflict with or result in any breach or
contravention of, or require any payment to be made under (i) any Contractual
Obligation to which the Borrower is a party or affecting the Borrower or the
properties of the Borrower or any of its Subsidiaries or (ii) any order,
injunction, writ or decree of any Governmental Authority or any arbitral award
to which the Borrower or its property is subject; (c) violate any Law; except,
in each case referred to in clause (b) or (c) to the extent such conflict,
breach, contravention, payment or violation would not reasonably be expected to
have a Material Adverse Effect or (d) result in the creation or imposition of
any Lien on any asset of the Borrower or any of its Subsidiaries other than the
Liens created pursuant to the Loan Documents.

 

5.03        Governmental Authorization; Other Consents.  No approval, consent,
exemption, authorization, or other action by, or notice to, or filing with, any
Governmental Authority or any other Person is necessary or required in
connection with the execution, delivery or performance by, or enforcement
against, the Borrower of this Agreement or any other Loan Document except
(i) for the filing of UCC financing statements and (ii) such approvals,
consents, exemptions, authorizations or other actions, notices or filings as
have been obtained or made and are in full force and effect or where the failure
to obtain or make such approvals, consents, exemptions, authorizations or other
actions, notices or filings would not have a Material Adverse Effect.

 

5.04        Binding Effect.  This Agreement has been, and each other Loan
Document, when delivered hereunder, will have been, duly executed and delivered
by the Borrower.  This Agreement constitutes, and each other Loan Document when
so delivered will constitute, a legal, valid and binding obligation of the
Borrower, enforceable against the Borrower in accordance with its terms, subject
to applicable bankruptcy, insolvency, reorganization, moratorium or other laws
affecting creditors’ rights generally and subject to general principles of
equity, regardless of whether considered in a proceeding in equity or at law.

 

49

--------------------------------------------------------------------------------


 

5.05        Financial Statements; No Material Adverse Effect.

 

(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; and (ii) fairly present the financial
condition of the Borrower and its consolidated Subsidiaries as of the date
thereof and their results of operations for the period covered thereby in
accordance with GAAP consistently applied throughout the period covered thereby,
except as otherwise expressly noted therein.

 

(b)           The unaudited consolidated balance sheet of the Borrower and its
consolidated Subsidiaries dated June 30, 2012, and the related consolidated
statements of income or operations, shareholders’ equity and cash flows for the
fiscal quarter ended on that date (i) were prepared in accordance with GAAP
consistently applied throughout the period covered thereby, except as otherwise
expressly noted therein, and (ii) fairly present the financial condition of the
Borrower and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby, subject, in the case of clauses (i)
and (ii), to the absence of footnotes and to normal year-end audit adjustments.

 

(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or would reasonably be expected to have a Material Adverse Effect.

 

5.06        Litigation.  Except as set forth on Schedule 5.06, there are no
actions, suits, proceedings, formal investigations, claims or disputes pending
or, to the knowledge of the Borrower, threatened, at law, in equity, in
arbitration or before any Governmental Authority, by or against the Borrower or
any of its Subsidiaries or against any of their properties or revenues that (a)
purport to affect or pertain to this Agreement or any other Loan Document, or
any of the transactions contemplated hereby, or (b) either individually or in
the aggregate, would reasonably be expected to have a Material Adverse Effect.

 

5.07        No Default.  Neither the Borrower nor any Subsidiary thereof is in
default under or with respect to any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.

 

5.08        Insurance.  The properties of the Borrower and its Subsidiaries are
insured with financially sound and reputable insurance companies, in such
amounts, with such deductibles and covering such risks as are customarily
carried by companies engaged in similar businesses and owning similar properties
in localities where the Borrower or the applicable Subsidiary operates.

 

5.09        Taxes.  The Borrower and its Subsidiaries have filed all Federal,
state and other material tax returns and reports required to be filed, and have
paid all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them or their properties, income or
assets otherwise due and payable, except (i) those which are being contested in
good faith by appropriate proceedings diligently conducted and for which
adequate reserves have been provided in accordance with GAAP and (ii) to the
extent that the failure to do so could not reasonably be expected to  have a
Material Adverse Effect.

 

5.10        ERISA Compliance.  No ERISA Event has occurred or is reasonably
expected to occur that, when taken together with all other such ERISA Events for
which liability is reasonably expected to occur, would reasonably be expected to
result in a Material Adverse Effect.

 

5.11        Properties.  (i) The Borrower and each of its Subsidiaries has good
title to, or valid leasehold, easement or other property interests in, all its
real and personal property necessary to its

 

50

--------------------------------------------------------------------------------


 

business, except for minor defects in title that do not interfere with its
ability to conduct its business as currently conducted or to utilize such
properties for their intended purposes and except where the failure to have such
title would not have a Material Adverse Effect.

 

(ii)           Each of the Borrower and its Subsidiaries owns, or is licensed to
use, all trademarks, tradenames, copyrights, patents and other intellectual
property necessary to its business, and the use thereof by such Person does not
infringe upon the rights of any other Person, except for any such infringements
that, individually or in the aggregate, could not reasonably be expected to
result in a Material Adverse Effect.

 

5.12        Investment Company Act.  Neither the Borrower nor any of its
Subsidiaries is or is required to be registered as an “investment company”
within the meaning of the Investment Company Act of 1940, as amended.

 

5.13        Disclosure.  No report, financial statement, certificate or other
written information furnished by or on behalf of the Borrower to the
Administrative Agent or any Lender in connection with the transactions
contemplated hereby and the negotiation of this Agreement or delivered hereunder
or under any other Loan Document (in each case, as modified or supplemented by
other information so furnished) contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not misleading as of
the date furnished; provided that, with respect to projected financial
information, the Borrower represents only that such information was prepared in
good faith based upon assumptions believed to be reasonable at the time.

 

5.14        Compliance with Laws.  The Borrower and each Subsidiary is in
compliance in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its properties,
except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted or (b) the failure to comply therewith, either individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

 

5.15        Solvency.  As of the Closing Date, the Borrower, together with its
Subsidiaries on a consolidated basis, is and, after consummation of the
transactions contemplated by the Loan Documents, will be Solvent.

 

5.16        Perfected Security Interest.  The Pledge Agreement is effective to
create in favor of the Administrative Agent, for the benefit of the Lenders and
the Issuing Bank, a legal, valid and enforceable security interest in the
Collateral and, in the case of Pledged Stock (as defined in the Pledge
Agreement) constituting certificated securities, upon delivery of such
Collateral to the Administrative Agent in the State of New York, and in the case
of Collateral in which a security interest may be perfected by filing a
financing statement under the UCC, upon the filing of financing statements
naming the Borrower as “debtor” and the Administrative Agent as “secured party”
and describing the Collateral in the applicable filing offices as described in
the Pledge Agreement, shall constitute a fully perfected first priority Lien on,
and security interest in, all rights, title and interest of the Borrower in such
Collateral, as security for the Obligations, in each case, except as
enforceability thereof may be limited by bankruptcy, insolvency or other similar
laws affecting creditors’ rights generally and subject to general principles of
equity.

 

51

--------------------------------------------------------------------------------


 

ARTICLE VI.
AFFIRMATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations and Obligations in
respect of any Secured Cash Management Agreement and any Secured Swap Contract)
hereunder shall remain unpaid or unsatisfied or any Letter of Credit is
outstanding (except to the extent Cash Collateralized or back-stopped in a
manner reasonably satisfactory to the applicable Issuing Bank), the Borrower
shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, and 6.03) cause each Subsidiary to:

 

6.01        Financial Statements.  Deliver to the Administrative Agent and each
Lender:

 

(a)           as soon as available, but in any event within 90 days after the
end of each fiscal year of the Borrower, a consolidated balance sheet of the
Borrower and its Subsidiaries as at the end of such fiscal year, and the related
consolidated statements of income or operations, shareholders’ equity and cash
flows for such fiscal year, setting forth, in each case, in comparative form the
figures for the previous fiscal year, all in reasonable detail and prepared in
accordance with GAAP, audited and accompanied by a report and opinion of
Deloitte & Touche LLP or another Registered Public Accounting Firm of nationally
recognized standing, which report and opinion shall be prepared in accordance
with generally accepted auditing standards and applicable Securities Laws and
shall not be subject to any “going concern” or like qualification or exception
or any qualification or exception as to the scope of such audit or with respect
to the absence of any material misstatement; and

 

(b)           as soon as available, but in any event within 45 days after the
end of each of the first three fiscal quarters of each fiscal year of the
Borrower, a consolidated balance sheet of the Borrower and its Subsidiaries as
at the end of such fiscal quarter, and the related consolidated statements of
income or operations, shareholders’ equity and cash flows for such fiscal
quarter and for the portion of the Borrower’s fiscal year then ended, setting
forth in each case in comparative form the figures for the corresponding fiscal
quarter of the previous fiscal year and the corresponding portion of the
previous fiscal year, all in reasonable detail, certified by the chief executive
officer, chief financial officer, treasurer or controller of the Borrower as
fairly presenting the financial condition, results of operations, shareholders’
equity and cash flows of the Borrower and its Subsidiaries in accordance with
GAAP, subject only to normal year-end audit adjustments and the absence of
footnotes.

 

As to any information contained in materials furnished pursuant to
Section 6.02(d), the Borrower shall not be separately required to furnish such
information under clause (a) or (b) above, but the foregoing shall not be in
derogation of the obligation of the Borrower to furnish the information and
materials described in clauses (a) and (b) above at the times specified therein.

 

6.02        Certificates; Other Information.  Deliver to the Administrative
Agent and each Lender, in form and detail reasonably satisfactory to the
Administrative Agent:

 

(a)           concurrently with the delivery of the financial statements
referred to in Section 6.01(a), (i) a certificate of the Registered Public
Accounting Firm certifying such financial statements and stating that in making
the examination necessary therefor no knowledge was obtained of any Default or,
if any such Default shall exist, stating the nature and status of such event
(which certificate may be limited to the extent required by accounting rules,
guidelines or practices), (ii) setting forth reasonably detailed calculations
demonstrating compliance with the financial covenants contained in Section 7.09
and (iii) stating whether any change in GAAP or in the application thereof which
is material in any respect to the Borrower’s financial statements has occurred
since the date of the Audited Financial Statements and,

 

52

--------------------------------------------------------------------------------


 

if any such change has occurred, specifying the effect of such change on the
financial statements accompanying such certificate;

 

(b)           concurrently with the delivery of the financial statements
referred to in Sections 6.01(a) and 6.01(b), a duly completed Compliance
Certificate signed by the chief executive officer, chief financial officer,
chief operating officer, treasurer or controller of the Borrower;

 

(c)           promptly after the same are available, copies of each annual
report, proxy or financial statement or other report or communication sent to
the stockholders of the Borrower, and copies of all annual, regular, periodic
and special reports and registration statements which the Borrower may file or
be required to file with the SEC under Section 13 or 15(d) of the Securities
Exchange Act of 1934, and not otherwise required to be delivered to the
Administrative Agent pursuant hereto; and

 

(d)           promptly following any request therefor, such other information
regarding the operations, business affairs and financial condition of the
Borrower, or compliance with the terms of this Agreement, as the Administrative
Agent or any Lender may reasonably request.

 

Documents required to be delivered pursuant to Section 6.01(a) or 6.01(b) or
Section 6.02(c) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 10.02; or (ii)
on which such documents are posted on the Borrower’s behalf on an Internet or
intranet website, if any, to which each Lender and the Administrative Agent have
access (whether a commercial, third-party website or whether sponsored by the
Administrative Agent); provided that (i) the Borrower shall deliver paper copies
of such documents to the Administrative Agent or any Lender that requests the
Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  The Administrative Agent shall have no obligation to
request the delivery or to maintain copies of the documents referred to above,
and in any event shall have no responsibility to monitor compliance by the
Borrower with any such request for delivery, and each Lender shall be solely
responsible for requesting delivery to it or maintaining its copies of such
documents.

 

The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on Debtdomain or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that (x) all Borrower Materials
that the Borrower has indicated contains only non-material or publicly available
information with respect to the Borrower or its securities for purposes of
United States Federal and state securities laws may be posted on that portion of
the Platform designated for Public Lenders, and by so indicating, the Borrower
shall be deemed to have authorized the Administrative Agent, the Arranger and
the Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to the Borrower or its securities for
purposes of United States Federal and state securities laws (provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 10.07); and (y) the Administrative Agent and the
Arranger shall be entitled to treat any Borrower Materials that the Borrower has
not indicated contains only non-material or publicly available information with
respect to the Borrower or its securities for purposes of United States Federal
and state

 

53

--------------------------------------------------------------------------------


 

securities laws  as being suitable only for posting on a portion of the Platform
other than that which is designated “Public Investor.”

 

6.03        Notices.  Promptly notify the Administrative Agent and each Lender
upon a Responsible Officer of the Borrower obtaining knowledge thereof:

 

(a)           of the occurrence of any Default;

 

(b)           of the occurrence of any ERISA Event that, alone or together with
any other ERISA Events that have occurred, would reasonably be expected to
result in liability of the Borrower and its Subsidiaries in an aggregate amount
exceeding $25,000,000; and

 

(c)           any other development that results in, or would reasonably be
expected to result in, a Material Adverse Effect; including (i) breach or
non-performance of, or any default under, a Contractual Obligation of the
Borrower or any Subsidiary; (ii) any dispute, litigation, investigation,
proceeding or suspension between the Borrower or any Subsidiary and any
Governmental Authority; or (iii) the filing or commencement of, or any material
development in, any litigation or proceeding affecting the Borrower or any
Subsidiary, including pursuant to any applicable Environmental Laws;

 

Each notice pursuant to this Section 6.03 shall be accompanied by a statement of
a Responsible Officer of the Borrower setting forth details of the occurrence
referred to therein and stating what action the Borrower has taken and proposes
to take with respect thereto.  Each notice pursuant to Section 6.03(a) shall
describe with particularity any and all provisions of this Agreement and any
other Loan Document that have been breached.

 

6.04        Payment of Obligations.  Pay and discharge its obligations,
including Tax liabilities, that, if not paid, could result in a Material Adverse
Effect before the same shall become delinquent or in default, except where (a)
the validity or amount thereof is being contested in good faith by appropriate
proceedings, (b) the Borrower or such Subsidiary has set aside on its books
adequate reserves with respect thereto in accordance with GAAP and (c) the
failure to make payment pending such contest could not reasonably be expected to
result in a Material Adverse Effect.

 

6.05        Preservation of Existence, Etc.  (a) Preserve, renew and maintain in
full force and effect its legal existence and good standing under the Laws of
the jurisdiction of its organization except in a transaction permitted by
Section 7.04 or 7.05; and (b) take all reasonable action to maintain all rights,
privileges, permits, licenses and franchises necessary in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect.

 

6.06        Maintenance of Properties.  (a) Maintain, preserve and protect all
of its material properties and equipment necessary in the operation of its
business in good working order and condition, ordinary wear and tear excepted;
and (b) make all necessary repairs thereto and renewals and replacements thereof
except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

 

6.07        Maintenance of Insurance.  Maintain with financially sound and
reputable insurance companies, insurance with respect to its properties and
business against loss or damage of the kinds customarily insured against by
Persons engaged in the same or similar business, of such types and in such
amounts as are customarily carried under similar circumstances by such other
Persons.

 

6.08        Compliance with Laws.  Comply in all material respects with the
requirements of all relevant Laws and all orders, writs, injunctions and decrees
applicable to it or to its business or property,

 

54

--------------------------------------------------------------------------------


 

except in such instances in which (a) such requirement of Law or order, writ,
injunction or decree is being contested in good faith by appropriate proceedings
diligently conducted; or (b) the failure to comply therewith could not
reasonably be expected to have a Material Adverse Effect.

 

6.09        Books and Records.  Maintain proper books of record and account, in
conformity with GAAP consistently applied.

 

6.10        Inspection Rights.  Permit representatives and independent
contractors of the Administrative Agent and each Lender to visit and inspect any
of its properties, to examine its corporate, financial and operating records,
and make copies thereof or abstracts therefrom, and to discuss its affairs,
finances and accounts with its directors, officers, and independent public
accountants, all at such reasonable times during normal business hours and as
often as may be reasonably desired, upon reasonable advance notice to the
Borrower (subject to reasonable requirements of confidentiality); provided,
however, that when an Event of Default exists the Administrative Agent or any
Lender (or any of their respective representatives or independent contractors)
may do any of the foregoing at the expense of the Borrower at any time during
normal business hours and without advance notice.

 

6.11        Use of Proceeds.  Use the proceeds of the Loans for working capital
requirements and other general corporate purposes, including the acquisition and
funding (either directly or through one or more wholly owned subsidiaries) of
secured and unsecured leveraged loans, mezzanine loans, high-yield securities,
mortgage bonds and other portfolio investments.  No part of the proceeds of any
Loan will be used, whether directly or indirectly, to purchase or carry Margin
Stock or for any purpose that entails a violation of any of the Regulations of
the FRB, including Regulations T, U and X.

 

6.12        Investment Policies.  Comply with the investment policies adopted by
the board of directors of the Borrower as in effect on the Closing Date (as such
policies may be amended, supplemented or modified from time to time), except to
the extent that the failure to so comply could not reasonably be expected to
result in a Material Adverse Effect.

 

6.13        Fiscal Year.  Cause the fiscal year of the Borrower to end on
December 31 and the fiscal quarters to end on dates in a manner consistent with
Borrower’s current practice; provided, however, that the Borrower may, upon
written notice to the Administrative Agent change the financial reporting
convention specified above to any other financial reporting convention
reasonably acceptable to the Administrative Agent.

 

6.14        Lines of Business.  Not alter in a fundamental manner the character
of the business, taken as a whole, from the business conducted on the Closing
Date and other business activities incidental or reasonably related to any of
the foregoing.

 

6.15        Further Assurances.  Take such action from time to time as shall
reasonably be requested by the Administrative Agent to effectuate the purposes
and objectives of this Agreement. Without limiting the generality of the
foregoing, the Borrower shall take such action from time to time (including
filing appropriate Uniform Commercial Code financing statements and executing
and delivering such assignments, security agreements and other instruments) as
shall be reasonably requested by the Administrative Agent to create, in favor of
the Administrative Agent for the benefit of the Lenders, perfected security
interests and Liens in the Collateral.

 

55

--------------------------------------------------------------------------------


 

ARTICLE VII.
NEGATIVE COVENANTS

 

So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation (other than contingent indemnification obligations and Obligations in
respect of any Secured Cash Management Agreement and any Secured Swap Contract)
hereunder shall remain unpaid or unsatisfied or any Letter of Credit is
outstanding (except to the extent Cash Collateralized or back-stopped in a
manner reasonably satisfactory to the applicable Issuing Bank), the Borrower
shall not, nor shall it permit any Subsidiary to, directly or indirectly:

 

7.01        Liens.  Create, incur, assume or suffer to exist any Lien upon any
of its property, assets or revenues, whether now owned or hereafter acquired,
other than the following:

 

(a)           Liens pursuant to or as contemplated in any Loan Document;

 

(b)           Permitted Encumbrances;

 

(c)           Liens existing on the date hereof and listed on Schedule 7.01 and
any renewals or extensions thereof, provided that (i) the property or asset
covered thereby is not changed, (ii) the amount secured or benefited thereby is
not increased except as contemplated by Section 7.03(b), (iii) the direct or any
contingent obligor with respect thereto is not changed, and (iv) any renewal or
extension of the obligations secured or benefited thereby is permitted by
Section 7.03(b);

 

(d)           Liens securing Indebtedness permitted under Section 7.03(k);

 

(e)           Liens on cash deposits with issuers of letters of credit in
support of Other Letter of Credit Obligations permitted under Section 7.03(i);

 

(f)            any Lien existing on any property or asset prior to the
acquisition thereof by the Borrower or any Subsidiary or existing on any
property or asset of any Person that becomes a Subsidiary after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary, as the case may be, (ii) such Lien shall not
apply to any other property or assets of the Borrower or any Subsidiary and
(iii) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary, as the case
may be; and

 

(g)           Liens on any property or asset that secures any Swap Contract
(including any total rate of return Swap Contract) or any other Secured
Indebtedness or any related obligation incurred in connection with the
transactions contemplated thereby.

 

For the avoidance of doubt, except to the extent that the Borrower grants a Lien
to the trustee of any Trust Preferred Financing Vehicle, the parties agree that
the rights of such trustee in respect of any Trust Preferred Indebtedness
permitted under this Agreement shall not be deemed a Lien hereunder.

 

7.02        Investments.  Make any Investments, except Investments made in the
ordinary course of the Borrower’s or a Subsidiary’s business and other
Investments incidental or reasonably related thereto (including by way of the
purchase or other acquisition of property and assets or businesses of any Person
or of assets constituting a business unit, a line of business or division of
such Person or Equity Interests in a Person that, upon the consummation thereof,
will be a Subsidiary).

 

7.03        Indebtedness.  Create, incur, assume or suffer to exist any
Indebtedness, except:

 

56

--------------------------------------------------------------------------------


 

(a)           Indebtedness under the Loan Documents;

 

(b)           Indebtedness outstanding on the date hereof and listed on
Schedule 7.03 and any refinancings, refundings, renewals or extensions thereof;
provided that (i) the terms and conditions of such refinancings, renewals or
extensions of such Indebtedness (A) would not reasonably be expected to
materially impair the prospects of repayment of the Obligations by the Borrower
and (B) taken as a whole, are not materially less favorable to the Lenders than
the terms and conditions of the Indebtedness being refinanced, renewed or
extended and (ii) such refinancings, renewals or extensions of such Indebtedness
do not result in an increase, or shorten the maturity, of the principal amount
of such Indebtedness so refinanced, renewed or extended;

 

(c)           Indebtedness of the Borrower to any Subsidiary and of any
Subsidiary to the Borrower or any other Subsidiary;

 

(d)           Guarantees of the Borrower or any Subsidiary in respect of
Indebtedness otherwise permitted hereunder of the Borrower or any Subsidiary;

 

(e)           obligations (contingent or otherwise) of the Borrower or any
Subsidiary existing or arising under any Swap Contract (including any total rate
of return Swap Contract);

 

(f)            Indebtedness owed to (including obligations in respect of letters
of credit for the benefit of) any person providing workers’ compensation,
health, disability or other employee benefits or property, casualty or liability
insurance to the Borrower or any Subsidiary, pursuant to reimbursement or
indemnification obligations to such person;

 

(g)           Indebtedness in respect of performance bonds, bid bonds, appeal
bonds, surety bonds and completion guarantees and similar obligations, in each
case, provided in the course of ordinary business, including those incurred to
secure health, safety and environmental obligations in the ordinary course of
business;

 

(h)           Unsecured Indebtedness;

 

(i)            Other Letter of Credit Obligations, up to a maximum amount
outstanding at any time not greater than $10,000,000;

 

(j)            Indebtedness arising from the occasional honoring by a bank or
other financial institution of a check, draft or similar instrument drawn
against insufficient funds in the ordinary course of business and not from an
overdraft credit facility granted by the bank or other financial institution;

 

(k)           other Secured Indebtedness and any other Indebtedness that is
secured by assets not comprising Collateral; and

 

(l)            Trust Preferred Indebtedness and related Trust Preferred
Guarantees and Trust Preferred Securities incurred, executed or issued
respectively, as part of a Trust Preferred Securities Transaction.

 

7.04        Fundamental Changes.  Merge, dissolve, liquidate, consolidate with
or into another Person, or Dispose of (whether in one transaction or in a series
of transactions) all or substantially all of its assets (whether now owned or
hereafter acquired) to or in favor of any Person, except that, so long as no
Default exists or would result therefrom:

 

57

--------------------------------------------------------------------------------


 

(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries; provided that any such merger involving a Person that is not
a wholly owned Subsidiary immediately prior to such merger shall not be
permitted unless also permitted by Section 7.02;

 

(b)           any Subsidiary may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Subsidiary;

 

(c)           any Subsidiary may liquidate or dissolve if the Borrower which is
the parent of such Subsidiary determines in good faith that such liquidation or
dissolution is in the best interests of the Borrower and is not materially
disadvantageous to the Lenders; and

 

(d)           the Borrower may effect a Disposition permitted by Section 7.05.

 

Notwithstanding the foregoing, the Borrower will not, nor will it permit any of
its Subsidiaries to, engage to any material extent in any business other than
businesses of the type conducted by the Borrower and its Subsidiaries on the
date of execution of this Agreement, businesses reasonably related thereto or
that is a reasonable extension, development or expansion thereof.  It is
understood that a Trust Preferred Securities Transaction consummated for
purposes of financing the type of business of the Borrower or Subsidiary as of
the date of execution of this Agreement shall not be deemed to violate the
foregoing restriction.

 

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to such trustee.

 

7.05        Dispositions.  Make any Disposition, except:

 

(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;

 

(b)           Dispositions (without recourse or indemnification for credit
losses, provided that ordinary and customary indemnification is permitted in
accordance with prevailing market practices) of residential real estate assets
of the Borrower (including, without limitation, the Disposition of
mortgage-backed securities), so long as no Default or Event of Default has
occurred and is continuing or would be caused thereby;

 

(c)           Dispositions of assets of the Borrower or any Subsidiary in the
ordinary course of business;

 

(d)           Dispositions of equipment or real property to the extent that (i)
such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;

 

(e)           Dispositions of property by the Borrower or a Subsidiary to the
Borrower or to a Subsidiary;

 

(f)            Dispositions of any assets or Equity Interests held by the
Borrower (including Equity Interests constituting Collateral) or any Subsidiary,
provided that after giving effect to any such Disposition, the Borrower shall be
in compliance on a pro forma basis with each of the financial covenants set
forth in Section 7.09; and

 

58

--------------------------------------------------------------------------------


 

(g)           Dispositions permitted by Section 7.04.

 

For the avoidance of doubt, the transfer of legal ownership of any Trust
Preferred Indebtedness permitted under this Agreement to a trustee pursuant to a
Trust Preferred Securities Transaction shall not be deemed to be a sale,
transfer, lease or other disposition of any assets to said trustee.

 

7.06        Restricted Payments.  Declare or make, directly or indirectly, any
Restricted Payment, or incur any obligation (contingent or otherwise) to do so,
except that:

 

(a)           so long as (A) (i) no event constituting a Default under Sections
8.01(a), 8.01(f) or 8.01(g) shall have occurred and be continuing and (ii) no
Event of Default shall have occurred and be continuing, in each case, at the
time of or would result therefrom, or (B) the Total Revolving Credit Exposure is
zero at the time of such Restricted Payments, the Borrower may declare and make
Restricted Payments to any Person that owns an Equity Interest in the Borrower;

 

(b)           each Subsidiary may declare and make Restricted Payments to the
Borrower, and to any other Person that owns an Equity Interest in such
Subsidiary, ratably according to their respective holdings of the type of Equity
Interest of the applicable class or series in respect of which such Restricted
Payment is being made;

 

(c)           the Borrower and each Subsidiary may declare and make dividend
payments or any other Restricted Payments (including, for avoidance of doubt,
any distributions for purposes of settling the conversion of Convertible
Securities) payable solely in the common stock or other common Equity Interests
of such Person; and

 

(d)           the Borrower may make Restricted Payments pursuant to and in
accordance with stock option plans or other benefit plans for management or
employees of the Borrower and its Subsidiaries.

 

7.07        Transactions with Affiliates.  Enter into any transaction of any
kind with any Affiliate of the Borrower involving aggregate payments or
consideration in excess of $10,000,000 except (a) in the ordinary course of
business at prices and on terms and conditions not materially less favorable to
the Borrower or such Subsidiary than could be obtained on an arm’s-length basis
from unrelated third parties, (b) transactions between or among the Borrower and
its wholly owned Subsidiaries not involving any other Affiliate,
(c) transactions for which the Borrower or such Subsidiary is obligated under
the Management Agreement and (d) any Restricted Payment permitted by
Section 7.06.

 

7.08        Burdensome Agreements.  Enter into any Contractual Obligation (other
than this Agreement or any other Loan Document) that restricts or imposes any
condition upon (a) the ability of the Borrower to create, incur or permit to
exist any Lien upon any of its property or assets or (b) the ability of any
Subsidiary to pay dividends or other distributions with respect to any shares of
its capital stock or to make or repay loans or advances to the Borrower or any
other Subsidiary or to Guarantee Indebtedness of the Borrower or any Subsidiary;
provided that the foregoing shall not apply to (i) contractual encumbrances or
restrictions in effect on the Closing Date and identified on Schedule 7.08;
(ii) in the case of clause (b) above, purchase money obligations for property
acquired in the ordinary course of business and Capital Lease Obligations that
impose restrictions on the property so acquired; (iii) agreements entered into
under any requirement of Law or any applicable rule, regulation or order;
(iv) any agreement or other instrument of a Person acquired by or merged or
consolidated with or into the Borrower or any Subsidiary, or that is assumed in
connection with the acquisition of assets from such Person, in each case  to the
extent that such agreement (1) applies only to such Person or assets and (2) is
in existence at the time of such transaction (but not created in contemplation
thereof); (v) customary restrictions under contracts for the sale of assets,
including those with respect to a Subsidiary of the Borrower pursuant to an

 

59

--------------------------------------------------------------------------------


 

agreement that has been entered into for the sale or disposition of all or
substantially all of the Equity Interests or assets of such Subsidiary;
(vi) Secured Indebtedness otherwise permitted hereunder that limits the right of
the debtor to dispose of the assets securing such Indebtedness;
(vii) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; (viii) other
Indebtedness of Subsidiaries permitted to be incurred subsequent to the Closing
Date pursuant to Section 7.03 and either (A) the provisions relating to such
encumbrance or restriction contained in such Indebtedness are no less favorable
to the Borrower, taken as a whole, as determined by the board of directors of
the Borrower in good faith, than the provisions contained in this Agreement as
in effect on the Closing Date or (B) in the case of clause (b) above, any such
encumbrance or restriction contained in such Indebtedness does not prohibit
(except upon a default or an event of default thereunder) the payment of
dividends in an amount sufficient, as determined by the board of directors of
the Borrower in good faith, to make scheduled payments of cash interest on the
notes when due; (ix) customary provisions in joint venture agreements or
arrangements and other similar agreements or arrangements relating solely to
such joint venture; and (x) in the case of clause (a) above, customary
provisions contained in leases, sub-leases, licenses, sub-licenses or similar
agreements, in each case, entered into in the ordinary course of business and
relating only to such property or assets as are subject to such lease,
sub-lease, license, sub-license or similar agreement, as the case may be.

 

For the avoidance of doubt, except to the extent that the Borrower grants a Lien
to the trustee of any Trust Preferred Financing Vehicle, the parties agree that
the rights of such trustee in respect of any Trust Preferred Indebtedness
permitted under this Agreement shall not be deemed a Lien hereunder.

 

7.09        Financial Covenants.

 

(a)           Consolidated Tangible Net Worth.  Permit Adjusted Consolidated
Tangible Net Worth, at any time, to be less than $1,000,000,000, plus an amount
equal to 25% of the net cash proceeds received from the issuance and sale, at
any time after the Closing Date, of Equity Interests (including Trust Preferred
Securities) of the Borrower or any Subsidiary (other than (x) issuances to the
Borrower or a wholly-owned Subsidiary and (y) issuances of Debt Securities of
the Borrower convertible into Equity Interests).

 

(b)           Leverage Ratio.  Permit the ratio of Adjusted Total Liabilities to
Adjusted Consolidated Tangible Net Worth, at any time, to exceed the ratio of
1.50 to 1.00.

 

(c)           Consolidated Total Assets.  Permit the ratio of (I) Adjusted
Consolidated Total Assets to (II) Recourse Indebtedness, at any time, to be less
than the ratio of 8.00 to 1.00.

 

ARTICLE VIII.
EVENTS OF DEFAULT AND REMEDIES

 

8.01        Events of Default.  Any of the following shall constitute an Event
of Default:

 

(a)           Non-Payment.  The Borrower fails to pay (i) when due or as
required to be paid herein, any amount of principal of any Loan or (ii) within
five Business Days after the same becomes due, any interest on any Loan, or any
fee due hereunder, or any other amount payable hereunder (including, for
avoidance of doubt, any amounts payable pursuant to Section 2.05(b)) or under
any other Loan Document; or

 

60

--------------------------------------------------------------------------------


 

(b)           Specific Covenants.  The Borrower fails to perform or observe any
term, covenant or agreement contained in any of Section 6.03, Section 6.05(a) or
Article VII.  The Borrower fails to perform or observe any covenant contained in
Section 6.02 (Certificates; Other Information) (other than the proviso in the
first sentence of the penultimate paragraph thereof) or Section 6.11 and such
failure continues for five (5) Business Days after notice thereof from the
Administrative Agent; or

 

(c)           Other Defaults.  The Borrower fails to perform or observe any
other covenant or agreement (not specified in subsection (a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 20 Business Days after notice thereof from the
Administrative Agent to the Borrower; or

 

(d)           Representations and Warranties.  Any representation or warranty
made or deemed made by or on behalf of the Borrower in or in connection with
this Agreement or any other Loan Document or any amendment or modification
hereof or thereof or waiver hereunder or thereunder, or in any report,
certificate, financial statement or other document furnished pursuant to or in
connection with this Agreement, any other Loan Document or any amendment or
modification hereof or thereof or waiver hereunder or thereunder, shall, after
taking into account any materiality or other qualification contained therein,
prove to have been incorrect when made or deemed made; or

 

(e)           Cross-Default.  (i) The Borrower or any of its Subsidiaries shall
fail to make any payment (whether of principal or interest and regardless of
amount) in respect of any Material Indebtedness, when and as the same shall
become due and payable (with all applicable grace periods having expired), or
(ii) any event or condition occurs that results in any Material Indebtedness
becoming due prior to its scheduled maturity (other than, with respect to
Indebtedness consisting of any Swap Contracts, due to a termination event or
equivalent event pursuant to the terms of such Swap Contracts); provided that
this Section 8.01(e)(ii) shall not apply to secured Indebtedness that becomes
due as a result of the voluntary sale or transfer of the property or assets
securing such Indebtedness; or

 

(f)            Insolvency Proceedings, Etc.  (i) The Borrower (A) voluntarily
commences any proceeding or files any petition seeking liquidation,
reorganization or other relief under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect, (B) consents
to the institution of, or fails to contest in a timely and appropriate manner,
any proceeding or petition described in sub-part (ii) of this Section 8.01(f),
(C) applies for or consents to the appointment of a receiver, trustee,
custodian, sequestrator, conservator or similar official for the Borrower or for
a substantial part of its assets, (D) files an answer admitting the material
allegations of a petition filed against it in any such proceeding, (E) makes a
general assignment for the benefit of creditors or (F) takes any action for the
purpose of effecting any of the foregoing, or (ii) an involuntary proceeding is
commenced or an involuntary petition is filed seeking (A) liquidation,
reorganization or other relief in respect of the Borrower or its debts, or of a
substantial part of its assets, under any Federal, state or foreign bankruptcy,
insolvency, receivership or similar law now or hereafter in effect or (B) the
appointment of a receiver, trustee, custodian, sequestrator, conservator or
similar official for the Borrower or for a substantial part of its assets, and,
in any such case, such proceeding or petition shall continue undismissed for 60
days or an order or decree approving or ordering any of the foregoing shall be
entered; or

 

(g)           Inability to Pay Debts; Attachment.  The Borrower becomes unable,
admits in writing its inability or fails generally to pay its debts as they
become due; or

 

(h)           Judgments.  One or more judgments for the payment of money in an
aggregate amount in excess of $25,000,000 is rendered against the Borrower and
the same shall remain undischarged for a period of 60 consecutive days during
which execution shall not be effectively stayed, or any action is

 

61

--------------------------------------------------------------------------------


 

legally taken by a judgment creditor to attach or levy upon any assets of the
Borrower to enforce any such judgment; or

 

(i)            ERISA.  An ERISA Event occurs that, when taken together with all
other ERISA Events that have occurred, would reasonably be expected to result in
a Material Adverse Effect; or

 

(j)            Invalidity of Loan Documents.  Any Loan Document shall cease to
be valid and binding on, or enforceable against, the Borrower, or the Borrower
shall so assert in writing; or

 

(k)           Change of Control.  There occurs any Change of Control.

 

8.02        Remedies Upon Event of Default.  If any Event of Default occurs and
is continuing (other than an event with respect to the Borrower described in
Section 8.01(f)), and at any time thereafter during the continuance of such
event, the Administrative Agent may, and at the request of the Required Lenders
shall, by notice to the Borrower, take either or both of the following actions,
at the same or different times:

 

(b)           terminate the Commitments, and thereupon the Commitments shall
terminate immediately, and;

 

(c)           declare the Loans then outstanding to be due and payable in whole
(or in part, in which case any principal not so declared to be due and payable
may thereafter be declared to be due and payable), and thereupon the principal
of the Loans so declared to be due and payable, together with accrued interest
thereon and all fees and other obligations of the Borrower accrued hereunder,
shall become due and payable immediately, without presentment, demand, protest
or other notice of any kind, all of which are hereby waived by the Borrower;

 

provided, however, that in case of any event with respect to the Borrower
described in Section 8.01(f), the Commitments shall automatically terminate and
the principal of the Loans then outstanding, together with accrued interest
thereon and all fees and other Obligations, shall automatically become due and
payable, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by the Borrower.

 

8.03        Application of Funds.  In the event that, following the occurrence
or during the continuance of any Event of Default, the Administrative Agent or
any Lender, as the case may be, receives any monies in connection the exercise
of remedies provided for in (i) Section 8.02 (or after the Loans have
automatically become immediately due and payable) or (ii) the Pledge Agreement,
such monies shall be distributed for application as follows:

 

First, to the payment of, or (as the case may be) the reimbursement of, the
Administrative Agent for or in respect of all reasonable costs, expenses,
disbursements and losses which shall have been incurred or sustained by the
Administrative Agent in connection with the collection of such monies by the
Administrative Agent, for the exercise, protection or enforcement by the
Administrative Agent of all or any of the rights, remedies, powers and
privileges of the Administrative Agent under this Agreement or any of the other
Loan Documents or in respect of the Collateral or in support of any provision of
adequate indemnity to the Administrative Agent against any taxes or liens which
by law shall have, or may have, priority over the rights of the Administrative
Agent to such monies;

 

Second, to all other Obligations in such order or preference as the Required
Lenders may determine; provided, however, that (i) distributions shall be made
(A) pari passu among Obligations with respect to any fees payable to the
Administrative Agent and all other Obligations and (B) with respect to

 

62

--------------------------------------------------------------------------------


 

each type of Obligation owing to the Lenders, such as interest, principal, fees
and expenses, among the Lenders pro rata, and (ii) the Administrative Agent may
in its discretion make proper allowance to take into account any Obligations not
then due and payable;

 

Third, upon payment and satisfaction in full or other provisions for payment in
full satisfactory to the Lenders and the Administrative Agent of all of the
Obligations, to the payment of any obligations required to be paid pursuant to
§9-608(a)(1)(C) or 9-615(a)(3) of the Uniform Commercial Code of the State of
New York;

 

Fourth, the excess, if any, shall be returned to the Borrower or to such other
Persons as are entitled thereto;

 

ARTICLE IX.
ADMINISTRATIVE AGENT

 

9.01        Appointment and Authority.  Each of the Lenders hereby irrevocably
appoints Citibank, N.A. to act on its behalf as the Administrative Agent
hereunder and under the other Loan Documents and authorizes the Administrative
Agent to take such actions on its behalf and to exercise such powers as are
delegated to the Administrative Agent by the terms hereof or thereof, together
with such actions and powers as are reasonably incidental thereto.  The
provisions of this Article are solely for the benefit of the Administrative
Agent.  No Lender or Borrower shall have rights as a third party beneficiary of
any of such provisions.

 

9.02        Rights as a Lender.  The Person serving as the Administrative Agent
hereunder shall have the same rights and powers in its capacity as a Lender as
any other Lender and may exercise the same as though it were not the
Administrative Agent and the term “Lender” or “Lenders” shall, unless otherwise
expressly indicated or unless the context otherwise requires, include the Person
serving as the Administrative Agent hereunder in its individual capacity.  Such
Person and its Affiliates may accept deposits from, lend money to, act as the
financial advisor or in any other advisory capacity for and generally engage in
any kind of business with the Borrower or any Subsidiary or other Affiliate
thereof as if such Person were not the Administrative Agent hereunder and
without any duty to account therefor to the Lenders.

 

9.03        Exculpatory Provisions.  The Administrative Agent shall not have any
duties or obligations except those expressly set forth herein and in the other
Loan Documents.  Without limiting the generality of the foregoing, the
Administrative Agent:

 

(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;

 

(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and

 

(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the

 

63

--------------------------------------------------------------------------------


 

Borrower or any of its Affiliates that is communicated to or obtained by the
Person serving as the Administrative Agent or any of its Affiliates in any
capacity.

 

The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 10.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.

 

The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the performance or
observance of any of the covenants, agreements or other terms or conditions set
forth herein or therein or the occurrence of any Default, (iv) the validity,
enforceability, effectiveness or genuineness of this Agreement, any other Loan
Document or any other agreement, instrument or document or (v) the satisfaction
of any condition set forth in Article IV or elsewhere herein, other than to
confirm receipt of items expressly required to be delivered to the
Administrative Agent.

 

9.04        Reliance by Administrative Agent.

 

(a)           The Administrative Agent shall be entitled to rely upon, and shall
not incur any liability for relying upon, any notice, request, certificate,
consent, statement, instrument, document or other writing (including any
electronic message, Internet or intranet website posting or other distribution)
believed by it to be genuine and to have been signed, sent or otherwise
authenticated by the proper Person.  The Administrative Agent also may rely upon
any statement made to it orally or by telephone and believed by it to have been
made by the proper Person, and shall not incur any liability for relying
thereon.  In determining compliance with any condition hereunder to the making
of a Loan, that by its terms must be fulfilled to the satisfaction of a Lender
or the Administrative Agent may presume that such condition is satisfactory to
such Lender unless the Administrative Agent shall have received notice to the
contrary from such Lender prior to the making of such Loan.  The Administrative
Agent may consult with legal counsel (who may be counsel for the Borrower),
independent accountants and other experts selected by it, and shall not be
liable for any action taken or not taken by it in accordance with the advice of
any such counsel, accountants or experts.

 

(b)           For purposes of determining compliance with the conditions
specified in Section 4.01, each Lender that has signed this Agreement shall be
deemed to have consented to, approved or accepted or to be satisfied with, each
document or other matter required thereunder to be consented to or approved by
or acceptable or satisfactory to a Lender unless the Administrative Agent shall
have received notice from such Lender prior to the proposed Closing Date
specifying its objection thereto.

 

9.05        Delegation of Duties.  The Administrative Agent may perform any and
all of its duties and exercise its rights and powers hereunder or under any
other Loan Document by or through any one or more sub-agents appointed by the
Administrative Agent. The Administrative Agent and any such sub-agent may
perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties.  The exculpatory provisions of this
Article shall apply to any such sub-agent and to the Related Parties of the
Administrative Agent and any such sub-agent, and shall apply to their respective
activities in connection with the syndication of the credit facilities provided
for herein as well as activities as Administrative Agent.

 

64

--------------------------------------------------------------------------------


 

9.06        Resignation of Administrative Agent.  The Administrative Agent may
at any time give notice of its resignation to the Lenders and the Borrower. 
Upon receipt of any such notice of resignation, the Required Lenders shall have
the right, subject to the consent of the Borrower (not to be unreasonably
withheld or delayed) so long as no Event of Default under Section 8.01(a),
8.01(f) or 8.01(g) is continuing, to appoint a successor, which shall be a bank
with an office in the United States, or an Affiliate of any such bank with an
office in the United States.  If no such successor shall have been so appointed
by the Required Lenders and shall have accepted such appointment within 30 days
after the retiring Administrative Agent gives notice of its resignation, then
the retiring Administrative Agent may on behalf of the Lenders, appoint a
successor Administrative Agent meeting the qualifications set forth above;
provided that if the Administrative Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Administrative Agent shall be discharged from its duties
and obligations hereunder and under the other Loan Documents (except that in the
case of any collateral security held by the Administrative Agent on behalf of
the Lenders under any of the Loan Documents, the retiring Administrative Agent
shall continue to hold such collateral security until such time as a successor
Administrative Agent is appointed) and (2) all payments, communications and
determinations provided to be made by, to or through the Administrative Agent
shall instead be made by or to each Lender directly, until such time as the
Required Lenders appoint a successor Administrative Agent as provided for above
in this Section.  Upon the acceptance of a successor’s appointment as
Administrative Agent hereunder, such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring (or
retired) Administrative Agent, and the retiring Administrative Agent shall be
discharged from all of its duties and obligations hereunder or under the other
Loan Documents (if not already discharged therefrom as provided above in this
Section).  The fees payable by the Borrower to a successor Administrative Agent
shall be the same as those payable to its predecessor unless otherwise agreed
between the Borrower and such successor.  After the retiring Administrative
Agent’s resignation hereunder and under the other Loan Documents, the provisions
of this Article and Section 10.04 shall continue in effect for the benefit of
such retiring Administrative Agent, its sub-agents and their respective Related
Parties in respect of any actions taken or omitted to be taken by any of them
while the retiring Administrative Agent was acting as Administrative Agent.

 

Any resignation by Citibank, N.A. as Administrative Agent pursuant to this
Section shall also constitute its resignation as Swingline Lender.  Upon the
acceptance of a successor’s appointment as Administrative Agent hereunder,
(a) such successor shall succeed to and become vested with all of the rights,
powers, privileges and duties of the retiring Swingline Lender and (b) the
retiring Swingline Lender shall be discharged from all of their respective
duties and obligations hereunder or under the other Loan Documents.

 

In addition to the foregoing, if a Lender becomes, and during the period it
remains, a Defaulting Lender or a Potential Defaulting Lender, the Issuing Bank
and/or the Swingline Lender may, upon prior written notice to the Borrower and
the Administrative Agent, resign as Issuing Bank or Swingline Lender,
respectively, effective at the close of business New York time on a date
specified in such notice (which date may not be less than 20 Business Days after
the date of such notice); provided that such resignation by the Issuing Bank
will have no effect on the validity or enforceability of any Letter of Credit
then outstanding or on the obligations of the Borrower or any Lender under this
Agreement with respect to any such outstanding Letter of Credit or otherwise to
the Issuing Bank; and provided, further, that such resignation by the Swingline
Lender will have no effect on its rights in respect of any outstanding Swingline
Loans or on the obligations of the Borrower or any Lender under this Agreement
with respect to any such outstanding Swingline Loan.

 

9.07        Non-Reliance on Administrative Agent and Other Lenders.  Each Lender
acknowledges that it has, independently and without reliance upon the
Administrative Agent or any other

 

65

--------------------------------------------------------------------------------


 

Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement.  Each Lender also acknowledges that it
will, independently and without reliance upon the Administrative Agent or any
other Lender or any of their Related Parties and based on such documents and
information as it shall from time to time deem appropriate, continue to make its
own decisions in taking or not taking action under or based upon this Agreement,
any other Loan Document or any related agreement or any document furnished
hereunder or thereunder.

 

9.08        No Other Duties, Etc.  Anything herein to the contrary
notwithstanding, the Syndication Agents and the Arranger listed on the cover
page hereof shall not have any powers, duties or responsibilities under this
Agreement or any of the other Loan Documents, except in its capacity, as
applicable, as the Administrative Agent or a Lender hereunder.

 

9.09        Administrative Agent May File Proofs of Claim.  In case of the
pendency of any proceeding under any Debtor Relief Law or any other judicial
proceeding relative to the Borrower, the Administrative Agent (irrespective of
whether the principal of any Loan shall then be due and payable as herein
expressed or by declaration or otherwise and irrespective of whether the
Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

 

(i)            to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 10.05) allowed in such judicial
proceeding; and

 

(ii)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;

 

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, in the event
that the Administrative Agent shall consent to the making of such payments
directly to the Lenders to pay to the Administrative Agent any amount due for
the reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 10.04.

 

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender in any such proceeding.

 

9.10        Collateral Matters.  The Lenders irrevocably authorize the
Administrative Agent, at its option and in its discretion, to release any Lien
on any property granted to or held by the Administrative Agent under any Loan
Document (i) upon termination of the Aggregate Commitments and payment in full
of all Obligations (other than contingent indemnification obligations,
Obligations in respect of any Secured Cash Management Agreement and any Secured
Swap Contract, and Obligations in respect of Letters of Credit that have been
Cash Collateralized or back-stopped in a manner reasonably satisfactory to the
applicable Issuing Bank), (ii) that is sold or to be sold as part of or in
connection with any sale permitted hereunder or under any other Loan Document or
where the Borrower is permitted to obtain

 

66

--------------------------------------------------------------------------------


 

such release pursuant to the terms of the Security Documents, or (iii) subject
to Section 10.01, if approved, authorized or ratified in writing by the Required
Lenders.

 

Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release or
subordinate its interest in particular types or items of property.

 

ARTICLE X.
MISCELLANEOUS

 

10.01      Amendments, Etc.  No amendment or waiver of any provision of this
Agreement or any other Loan Document, and no consent to any departure by the
Borrower therefrom, shall be effective unless in writing signed by the Required
Lenders and the Borrower, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific purpose for which given; provided,
however, that no such amendment, waiver or consent shall:

 

(a)           waive any condition set forth in Section 4.01 without the written
consent of each Lender;

 

(b)           extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;

 

(c)           postpone any date fixed by this Agreement or any other Loan
Document for any payment or mandatory prepayment of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby;

 

(d)           reduce the principal of, or the rate of interest specified herein
on, any Loan or (subject to clause (iii) of the second proviso to this
Section 10.01) any fees or other amounts payable hereunder or under any other
Loan Document without the written consent of each Lender directly affected
thereby; provided, however, that only the consent of the Required Lenders shall
be necessary (i) to amend the definition of “Default Rate” or to waive any
obligation of the Borrower to pay interest at the Default Rate or (ii) to amend
any financial covenants hereunder (or any defined term used therein);

 

(e)           change Section 2.13 or Section 8.03 in a manner that would alter
the pro rata sharing of payments required thereby , or change any provision
relating to the pro rata disbursement of funds to the Lenders, in each case,
without the written consent of each Lender;

 

(f)            change any provision of this Section or the definition of
“Required Lenders” or any other provision hereof specifying the number or
percentage of Lenders required to amend, waive or otherwise modify any rights
hereunder or make any determination or grant any consent hereunder without the
written consent of each Lender;

 

(g)           amend, modify or waive the provisions of Section 2.04(c)  without
the written consent of each Lender; or

 

(h)           release all or substantially all of the Collateral or terminate
the Pledge Agreement without the written consent of each Lender.

 

67

--------------------------------------------------------------------------------


 

and, provided further, that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Swingline Lender in addition to the Lenders required
above, affect the rights or duties of the Swingline Lender under this Agreement
and (ii) no amendment, waiver or consent shall, unless in writing and signed by
the Administrative Agent in addition to the Lenders required above, affect the
rights or duties of the Administrative Agent under this Agreement or any other
Loan Document.

 

Anything herein to the contrary notwithstanding, during such period as a Lender
is a Defaulting Lender, to the fullest extent permitted by applicable law, such
Lender will not be entitled to vote in respect of amendments and waivers
hereunder and the Commitment and the outstanding Loans or other extensions of
credit of such Lender hereunder will not be taken into account in determining
whether the Required Lenders or all of the Lenders, as required, have approved
any such amendment or waiver (and the definition of “Required Lenders” will
automatically be deemed modified accordingly for the duration of such period);
provided, that any such amendment or waiver that would increase or extend the
term of the Commitment of such Defaulting Lender, extend the date fixed for the
payment of principal or interest owing to such Defaulting Lender hereunder,
reduce the principal amount of any obligation owing to such Defaulting Lender,
reduce the amount of or the rate or amount of interest on any amount owing to
such Defaulting Lender or of any fee payable to such Defaulting Lender
hereunder, or alter the terms of this proviso, will require the consent of such
Defaulting Lender.

 

10.02      Notices; Effectiveness; Electronic Communication.

 

(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:

 

(i)            if to the Borrower, the Administrative Agent, the Swingline
Lender or the Issuing Bank, to the address, telecopier number, electronic mail
address or telephone number specified for such Person on Schedule 10.02; and

 

(ii)           if to any other Lender, to the address, telecopier number,
electronic mail address or telephone number specified in its Administrative
Questionnaire.

 

Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below, shall be effective as provided in such
subsection (b).

 

(b)           Electronic Communications.  Notices and other communications to
the Lenders may be delivered or furnished by electronic communication (including
e-mail and Internet or intranet websites) pursuant to procedures approved by the
Administrative Agent, provided that the foregoing shall not apply to service of
process notices pursuant to Section 10.14, notices that are prohibited from
being so delivered under applicable law, and notices to any Lender pursuant to
Article II if such Lender, as applicable, has notified the Administrative Agent
that it is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.

 

68

--------------------------------------------------------------------------------


 

Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (each an “Agent Party”, or collectively, the “Agent Parties”) have any
liability to the Borrower, any Lender or any other Person for losses, claims,
damages, liabilities or expenses of any kind (whether in tort, contract or
otherwise) arising out of the Borrower’s or the Administrative Agent’s
transmission of Borrower Materials through the Internet, except to the extent
that such losses, claims, damages, liabilities or expenses are determined by a
court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the gross negligence or willful misconduct of such Agent Party;
provided, however, that in no event shall any Agent Party have any liability to
the Borrower, any Lender or any other Person for indirect, special, incidental,
consequential or punitive damages (as opposed to direct or actual damages).

 

(d)           Change of Address, Etc.  The Borrower, the Administrative Agent
and the Swingline Lender may change its address, telecopier or telephone number
for notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower,
the Administrative Agent and the Swingline Lender.  In addition, each Lender
agrees to notify the Administrative Agent from time to time to ensure that the
Administrative Agent has on record (i) an effective address, contact name,
telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.

 

(e)           Reliance by Administrative Agent and Lenders.  The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Revolving Loan Notices and Swingline Loan Notices)
purportedly given by or on behalf of the Borrower even if (i) such notices were
not made in a manner specified herein, were incomplete or were not preceded or
followed by any other form of notice specified herein, or (ii) the terms
thereof, as understood by the recipient, varied from any confirmation thereof. 
The Borrower shall jointly and severally indemnify the Administrative Agent,
each Lender and the Related Parties of each of them from all losses, costs,
expenses and liabilities resulting from the reliance by such Person on each
notice purportedly given by or on behalf of the Borrower.  All telephonic
notices to and other telephonic communications with the Administrative Agent may
be recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.

 

69

--------------------------------------------------------------------------------


 

10.03      No Waiver; Cumulative Remedies.  No failure by any Lender or the
Administrative Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by law.

 

10.04      Expenses; Indemnity; Damage Waiver.

 

(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable and
documented out-of-pocket expenses incurred by the Administrative Agent and its
Affiliates (including the reasonable fees, charges and disbursements of counsel
for the Administrative Agent), in connection with the syndication of the credit
facilities provided for herein, the preparation, negotiation, execution,
delivery and administration of this Agreement and the other Loan Documents or
any amendments, modifications or waivers of the provisions hereof or thereof
(whether or not the transactions contemplated hereby or thereby shall be
consummated), (ii) all costs, expenses, taxes, assessments and other charges
incurred in connection with any filing, registration, recording or perfection of
any security interest contemplated by any Security Document (or other document
referenced therein) and (iii) all out-of-pocket expenses incurred by the
Administrative Agent or any Lender (including the fees, charges and
disbursements of any counsel for the Administrative Agent and any Lender), in
connection with the enforcement or protection of its rights (A) in connection
with this Agreement and the other Loan Documents, including its rights under
this Section, or (B) in connection with the Loans made hereunder, including all
such out-of-pocket expenses incurred during any workout, restructuring or
negotiations in respect of such Loans.

 

(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof), each Lender, and each Related
Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities and related expenses (including the fees,
charges and disbursements of any counsel for any Indemnitee), and shall
indemnify and hold harmless each Indemnitee from all fees and time charges and
disbursements for attorneys who may be employees of any Indemnitee, incurred by
any Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of any actual or
prospective claim, litigation, investigation or proceeding relating to (i) the
execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto of their respective obligations hereunder or thereunder, the
consummation of the transactions contemplated hereby or thereby, or, in the case
of the Administrative Agent (and any sub-agent thereof) and its Related Parties
only, the administration of this Agreement and the other Loan Documents,
(ii) any Loan or the use or proposed use of the proceeds therefrom or (iii) any
actual or alleged presence or release of Hazardous Materials on or from any
property owned or operated by the Borrower or any of its Subsidiaries, or any
Environmental Liability related in any way to the Borrower or any such
Subsidiaries, whether based on contract, tort or any other theory, whether
brought by a third party or by the Borrower, and regardless of whether any
Indemnitee is a party thereto, in all cases, whether or not caused by or
arising, in whole or in part, out of the comparative, contributory or sole
negligence of the Indemnitee; provided that such indemnity shall not, as to any
Indemnitee, be available to the extent that such losses, claims, damages,
liabilities or related expenses (x) are determined by a court of competent
jurisdiction by final and nonappealable judgment to have resulted from the gross
negligence or willful misconduct of such Indemnitee or (y) result from a claim
brought by the Borrower against an Indemnitee for breach in bad faith of such
Indemnitee’s obligations hereunder or under any other Loan Document, if the
Borrower has obtained a final and nonappealable judgment in its favor on such
claim as determined by a court of competent jurisdiction.  Unless an Event of
Default shall have occurred and be continuing, the Borrower shall be entitled to
assume the defense of any action for which indemnification

 

70

--------------------------------------------------------------------------------


 

is sought hereunder with counsel of its choice at its expense (in which case the
Borrower shall not thereafter be responsible for the fees and expenses of any
separate counsel retained by an Indemnitee except as set forth below); provided,
however, that such counsel shall be reasonably satisfactory to each such
Indemnitee.  Notwithstanding the Borrower’s election to assume the defense of
such action, each Indemnitee shall have the right to employ separate counsel and
to participate in the defense of such action, and the Borrower shall bear the
reasonable fees, costs and expenses of such separate counsel if (i) the use of
counsel chosen by the Borrower to represent such Indemnitee would present such
counsel with a conflict of interest; (ii) the actual or potential defendants in,
or targets of, any such action include the Borrower and such Indemnitee and such
Indemnitee shall have reasonably concluded that there may be legal defenses
available to it that are different from or additional to those available to the
Borrower; (iii) the Borrower shall not have employed counsel reasonably
satisfactory to such Indemnitee to represent it within a reasonable time after
notice of the institution of such action; or (iv) the Borrower shall authorize
such Indemnitee to employ separate counsel at the Borrower’s expense.  The
Borrower will not be liable under this Agreement for any amount paid by an
Indemnitee to settle any claims or actions if the settlement is entered into
without the Borrower’s consent, which consent may not be unreasonably withheld
or delayed.

 

(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to indefeasibly pay any amount required under subsection (a) or
(b) of this Section to be paid by it to the Administrative Agent (or any
sub-agent thereof) or any Related Party of any of the foregoing, each Lender
severally agrees to pay to the Administrative Agent (or any such sub-agent) or
such Related Party, as the case may be, such Lender’s Applicable Percentage
(determined as of the time that the applicable unreimbursed expense or indemnity
payment is sought) of such unpaid amount, provided that the unreimbursed expense
or indemnified loss, claim, damage, liability or related expense, as the case
may be, was incurred by or asserted against the Administrative Agent (or any
such sub-agent) in its capacity as such, or against any Related Party of any of
the foregoing acting for the Administrative Agent (or any such sub-agent) in
connection with such capacity. The obligations of the Lenders under this
subsection (c) are subject to the provisions of Section 2.12(d).

 

(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, the Borrower shall not assert, and hereby waives,
any claim against any Indemnitee, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual
damages) arising out of, in connection with, or as a result of, this Agreement,
any other Loan Document or any agreement or instrument contemplated hereby, the
transactions contemplated hereby or thereby, any Loan or the use of the proceeds
thereof.  No Indemnitee referred to in subsection (b) above shall be liable for
any damages arising from the use by unintended recipients of any information or
other materials distributed to such unintended recipients by such Indemnitee
through telecommunications, electronic or other information transmission systems
in connection with this Agreement or the other Loan Documents or the
transactions contemplated hereby or thereby other than for direct or actual
damages resulting from the gross negligence or willful misconduct of such
Indemnitee as determined by a final and nonappealable judgment of a court of
competent jurisdiction.

 

(e)           Payments.  All amounts due under this Section shall be payable not
later than ten (10) Business Days after demand therefor.

 

(f)            Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent and the Swingline Lender, the
replacement of any Lender, the termination of the Aggregate Commitments and the
repayment, satisfaction or discharge of all the other Obligations.

 

10.05      Payments Set Aside.  To the extent that any payment by or on behalf
of the Borrower is made to the Administrative Agent or any Lender, or the
Administrative Agent or any Lender exercises its

 

71

--------------------------------------------------------------------------------


 

right of setoff, and such payment or the proceeds of such setoff or any part
thereof is subsequently invalidated, declared to be fraudulent or preferential,
set aside or required (including pursuant to any settlement entered into by the
Administrative Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Administrative Agent upon demand its applicable share (without duplication) of
any amount so recovered from or repaid by the Administrative Agent, plus
interest thereon from the date of such demand to the date such payment is made
at a rate per annum equal to the Federal Funds Rate from time to time in
effect.  The obligations of the Lenders under clause (b) of the preceding
sentence shall survive the payment in full of the Obligations and the
termination of this Agreement.

 

10.06      Successors and Assigns.

 

(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that the
Borrower may not assign or otherwise transfer any of its rights or obligations
hereunder without the prior written consent of the Administrative Agent and each
Lender and no Lender may assign or otherwise transfer any of its rights or
obligations hereunder except (i) to an assignee in accordance with the
provisions of paragraph (b) of this Section, (ii) by way of participation in
accordance with the provisions of paragraph (d) of this Section or (iii) by way
of pledge or assignment of a security interest subject to the restrictions of
paragraph (f) of this Section (and any other attempted assignment or transfer by
any party hereto shall be null and void).  Nothing in this Agreement, expressed
or implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in paragraph (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.

 

(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more Eligible Assignees all or a portion of its rights and obligations under
this Agreement (including all or a portion of its Commitment and the Loans
(including for purposes of this subsection (b), participations in Swingline
Loans) at the time owing to it); provided that any such assignment shall be
subject to the following conditions:

 

(i)            Minimum Amounts.

 

(A)          in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment and the Loans at the time owing to it or in the
case of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund,
no minimum amount need be assigned; and

 

(B)          in any case not described in paragraph (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the applicable Commitment is not then in effect,
the principal outstanding balance of the Loans of the assigning Lender subject
to each such assignment (determined as of the date the Assignment and Assumption
with respect to such assignment is delivered to the Administrative Agent or, if
“Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date) shall not be less than $5,000,000 unless each of the Administrative Agent
and, so long as no Event of Default has occurred and is continuing, the Borrower
otherwise consents (each such consent not to be

 

72

--------------------------------------------------------------------------------


 

unreasonably withheld or delayed); provided, however, that concurrent
assignments to members of an Assignee Group and concurrent assignments from
members of an Assignee Group to a single assignee (or to an assignee and members
of its Assignee Group) will be treated as a single assignment for purposes of
determining whether such minimum amount has been met.

 

(ii)           Proportionate Amounts.  Each partial assignment shall be made as
an assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan or the Commitment
assigned, except that this clause (ii) shall not apply to the Swingline Lender’s
rights and obligations in respect of Swingline Loans;

 

(iii)          Required Consents.  No consent shall be required for any
assignment except to the extent required by paragraph (b)(i)(B) of this
Section and, in addition:

 

(A)          the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required unless an Event of Default under
Section 8.01(a), 8.01(f) or 8.01(g) has occurred and is continuing at the time
of such assignment;

 

(B)          the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments if such
assignment is to a Person that is not a Lender, an Affiliate of such Lender or
an Approved Fund with respect to such Lender; and

 

(C)          the consent of the Issuing Bank (such consent not to be
unreasonably withheld or delayed) shall be required for any assignment that
increases the obligation of the assignee to participate in exposure under one or
more Letters of Credit (whether or not then outstanding) and the consent of the
Swingline Lender (such consent not to be unreasonably withheld or delayed) shall
be required if such assignment is to a Person that is not a Lender, an Affiliate
of such Lender or an Approved Fund with respect to such Lender.

 

(iv)          Assignment and Assumption.  The parties to each assignment shall
execute and deliver to the Administrative Agent an Assignment and Assumption,
together with a processing and recordation fee in the amount of $3,500 plus any
additional amount required as set forth in Schedule 10.06; provided, however,
that the Administrative Agent may, in its sole discretion, elect to waive such
processing and recordation fee in the case of any assignment.  The assignee, if
it is not a Lender, shall deliver to the Administrative Agent an Administrative
Questionnaire.

 

(v)           Assignment to Borrower.  Assignments to the Borrower and
Affiliates of the Borrower shall be permitted subject to the following
limitations (which, for the avoidance of doubt, are not applicable in the case
of assignments to Affiliated Debt Funds):

 

(A)          any such Loans acquired by the Borrower or any Subsidiary shall be
cancelled promptly upon the acquisition thereof;

 

(B)          Lenders that are Affiliates of the Borrower shall have no right to
consent to any amendment, modification, waiver, consent or other such action
with respect to any of the terms of this Agreement or any other Loan Document,
or otherwise vote on any matter related to this Agreement or any other Loan
Document, and the definition of “Required Lenders” shall be construed
accordingly for purposes of giving effect to this clause (v)(B).

 

73

--------------------------------------------------------------------------------


 

(vi)          No Assignment to Natural Persons.  No such assignment shall be
made to a natural person.

 

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to paragraph (c) of this Section, from and after the effective date specified in
each Assignment and Assumption, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Assumption, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Assumption, be released from its obligations
under this Agreement (and, in the case of an Assignment and Assumption covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 3.01, 3.04, 3.05 and 10.04 with respect to facts and
circumstances occurring prior to the effective date of such assignment.  Upon
request, the Borrower (at its expense) shall execute and deliver a Note to the
assignee Lender.  Any assignment or transfer by a Lender of rights or
obligations under this Agreement that does not comply with this paragraph shall
be treated for purposes of this Agreement as a sale by such Lender of a
participation in such rights and obligations in accordance with paragraph (d) of
this Section.

 

(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders shall treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary and the transfer of any Loan
shall not be recognized except to the extent reflected on the Register.  The
Register shall be available for inspection by the Borrower and, with respect to
itself, any Lender, at any reasonable time and from time to time upon reasonable
prior notice.  This Section 10.06 is intended to cause the Loans to be treated
as being in registered form within the meaning of U.S. Treasury Regulation
Section 103-1(c) and will be interpreted in accordance with that intention.

 

(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower, the Administrative Agent, the Swingline Lender
or the Issuing Bank, sell participations to any Person (other than a natural
person or the Borrower or any of its Affiliates (other than any Debt Fund
Affiliate) or Subsidiaries) (each, a “Participant”) in all or a portion of such
Lender’s rights and/or obligations under this Agreement (including all or a
portion of its Commitment and/or the Loans (including such Lender’s
participations in Swingline Loans) owing to it); provided that (i) such Lender’s
obligations under this Agreement shall remain unchanged, (ii) such Lender shall
remain solely responsible to the other parties hereto for the performance of
such obligations and (iii) the Borrower, the Administrative Agent and the
Lenders, Issuing Bank and Swingline Lender shall continue to deal solely and
directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement.

 

Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, modification or waiver described in the first proviso to
Section 10.01 that affects such Participant.  Subject to paragraph (e) of this
Section, the Borrower agrees that each Participant shall be entitled to the
benefits of Sections 3.01, 3.04 and 3.05 to the same extent as if it were a
Lender and had acquired its interest by assignment pursuant to paragraph (b) of
this Section.  To the extent permitted by law, each

 

74

--------------------------------------------------------------------------------


 

Participant also shall be entitled to the benefits of Section 10.08 as though it
were a Lender, provided that such Participant agrees to be subject to
Section 2.13 as though it were a Lender.  Each Lender that sells a
participation, acting solely for this purpose as a non-fiduciary agent of the
Borrower, shall maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under this Agreement
(the “Participant Register”); provided that no Lender shall have any obligation
to disclose all or any portion of the Participant Register (including the
identity of any Participant or any information relating to a Participant’s
interest in any Loans or other obligations under this Agreement) to any Person
except to the extent that such disclosure is necessary to establish that such
commitment, loan, letter of credit or other obligation is in registered form
under Section 5f.103-1(c) of the U.S. Treasury Regulations.  The entries in the
Participant Register shall be conclusive, and such Lender, each Loan Party and
the Administrative Agent shall treat each person whose name is recorded in the
Participant Register pursuant to the terms hereof as the owner of such
participation for all purposes of this Agreement, notwithstanding notice to the
contrary.  For the avoidance of doubt, the Administrative Agent (in its capacity
as Administrative Agent) shall have no responsibility for maintaining a
Participant Register.

 

(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Sections 3.01 or 3.04 than the
applicable Lender would have been entitled to receive with respect to the
participation sold to such Participant, unless the sale of the participation to
such Participant is made with the Borrower’s prior written consent.  A
Participant that would be a Foreign Lender if it were a Lender shall not be
entitled to the benefits of Section 3.01 unless the Borrower is notified of the
participation sold to such Participant and such Participant agrees, for the
benefit of the Borrower, to comply with Section 3.01(e) as though it were a
Lender.

 

(f)            Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.

 

(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.

 

(h)           Resignation as Swingline Lender after Assignment.  Notwithstanding
anything to the contrary contained herein, if at any time Citibank, N.A. assigns
all of its Commitment and Loans pursuant to subsection (b) above, Citibank, N.A.
may upon 30 days’ notice to the Borrower, resign as Swingline Lender.  In the
event of any such resignation as Swingline Lender, the Borrower shall be
entitled to appoint from among the Lenders a successor Swingline Lender
hereunder; provided, however, that no failure by the Borrower to appoint any
such successor shall affect the resignation of Citibank, N.A. as Swingline
Lender, as the case may be.  If Citibank, N.A. resigns as Swingline Lender, it
shall retain all the rights of the Swingline Lender provided for hereunder with
respect to Swingline Loans made by it and outstanding as of the effective date
of such resignation, including the right to require the Lenders to make Base
Rate Loans or fund risk participations in outstanding Swingline Loans.  Upon the
appointment of a successor Swingline Lender, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the
retiring Swingline Lender, as the case may be.

 

75

--------------------------------------------------------------------------------


 

10.07      Treatment of Certain Information; Confidentiality.  Each of the
Administrative Agent, the Lenders and the Issuing Bank agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
managers, administrators, trustees, partners, directors, officers, employees,
agents, advisors and other representatives (it being understood that the Persons
to whom such disclosure is made will be informed of the confidential nature of
such Information and instructed to keep such Information confidential), (b) to
the extent requested by any regulatory authority purporting to have jurisdiction
over it (including any self-regulatory authority, such as the National
Association of Insurance Commissioners), (c) to the extent required by
applicable laws or regulations or by any subpoena or similar legal process,
(d) to any other party hereto, (e) in connection with the exercise of any
remedies hereunder or under any other Loan Document or any action or proceeding
relating to this Agreement or any other Loan Document or the enforcement of
rights hereunder or thereunder, (f) subject to an agreement executed and
delivered to and for the benefit of the Borrower containing provisions
substantially the same as those of this Section, to (i) any assignee of or
Participant in, or any prospective assignee of or Participant in, any of its
rights or obligations under this Agreement, (ii) any actual or prospective party
(or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative
or other transaction under which payments are to be made by reference to the
Borrower and its obligations, this Agreement or payments hereunder, (iii) any
rating agency or (iv) the CUSIP Service Bureau or any similar organization,
(g) with the consent of the Borrower or (h) to the extent such Information
(x) becomes publicly available other than as a result of a breach of this
Section or (y) becomes available to the Administrative Agent, any Lender, the
Issuing Bank or any of their respective Affiliates on a nonconfidential basis
from a source other than the Borrower.

 

For purposes of this Section, “Information” means all information received from
the Borrower or any of its Subsidiaries relating to the Borrower or any of its
Subsidiaries or any of their respective businesses, other than any such
information that is available to the Administrative Agent, any Lender or the
Issuing Bank on a nonconfidential basis prior to disclosure by the Borrower or
any of its Subsidiaries, provided that, in the case of information received from
the Borrower or any of its Subsidiaries after the date hereof, such information
is clearly identified at the time of delivery as confidential or is material
non-public information.  Any Person required to maintain the confidentiality of
Information as provided in this Section shall be considered to have complied
with its obligation to do so if such Person has exercised the same degree of
care to maintain the confidentiality of such Information as such Person would
accord to its own confidential information.

 

Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information, (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws and (d) the confidentiality provisions
contained herein, in so far as such provisions relate to material proprietary
Information, shall survive for 12 months following the Maturity Date and, in so
far as such provisions relate to material non-public information, shall survive
in accordance with applicable law.

 

10.08      Right of Setoff.  If an Event of Default shall have occurred and be
continuing, each Lender and each of their respective Affiliates is hereby
authorized at any time and from time to time, after providing prior written
notice to the Administrative Agent, to the fullest extent permitted by
applicable law, to set off and apply any and all deposits (general or special,
time or demand, provisional or final, in whatever currency) at any time held and
other obligations (in whatever currency) at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, irrespective of whether or
not such Lender shall have made any demand under

 

76

--------------------------------------------------------------------------------


 

this Agreement or any other Loan Document and although such obligations of the
Borrower may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness.  The rights of each Lender and their respective
Affiliates under this Section are in addition to other rights and remedies
(including other rights of setoff) that such Lender or their respective
Affiliates may have.  Each Lender agrees to notify the Borrower and the
Administrative Agent promptly after any such setoff and application, provided
that the failure to give such notice shall not affect the validity of such
setoff and application.

 

10.09      Interest Rate Limitation.  Notwithstanding anything to the contrary
contained in any Loan Document, the interest paid or agreed to be paid under the
Loan Documents shall not exceed the maximum rate of non-usurious interest
permitted by applicable Law (the “Maximum Rate”).  If the Administrative Agent
or any Lender shall receive interest in an amount that exceeds the Maximum Rate,
the excess interest shall be applied to the principal of the Loans or, if it
exceeds such unpaid principal, refunded to the Borrower.  In determining whether
the interest contracted for, charged, or received by the Administrative Agent or
a Lender exceeds the Maximum Rate, such Person may, to the extent permitted by
applicable Law, (a) characterize any payment that is not principal as an
expense, fee, or premium rather than interest, (b) exclude voluntary prepayments
and the effects thereof, and (c) amortize, prorate, allocate, and spread in
equal or unequal parts the total amount of interest throughout the contemplated
term of the Obligations hereunder.

 

10.10      Counterparts; Integration; Effectiveness.  This Agreement may be
executed in counterparts (and by different parties hereto in different
counterparts), each of which shall constitute an original, but all of which when
taken together shall constitute a single contract.  This Agreement and the other
Loan Documents constitute the entire contract among the parties relating to the
subject matter hereof and supersede any and all previous agreements and
understandings, oral or written, relating to the subject matter hereof.  Except
as provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of an original executed counterpart of this Agreement.

 

10.11      Survival of Representations and Warranties.  All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Borrowing, and shall continue in full force and
effect as long as any Loan or any other Obligation hereunder shall remain unpaid
or unsatisfied.

 

10.12      Severability.  If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions.  The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.

 

10.13      Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, if any Lender gives a notice pursuant to Section 3.02

 

77

--------------------------------------------------------------------------------


 

or if any Lender is a Defaulting Lender or if any other circumstance exists
hereunder that gives the Borrower the right to replace a Lender as a party
hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 10.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:

 

(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);

 

(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter;

 

(d)           such assignment does not conflict with applicable Laws; and

 

(e)           such assignment is made in accordance with
Section 10.06(b)(iii)(B).

 

(f)            A Lender shall not be required to make any such assignment or
delegation if, prior thereto, as a result of a waiver by such Lender or
otherwise, the circumstances entitling the Borrower to require such assignment
and delegation cease to apply.

 

10.14      Governing Law; Jurisdiction; Etc.

 

(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO THE
CHOICE OF LAW PROVISIONS THEREOF OTHER THAN SECTION 5-1401 OF THE NEW YORK
GENERAL OBLIGATIONS LAW.

 

(b)           SUBMISSION TO JURISDICTION.  THE BORROWER IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN NEW YORK COUNTY
AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF NEW YORK,
AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING ARISING
OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT, OR FOR
RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO
IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL COURT. 
EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW.  NOTHING IN THIS
AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY RIGHT THAT THE
ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING ANY ACTION OR
PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN

 

78

--------------------------------------------------------------------------------


 

DOCUMENT AGAINST THE BORROWER OR ITS PROPERTIES IN THE COURTS OF ANY
JURISDICTION.

 

(c)           WAIVER OF VENUE.  THE BORROWER IRREVOCABLY AND UNCONDITIONALLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY OBJECTION THAT IT
MAY NOW OR HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY
COURT REFERRED TO IN PARAGRAPH (b) OF THIS SECTION.  EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW,
THE DEFENSE OF AN INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR
PROCEEDING IN ANY SUCH COURT.

 

(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 10.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.

 

(e)           WAIVER OF JURY TRIAL.  EACH PARTY HERETO HEREBY IRREVOCABLY
WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED ON CONTRACT, TORT OR ANY OTHER
THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO REPRESENTATIVE, AGENT OR
ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY OR OTHERWISE, THAT SUCH
OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK TO ENFORCE THE
FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER PARTIES HERETO HAVE
BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS BY, AMONG
OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION.

 

10.15      No Advisory or Fiduciary Responsibility.  In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees, and acknowledges its Affiliates’ understanding, that: (i) the credit
facility provided for hereunder and any related arranging or other services in
connection therewith (including in connection with any amendment, waiver or
other modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower and its Affiliates, on the one hand,
and the Administrative Agent, the Arranger and the Lenders, on the other hand,
and the Borrower is capable of evaluating and understanding and understands and
accepts the terms, risks and conditions of the transactions contemplated hereby
and by the other Loan Documents (including any amendment, waiver or other
modification hereof or thereof); (ii) in connection with the process leading to
such transaction, the Administrative Agent, the Arranger and each Lender each is
and has been acting solely as a principal and is not the financial advisor,
agent or fiduciary, for the Borrower or any of its Affiliates, stockholders,
creditors or employees or any other Person; (iii) neither the Administrative
Agent nor the Arranger nor any Lender has assumed or will assume an advisory,
agency or fiduciary responsibility in favor of the Borrower with respect to any
of the transactions contemplated hereby or the process leading thereto,
including with respect to any amendment, waiver or other modification hereof or
of any other Loan Document (irrespective of whether the Administrative Agent,
the Arranger or any Lender has advised or is currently advising the Borrower or
any of its Affiliates on other matters) and neither the Administrative Agent nor
the Arranger nor any Lender has any obligation to the Borrower or any of its
Affiliates with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the

 

79

--------------------------------------------------------------------------------


 

Administrative Agent, the Arranger, the Lenders and their respective Affiliates
may be engaged in a broad range of transactions that involve interests that
differ from those of the Borrower and its Affiliates, and neither the
Administrative Agent nor the Arranger nor any Lender has any obligation to
disclose any of such interests by virtue of any advisory, agency or fiduciary
relationship; and (v) the Administrative Agent, the Arranger and the Lenders
have not provided and will not provide any legal, accounting, regulatory or tax
advice with respect to any of the transactions contemplated hereby (including
any amendment, waiver or other modification hereof or of any other Loan
Document) and the Borrower has consulted its own legal, accounting, regulatory
and tax advisors to the extent it has deemed appropriate.  The Borrower hereby
waives and releases, to the fullest extent permitted by law, any claims that it
may have against the Administrative Agent, the Arranger and the Lenders with
respect to any breach or alleged breach of agency or fiduciary duty.

 

10.16      U.S. PATRIOT Act Notice.  Each Lender that is subject to the Patriot
Act (as hereinafter defined) and the Administrative Agent (for itself and not on
behalf of any Lender) hereby notifies the Borrower that pursuant to the
requirements of the U.S. Patriot Act (Title III of Pub. L. 107-56 (signed into
law October 26, 2001)) (the “Patriot Act”), it is required to obtain, verify and
record information that identifies the Borrower, which information includes the
name and address of the Borrower and other information that will allow such
Lender or the Administrative Agent, as applicable, to identify the Borrower in
accordance with the Patriot Act.

 

10.17      Entire Agreement.  This Agreement and the other Loan Documents
represent the final agreement among the parties and may not be contradicted by
evidence of prior, contemporaneous, or subsequent oral agreements of the
parties.  There are no unwritten oral agreements among the parties.

 

10.18      Judgment Currency.  If, for the purposes of obtaining judgment in any
court, it is necessary to convert a sum due hereunder or any other Loan Document
in one currency into another currency, the rate of exchange used shall be that
at which in accordance with normal banking procedures the Administrative Agent
could purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given.  The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or the
Lenders hereunder or under the other Loan Documents shall, notwithstanding any
judgment in a currency (the “Judgment Currency”) other than that in which such
sum is denominated in accordance with the applicable provisions of this
Agreement (the “Agreement Currency”), be discharged only to the extent that on
the Business Day following receipt by the Administrative Agent of any sum
adjudged to be so due in the Judgment Currency, the Administrative Agent may in
accordance with normal banking procedures purchase the Agreement Currency with
the Judgment Currency.  If the amount of the Agreement Currency so purchased is
less than the sum originally due to the Administrative Agent from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or the
Person to whom such obligation was owing against such loss.

 

[Remainder of page intentionally left blank; signature pages follow]

 

80

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

/s/ MICHAEL R. MCFERRAN

 

 

 

 

 

Name: Michael R. McFerran

 

 

Title: Chief Financial Officer

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A.

 

 

 

By:

/s/ MICHAEL VONDRISKA

 

 

 

 

 

Name: Michael Vondriska

 

 

Title: Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

BANK OF AMERICA, N.A.

 

 

 

By:

/s/ LAURA WARNER

 

 

 

 

 

Name: Laura Warner

 

 

Title: Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

DEUTSCHE BANK AG NEW YORK BRANCH, AS LENDER

 

 

 

By:

/s/ EVELYN THIERRY

 

 

 

 

 

Name: Evelyn Thierry

 

 

Title:  Director

 

 

 

By:

/s/ COURTNEY MEEHAN

 

 

 

 

 

Name: Courtney Meehan

 

 

Title:  Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

SOCIÉTÉ GÉNÉRALE

 

 

 

By:

/s/ WILLIAM AISHTON

 

 

 

Name: William Aishton

 

Title: Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

 

MORGAN STANLEY BANK, N.A.

 

 

 

By:

/s/ MICHAEL KING

 

 

 

Name: Michael King

 

Title: Authorized Signatory

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

ROYAL BANK OF CANADA

 

 

 

By:

/s/ TIM STEPHENS

 

 

 

Name: Tim Stephens

 

Title: Director

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

 

WELLS FARGO BANK, NATIONAL ASSOCIATION

 

 

 

By:

/s/ LISA D. BUETOW

 

 

 

 

Name: Lisa D. Buetow

 

Title: Vice President

 

[Credit Agreement]

 

--------------------------------------------------------------------------------


 

SCHEDULE 2.01

 

COMMITMENTS

AND APPLICABLE PERCENTAGES

 

Lender

 

Commitment

 

Applicable
Percentage

 

Citibank, N.A.

 

$

31,200,000

 

20.800000000

%

Bank of America, N.A.

 

$

31,200,000

 

20.800000000

%

Deutsche Bank AG New York Branch

 

$

31,200,000

 

20.800000000

%

Société Générale

 

$

20,800,000

 

13.866666667

%

Morgan Stanley Bank, N.A.

 

$

15,600,000

 

10.400000000

%

Royal Bank of Canada

 

$

10,000,000

 

6.666666667

%

Wells Fargo Bank, National Association

 

$

10,000,000

 

6.666666667

%

 

 

 

 

 

 

Total

 

$

150,000,000.00

 

100.000000000

%

 

--------------------------------------------------------------------------------


 

SCHEDULE 5.06

 

LITIGATION

 

[None.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.01

 

EXISTING LIENS

 

[None.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.03

 

EXISTING INDEBTEDNESS

 

[None.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 7.08

 

BURDENSOME AGREEMENTS

 

[None.]

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.02

 

ADMINISTRATIVE AGENT’S OFFICE;
CERTAIN ADDRESSES FOR NOTICES

 

KKR FINANCIAL HOLDINGS LLC

555 California Street, 50th Floor

San Francisco, CA 94104

 

Attention: CFO

Telephone: 415-315-6512

 

Attention: Treasurer

Telephone: 415-315-6536

 

Attention: General Counsel

Telephone: 415-315-3620

 

Telecopier:  415-391-3330

 

Electronic Mail: treasury@kkr.com

 

--------------------------------------------------------------------------------


 

ADMINISTRATIVE AGENT:

Administrative Agent’s Office

For payments and Requests for Borrowings:

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, Delaware 19720

Attention:  Annemarie Pavco

Telephone:  (302) 323-2475

Telecopier:  (212) 994-0961

Electronic Mail:  annemarie.e.pavco@citi.com

Copy to:  global.loans.support@citi.com

 

Other Notices as Administrative Agent:

Citibank, N.A.

388 Greenwich Street, 35th Floor

New York, NY 10013

Attention:  Alex Duka

Telephone:  (212) 816-3260

Telecopier:  (646) 291-1703

Electronic Mail:  alexander.f.duka@citi.com

 

SWINGLINE LENDER:

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, Delaware 19720

Attention:  Annemarie Pavco

Telephone:  (302) 323-2475

Telecopier:  (212) 994-0961

Electronic Mail:  annemarie.e.pavco@citi.com

Copy to:  global.loans.support@citi.com

 

--------------------------------------------------------------------------------


 

ISSUING BANK:

Citibank, N.A.

1615 Brett Road, OPS 3

New Castle, Delaware 19720

Attention:  Annemarie Pavco

Telephone:  (302) 323-2475

Telecopier:  (212) 994-0961

Electronic Mail:  annemarie.e.pavco@citi.com

Copy to:  global.loans.support@citi.com

 

With a copy to:

 

Citibank, N.A.

c/o its Servicer, Citicorp North America, Inc.

Citigroup Center Bldg B, 3rd Floor

3800 Citigroup Center Drive

Tampa, FL 33610-9122

Attention:  US Standby LC Unit

Telephone:  (866) 945-6284

Telecopier:  (813) 604-7187

Electronic Mail:  us.standby@citi.com

 

--------------------------------------------------------------------------------


 

SCHEDULE 10.06

 

PROCESSING AND RECORDATION FEES

 

The Administrative Agent will charge a processing and recordation fee (an
“Assignment Fee”) in the amount of $3,500 for each assignment; provided,
however, that in the event of two or more concurrent assignments to members of
the same Assignee Group (which may be effected by a suballocation of an assigned
amount among members of such Assignee Group) or two or more concurrent
assignments by members of the same Assignee Group to a single Eligible Assignee
(or to an Eligible Assignee and members of its Assignee Group), the Assignment
Fee will be $3,500 plus the amount set forth below:

 

Transaction

 

Assignment Fee

 

 

 

 

 

First four concurrent assignments or suballocations to members of an Assignee
Group (or from members of an Assignee Group, as applicable)

 

-0-

 

 

 

 

 

Each additional concurrent assignment or suballocations to a member of such
Assignee Group (or from a member of such Assignee Group, as applicable)

 

$

500

 

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

FORM OF REVOLVING LOAN NOTICE

 

Date:                   ,          

 

To:          Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [30],
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement”; the terms defined therein being used herein as
therein defined), among KKR Financial Holdings LLC (the “Borrower”), the Lenders
from time to time party thereto, Citibank, N.A., as Swingline Lender and Issuing
Bank, and Citibank, N.A., as Administrative Agent.

 

The undersigned hereby requests (select one):

 

o  A Borrowing of Revolving Loans

 

o  A conversion of Loans

 

o  A continuation of Loans

 

1.                                      On
                                                                (a Business
Day).

 

2.                                      In the amount of
$                                        .

 

3.                                      Comprised of
                                              .

[Type of Revolving Loan requested (Base Rate Loan or Eurodollar Loan)]

 

4.                                      For Eurodollar Loans:  with an Interest
Period of          months.

 

The following are Borrower’s instructions for distribution of loan proceeds
(appropriate wire instructions, deposit account information, etc.):

 

[                                ]

 

[                                ]

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

A-1

--------------------------------------------------------------------------------


 

EXHIBIT B

 

FORM OF SWINGLINE LOAN NOTICE

 

Date:                   ,          

 

To:                             Citibank, N.A., as Swingline Lender
Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [30],
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among KKR Financial Holdings LLC (the “Borrower”), the Lenders
from time to time party thereto, Citibank, N.A., as Swingline Lender and Issuing
Bank, and Citibank, N.A., as Administrative Agent.

 

The undersigned hereby requests a Swingline Loan:

 

1.                                      On
                                                                 (a Business
Day).

 

2.                                      In the amount of
$                                         .

 

The following are Borrower’s instructions for distribution of loan proceeds
(appropriate wire instructions, deposit account information, etc.):

 

[                             ]

 

[                             ]

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

B-1

--------------------------------------------------------------------------------


 

EXHIBIT C

 

FORM OF PROMISSORY NOTE

 

FOR VALUE RECEIVED, the undersigned (the “Borrower”) hereby promises to pay to
                                           (the “Lender”) or registered assigns,
in accordance with the provisions of the Credit Agreement (as hereinafter
defined), the principal amount of each [Revolving][Swingline] Loan from time to
time made by the Lender to the Borrower under that certain Credit Agreement,
dated as of November [30], 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement;” the terms defined therein
being used herein as therein defined), among KKR Financial Holdings LLC, the
Lenders from time to time party thereto, Citibank, N.A., as Swingline Lender and
Issuing Bank, and Citibank, N.A., as Administrative Agent.

 

The Borrower promises to pay interest on the unpaid principal amount of each
Loan from the date of such Loan until such principal amount is paid in full, at
such interest rates and at such times as provided in the Credit Agreement.  [For
Revolving Loan Notes: All payments of principal and interest shall be made to
the Administrative Agent for the account of the Lender in Dollars in immediately
available funds at the Administrative Agent’s Office.]  If any amount is not
paid in full when due hereunder, such unpaid amount shall bear interest, to be
paid upon demand, from the due date thereof until the date of actual payment
(and before as well as after judgment) computed at the per annum rate set forth
in the Credit Agreement.

 

This Note is one of the Notes referred to in the Credit Agreement, is entitled
to the benefits thereof and may be prepaid in whole or in part subject to the
terms and conditions provided therein.  Upon the occurrence and continuation of
one or more of the Events of Default specified in the Credit Agreement, all
amounts then remaining unpaid on this Note shall become, or may be declared to
be, immediately due and payable all as provided in the Credit Agreement.  Loans
made by the Lender shall be evidenced by one or more loan accounts or records
maintained by the Lender in the ordinary course of business. The Lender may also
attach schedules to this Note and endorse thereon the date, amount and maturity
of its Loans and payments with respect thereto.

 

The Borrower, for itself, its successors and assigns, hereby waives diligence,
presentment, protest and demand and notice of protest, demand, dishonor and
non-payment of this Note.

 

[signature page follows]

 

C-1

--------------------------------------------------------------------------------


 

THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE
STATE OF NEW YORK.

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

By:

 

 

Name:

 

 

Title:

 

 

C-2

--------------------------------------------------------------------------------


 

LOANS AND PAYMENTS WITH RESPECT THERETO

 

Date

 

Type of
Loan
Made

 

Amount of
Loan
Made

 

End of
Interest
Period

 

Amount of
Principal or
Interest
Paid This
Date

 

Outstanding
Principal
Balance This
Date

 

Notation
Made By

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

C-3

--------------------------------------------------------------------------------


 

EXHIBIT D

 

FORM OF COMPLIANCE CERTIFICATE

 

Date of Compliance Certificate:                       ,        

 

Financial Statement Date:                       ,        

 

To:          Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [30],
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Credit Agreement;” the terms defined therein being used herein as
therein defined), among KKR Financial Holdings LLC (the “Borrower”), the Lenders
from time to time party thereto, Citibank, N.A., as Swingline Lender and Issuing
Bank, and Citibank, N.A., as Administrative Agent.

 

The undersigned Responsible Officer hereby certifies as of the date hereof that
he/she is the [       ] of the Borrower, and that, as such, he/she is authorized
to execute and deliver this Certificate to the Administrative Agent on the
behalf of the Borrower, and that:

 

[Use following paragraph 1 for fiscal year-end financial statements]

 

1.             The Borrower has made available to the Lenders the year-end
audited financial statements required by Section 6.01(a) of the Credit Agreement
for the fiscal year of the Borrower ended as of the above date, together with
the report and opinion of a Registered Public Accounting Firm, as required by
such section.

 

[Use following paragraph 1 for fiscal quarter-end financial statements]

 

1.             The Borrower has made available to the Lenders the unaudited
financial statements required by Section 6.01(b) of the Credit Agreement for the
fiscal quarter of the Borrower ended as of the above date.  Such financial
statements fairly present the financial condition, results of operations,
shareholders’ equity and cash flows of the Borrower and its Subsidiaries in
accordance with GAAP as at such date and for such period, subject only to normal
year-end audit adjustments and the absence of footnotes.

 

2.             The undersigned has reviewed and is familiar with the terms of
the Credit Agreement and has made, or has caused to be made under his/her
supervision, a review in reasonable detail of the transactions and condition
(financial or otherwise) of the Borrower during the accounting period covered by
the financial statements referred to above.  Such review did not disclose the
existence during or at the end of the accounting period covered by the Financial
Statements, and the undersigned has no knowledge of the existence, as of the
date of this Officer’s Certificate, of any Default or Event of Default[, except
as set forth below:  [                  ]].

 

3.             Attached hereto as Schedule I are reasonably detailed
calculations demonstrating compliance with the financial covenants contained in
Section 7.09 of the Credit Agreement.

 

D-1

--------------------------------------------------------------------------------


 

4.             Attached hereto as Schedule II is a list of each direct
Subsidiary of the Borrower as of the Statement Date (as defined below), setting
forth the percentage of Total Investments (as defined in the Pledge Agreement)
held directly or (through Subsidiaries of such Subsidiary) indirectly by such
Subsidiary as of the Statement Date and indicating whether as of the Statement
Date the Capital Stock (as defined in the Pledge Agreement) of such Subsidiary
was pledged by the Borrower pursuant to the Pledge Agreement.

 

[Remainder of page intentionally left blank]

 

D-2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the date
first written above.

 

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

by

 

 

 

 

 

Name:

 

 

 

 

Title:

 

D-3

--------------------------------------------------------------------------------


 

For the Quarter/Year ended                          (“Statement Date”)

 

SCHEDULE I
to the Compliance Certificate
($ in 000’s)

 

I.

Section 7.09(a) — Adjusted Consolidated Tangible Net Worth

 

 

 

 

 

 

 

A.

Adjusted Consolidated Tangible Net Worth:

 

 

 

 

 

 

 

 

 

1.

Consolidated Net Worth (calculated without regard to any accumulated other
comprehensive income or loss):

 

$

 

 

 

 

 

 

 

 

2.

Intangible Assets:

 

$

 

 

 

 

 

 

 

 

3.

Trust Preferred Indebtedness:

 

$

 

 

 

 

 

 

 

 

4.

Adjusted Consolidated Tangible Net Worth (Line I.A.1 less Line I.A.2 plus Line
I.A.3):

 

$

 

 

 

 

 

 

 

B.

Minimum required Adjusted Consolidated Tangible Net Worth ($1,000,000,000 plus
25% of the net cash proceeds received from the issuance and sale, at any time
after the Closing Date, of Equity Interests (including Trust Preferred
Securities) of the Borrower or any Subsidiary (other than issuances to the
Borrower or a wholly-owned Subsidiary and issuances of Debt Securities of the
Borrower convertible into Equity Interests):

 

$

 

 

 

 

 

 

C.

Excess (deficient) for covenant compliance (Line I.A.4 less Line I.B):

 

$

 

 

 

 

 

II.

Section 7.09(b) — Leverage Ratio

 

 

 

 

 

 

 

A.

Adjusted Total Liabilities:

 

 

 

 

 

 

 

 

 

1.

Consolidated Total Liabilities:

 

$

 

 

 

 

 

 

 

 

2.

All liabilities of the consolidated GAAP balance sheet of the Borrower arising
from the required application of GAAP that are Non-Recourse to the Borrower:

 

$

 

 

 

 

 

 

 

 

3.

Trust Preferred Indebtedness:

 

$

 

 

 

 

 

 

 

 

4.

Adjusted Total Liabilities
(Line II.A.1 less Line II.A.2 less Line II.A.3):

 

$

 

 

 

 

 

 

 

B.

Adjusted Consolidated Tangible Net Worth:

 

$

 

 

 

 

 

 

C.

Ratio of Line II.A. to Line II.B (not to exceed 1.50 to 1.00):

 

 

 

D-4

--------------------------------------------------------------------------------


 

III.

Section 7.09(c) — Consolidated Total Assets to Recourse Indebtedness

 

 

 

 

 

 

 

A.

Adjusted Consolidated Total Assets:

 

 

 

 

 

 

 

 

 

1.

Consolidated Total Assets:

 

$

 

 

 

 

 

 

 

 

2.

Non-Recourse secured Indebtedness issued or incurred by the Borrower:

 

$

 

 

 

 

 

 

 

 

3.

Indebtedness issued or incurred by Subsidiaries of the Borrower (other than such
Indebtedness that is not Non-Recourse to the Borrower):

 

$

 

 

 

 

 

 

 

 

4.

Indebtedness issued or incurred by CLOs (other than such Indebtedness that is
issued to or held by the Borrower, any of its Subsidiaries or any other CLO)

 

$

 

 

 

 

 

 

 

 

5.

Adjusted Consolidated Total Assets
(Line III.A.1 less Line III.A.2 less Line III.A.3 less Line III.A.4):

 

$

 

 

 

 

 

 

 

B.

Recourse Indebtedness:

 

$

 

 

 

 

 

 

C.

Ratio of Line III.A to Line III.B (not to be less than 8.00 to 1.00):

 

 

 

D-5

--------------------------------------------------------------------------------


 

SCHEDULE II
to the Compliance Certificate

 

Subsidiary

 

Foreign/Domestic

 

$ Investments
Directly Held

 

$ Investments
Indirectly Held

 

Total Investments
Held

 

Percentage of
Total
Investments

 

Pledged / Not
Pledged

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

D-6

--------------------------------------------------------------------------------


 

EXHIBIT E

 

ASSIGNMENT AND ASSUMPTION

 

This Assignment and Assumption (this “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each] Assignor identified in item 1 below ([the][each, an] “Assignor”) and
[the][each] Assignee identified in item 2 below ([the][each, an] “Assignee”). 
[It is understood and agreed that the rights and obligations of [the
Assignors][the Assignees] hereunder are several and not joint.]  Capitalized
terms used but not defined herein shall have the meanings given to them in the
Credit Agreement identified below (as it may be amended, restated, supplemented
or otherwise modified from time to time, the “Credit Agreement”), receipt of a
copy of which is hereby acknowledged by the Assignee.  The Standard Terms and
Conditions set forth in Annex 1 attached hereto are hereby agreed to and
incorporated herein by reference and made a part of this Assignment and
Assumption as if set forth herein in full.

 

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto to the extent
related to the amount and percentage interest identified below of all of such
outstanding rights and obligations of [the Assignor][the respective Assignors]
under the respective facilities identified below (including, without limitation,
the Swingline Loans included in such facilities) and (ii) to the extent
permitted to be assigned under applicable law, all claims, suits, causes of
action and any other right of [the Assignor (in its capacity as a Lender)][the
respective Assignors (in their respective capacities as Lenders)] against any
Person, whether known or unknown, arising under or in connection with the Credit
Agreement, any other documents or instruments delivered pursuant thereto or the
loan transactions governed thereby or in any way based on or related to any of
the foregoing, including, but not limited to, contract claims, tort claims,
malpractice claims, statutory claims and all other claims at law or in equity
related to the rights and obligations sold and assigned pursuant to clause (i)
above (the rights and obligations sold and assigned by [the][any] Assignor to
[the][any] Assignee pursuant to clauses (i) and (ii) above being referred to
herein collectively as [the][an] “Assigned Interest”).  Each such sale and
assignment is without recourse to [the][any] Assignor and, except as expressly
provided in this Assignment and Assumption, without representation or warranty
by [the][any] Assignor.

 

1.                                      Assignor[s]:

 

2.                                      Assignee[s]:

 

[for each Assignee, indicate [Affiliate][Approved Fund] of [identify Lender]]

 

3.                                      Borrower:

 

4.                                      Administrative Agent: Citibank, N.A., as
the administrative agent under the Credit Agreement

 

E-1

--------------------------------------------------------------------------------


 

5.                                      Credit
Agreement:                                             Credit Agreement, dated
as of November [30], 2012 (as amended, restated, supplemented or otherwise
modified from time to time, the “Credit Agreement”; the terms defined therein
being used herein as therein defined) among KKR Financial Holdings LLC, the
Lenders from time to time party thereto, Citibank, N.A., as Swingline Lender and
Issuing Bank, and Citibank, N.A., as Administrative Agent.

 

6.                                      Assigned Interest[s]:

 

Assignor[s]

 

Assignee[s]

 

Facility
Assigned

 

Aggregate
Amount of
Commitment /
Loans
for all Lenders

 

Amount of
Commitment
/ Loans
Assigned

 

Percentage
Assigned of
Commitment/
Loans

 

CUSIP
Number

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

 

 

 

 

 

$

 

 

$

 

 

 

%

 

 

 

[7.                                  Trade Date:                              
                                    ]

 

Effective Date:                                     , 20     [TO BE INSERTED BY
ADMINISTRATIVE AGENT AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF
TRANSFER IN THE REGISTER THEREFOR.]

 

The terms set forth in this Assignment and Assumption are hereby agreed to:

 

 

ASSIGNOR

 

[NAME OF ASSIGNOR]

 

 

 

 

By:

 

 

 

Title:

 

 

 

ASSIGNEE

 

[NAME OF ASSIGNEE]

 

 

 

By:

 

 

 

Title:

 

 

[Consented to and] Accepted:

 

 

 

CITIBANK, N.A., as

 

Administrative Agent

 

 

 

 

By:

 

 

 

Title:

 

 

E-2

--------------------------------------------------------------------------------


 

[Consented to:]

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

by

 

 

 

Name:

 

Title:

 

E-3

--------------------------------------------------------------------------------


 

ANNEX 1 TO ASSIGNMENT AND ASSUMPTION

 

[                                      ]

 

STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION

 

1.                          Representations and Warranties.

 

1.1.                Assignor.  [The][Each] Assignor (a) represents and warrants
that (i) it is the legal and beneficial owner of [the][[the relevant] Assigned
Interest, (ii) [the][such] Assigned Interest is free and clear of any lien,
encumbrance or other adverse claim and (iii) it has full power and authority,
and has taken all action necessary, to execute and deliver this Assignment and
Assumption and to consummate the transactions contemplated hereby; and (b)
assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Loan Documents or any collateral
thereunder, (iii) the financial condition of KKR Financial Holdings LLC, any of
its Subsidiaries or Affiliates or any other Person obligated in respect of any
Loan Document or (iv) the performance or observance by the Borrower, any of its
Subsidiaries or Affiliates or any other Person of any of their respective
obligations under any Loan Document.

 

1.2.                Assignee.  [The][Each] Assignee (a) represents and warrants
that (i) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and to become a Lender under the Credit
Agreement, (ii) it meets all the requirements to be an assignee under Sections
10.06(b)(iii), 10.06(b)(v) and 10.06(b)(vi) of the Credit Agreement (subject to
such consents, if any, as may be required under Section 10.06(b)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 6.01 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Assumption and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and (ii) it will perform in accordance with their
terms all of the obligations which by the terms of the Loan Documents are
required to be performed by it as a Lender.

 

2.                          Payments.  From and after the Effective Date, the
Administrative Agent shall make all payments in respect of [the][each] Assigned
Interest (including payments of principal, interest, fees and other amounts) to
[the][the relevant] Assignor for amounts which have accrued to but excluding the

 

E-4

--------------------------------------------------------------------------------


 

Effective Date and to [the][the relevant] Assignee for amounts which have
accrued from and after the Effective Date.

 

3.                          General Provisions.  This Assignment and Assumption
shall be binding upon, and inure to the benefit of, the parties hereto and their
respective successors and assigns.  This Assignment and Assumption may be
executed in any number of counterparts, which together shall constitute one
instrument.  Delivery of an executed counterpart of a signature page of this
Assignment and Assumption by telecopy shall be effective as delivery of a
manually executed counterpart of this Assignment and Assumption.  This
Assignment and Assumption shall be governed by, and construed in accordance
with, the law of the State of New York.

 

E-5

--------------------------------------------------------------------------------


 

EXHIBIT F-1

 

[FORM OF OPINION OF SIMPSON THACHER & BARTLETT LLP]

 

--------------------------------------------------------------------------------


 

EXHIBIT F-2

 

[FORM OF OPINION OF IN-HOUSE GENERAL COUNSEL FOR THE BORROWER]

 

--------------------------------------------------------------------------------


 

EXHIBIT G

 

[FORM OF CLOSING CERTIFICATE]

 

KKR FINANCIAL HOLDINGS LLC

 

SECRETARY’S CERTIFICATE

 

November [30], 2012

 

I, [           ], being the Secretary of KKR Financial Holdings LLC, a Delaware
limited liability company, (the “Company”), hereby certify as follows:

 

1.                                      The persons identified on Schedule I
attached hereto are duly appointed authorized signatories of the Company holding
the offices indicated next to their respective names, and the signatures
appearing opposite their respective names are the true and genuine signatures of
such officers.

 

2.                                      Attached hereto as Exhibit A is a true
and correct copy of resolutions (the “Resolutions”) duly adopted by the Board of
Directors of the Company on [•], 2012.  The Resolutions have not been amended,
annulled, rescinded or revoked and are in full force and effect on and as of the
date hereof.  The Resolutions are the only corporate proceedings of the Company
now in force relating to or affecting the matters referred to therein.

 

3.                                      Attached hereto as Exhibit B is a
certified copy of the Certificate of Formation of the Company, as filed in the
Office of the Secretary of State of the State of Delaware and as in effect on
the date of this Certificate.

 

4.                                      Attached hereto as Exhibit C is a true
and correct copy of the Operating Agreement of the Company as in effect on the
date of this Certificate.

 

5.                                      Attached hereto as Exhibit D is a true
and correct copy of the certificate of good standing with respect to the Company
issued by the Secretary of State of the State of Delaware, dated [•], 2012.

 

[Signature page follows]

 

G-1

--------------------------------------------------------------------------------


 

                IN WITNESS WHEREOF, the undersigned has executed this
Certificate as of the first date above written.

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:      Secretary

 

I, the undersigned, [             ], do hereby certify that I am an Authorized
Signatory for the Company, that [             ] is the Secretary of the Company
and that the signature above is such person’s authentic and genuine signature.

 

IN WITNESS WHEREOF, the undersigned has executed this Certificate as of the
first date above written.

 

 

 

 

Name:

 

Title: Authorized Signatory

 

G-2

--------------------------------------------------------------------------------


 

SCHEDULE I

 

Certificate of Incumbency

 

Name

 

Title

 

Specimen Signature

 

 

 

 

 

William C. Sonneborn

 

Chief Executive Officer;
Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Michael McFerran

 

Chief Operating Officer;
Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

Nicole J. Macarchuk

 

Secretary; General Counsel
Authorized Signatory

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

G-3

--------------------------------------------------------------------------------


 

EXHIBIT A

 

Resolutions

 

[See attached]

 

G-4

--------------------------------------------------------------------------------


 

EXHIBIT B

 

Certificate of Formation

 

[See attached]

 

G-5

--------------------------------------------------------------------------------


 

EXHIBIT C

 

Operating Agreement

 

[See attached]

 

G-6

--------------------------------------------------------------------------------


 

EXHIBIT D

 

Good Standing Certificate

 

[See attached]

 

G-7

--------------------------------------------------------------------------------


 

EXHIBIT H

 

[FORM OF OFFICER’S CERTIFICATE]

 

Date:             ,      

 

To:                             Citibank, N.A., as Administrative Agent

 

Ladies and Gentlemen:

 

Reference is made to that certain Credit Agreement, dated as of November [30],
2012 (as amended, restated, supplemented or otherwise modified from time to
time, the “Agreement;” the terms defined therein being used herein as therein
defined), among KKR Financial Holdings LLC (the “Borrower”), the Lenders from
time to time party thereto, Citibank, N.A., as Swingline Lender and Issuing
Bank, and Citibank, N.A., as Administrative Agent.

 

The undersigned Responsible Officer of the Borrower, solely in [his/her]
capacity as a Responsible Officer and not individually, hereby certifies as
follows:

 

1.              The representations and warranties of the Borrower contained in
Article V of the Credit Agreement and each other Loan Document are true and
correct in all material respects on and as of the date hereof, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they were true and correct in all material respects as of
such earlier date.

 

2.              No Default exists as of the date hereof.

 

H-1

--------------------------------------------------------------------------------


 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

 

 

By:

 

 

Name:

 

Title:      Responsible Officer

 

H-2

--------------------------------------------------------------------------------


 

EXHIBIT I

 

[FORM OF PLEDGE AGREEMENT]

 

THIS PLEDGE AGREEMENT, dated as of November [·], 2012, by and between KKR
Financial Holdings LLC, a Delaware limited liability company (the “Company”),
and Citibank, N.A., as Administrative Agent (the “Agent”).

 

W I T N E S S E T H:

 

WHEREAS, the Company is party to the Credit Agreement, dated as of November 30,
2012 (as the same may be amended, restated, supplemented or otherwise modified
from time to time, the “Credit Agreement”), among the Company, each lender from
time to time party thereto (collectively, the “Lenders” and individually, a
“Lender”), Citibank, N.A., as Swingline Lender and Issuing Bank, and Citibank,
N.A., as Agent.

 

WHEREAS, pursuant to the Credit Agreement, the Lenders have severally agreed to
make Loans to the Company and the Issuing Bank has agreed to issue Letters of
Credit upon the terms and subject to the conditions set forth therein;

 

WHEREAS, the Company acknowledges that it will derive substantial direct and
indirect benefit from the making of the Loans and the issuance of Letters of
Credit; and

 

WHEREAS, it is a condition precedent to the continuing availability of the Loans
and Letters of Credit under the Credit Agreement that the Company shall have
executed and delivered this Pledge Agreement to the Agent for the benefit of the
Lenders and the Issuing Bank.

 

NOW, THEREFORE, the Company hereby agrees with the Agent, for the benefit of the
Lenders and the Issuing Bank, as follows:

 

1.             Defined Terms.

 

(a)           Unless otherwise defined herein, terms defined in the Credit
Agreement and used herein shall have the meanings given to them in the Credit
Agreement.

 

(b)           Terms used herein without definition that are defined in the UCC
have the meanings given to them in the UCC, including the term Securities (which
is capitalized herein).

 

(c)           The following terms shall have the following meanings:

 

“Agent” shall have the meaning provided in the preamble to this Pledge
Agreement.

 

“Capital Stock” shall mean (1) in the case of a corporation, corporate stock,
(2) in the case of an association or other business entity, any and all shares,
interests, participations, rights or other equivalents (however designated) of
corporate stock, (3) in the case of a partnership or limited liability company,
partnership or membership interests (whether general or limited), and (4) any
other interest or participation that confers on a Person the right to receive a
share of the profits and losses of, or distributions of assets of, the issuing
Person.

 

“Collateral” shall have the meaning provided in Section 2.

 

I-1

--------------------------------------------------------------------------------


 

“Domestic Subsidiary” shall mean each Subsidiary of the Company that is
organized under the laws of the United States, any state or territory thereof,
or the District of Columbia.

 

“Excluded Stock” shall any voting Capital Stock of any Foreign Subsidiary in
excess of 66% of the outstanding voting Capital Stock of such class (such
percentage to be adjusted upon any Change in Law as may be required to avoid
adverse U.S. federal income tax consequences to the Company or any Subsidiary).

 

“Foreign Subsidiary” shall mean each Subsidiary of the Company that is not a
Domestic Subsidiary.

 

“Material Subsidiary” means any direct wholly owned Subsidiary of the Company
that (i) directly or (through the Subsidiaries of such Subsidiary) indirectly
holds more than 10% of the Total Investments owned by the Company and its
Subsidiaries or (ii) is designated as a Material Subsidiary pursuant to Section
3.3.

 

“Non-Material Subsidiary” means any direct wholly owned Subsidiary of the
Company that is not a Material Subsidiary.

 

“Pledge Agreement” shall mean this Pledge Agreement, as the same may be amended,
restated, supplemented or otherwise modified from time to time.

 

“Pledged Stock” shall mean the Capital Stock issued by the Material Subsidiaries
and held by the Company, including the Capital Stock described on Schedule 1
hereto and issued by the Material Subsidiaries named therein and any other
Capital Stock issued by a Material Subsidiary after the date of this Pledge
Agreement, and the certificates representing such Capital Stock and any interest
of the Company in the entries on the books of the issuer of such Capital Stock
or any financial intermediary pertaining to such Capital Stock and all
dividends, cash, warrants, rights, instruments and other property from time to
time received, receivable or otherwise distributed in respect of or in exchange
for any or all of such Capital Stock.

 

“Secured Obligations” shall mean the “Obligations” under and as defined in the
Credit Agreement.

 

“Secured Parties” shall mean the Agent, each Lender, the Issuing Bank, each Swap
Contract Bank that is party to any Secured Swap Contract, and each Cash
Management Bank that is party to any Secured Cash Management Agreement.

 

“Security Interest” shall have the meaning provided in Section 2.

 

“Total Investments” means the aggregate combined investments of the Company and
its Subsidiaries, including investments in securities, loan assignments and
participations, derivative instruments (excluding derivatives that are used for
hedging purposes), investments in joint ventures and partnerships, and ownership
of physical assets or interests in physical assets that are acquired as part of
the Company’s investment strategy (e.g., working and royalty interests in oil
and gas wells); provided, however, that while any notes issued by the Company’s
CLOs and held by the Company or its Subsidiaries shall be included in Total
Investments, any such investments held directly by such CLOs will be excluded
from Total Investments; provided, further, that, for purposes of determining
Total Investments, investments shall be valued at (i) in the case of notes
issued by CLOs, the fair market value of such notes as determined by the Company
and (ii) in the case of all other investments, the carrying value of such
investments determined in accordance with GAAP.

 

I-2

--------------------------------------------------------------------------------


 

(d)           The words “hereof”, “herein”, “hereto” and “hereunder” and words
of similar import when used in this Pledge Agreement shall refer to this Pledge
Agreement as a whole and not to any particular provision of this Pledge
Agreement, and Section, subsection, clause and Schedule references are to this
Pledge Agreement unless otherwise specified.  The words “include”, “includes”
and “including” shall be deemed to be followed by the phrase “without
limitation”.  Section 1.02 of the Credit Agreement is incorporated herein by
reference.

 

(e)           The meanings given to terms defined herein shall be equally
applicable to both the singular and plural forms of such terms.

 

(f)            The terms of this Pledge Agreement shall not operate or be
construed so as to prohibit or restrict any transaction, matter or other step
not prohibited by the Credit Agreement and the Agent shall promptly enter into
such documentation and/or take such other action as is required by the Company
(acting reasonably) in order to facilitate any such transaction, matter or other
step, including by way of executing any confirmation, consent to dealing,
release or other similar or equivalent document, provided that any costs and
expenses incurred by the Agent entering into such documentation and/or taking
such other action at the request of the Company pursuant to this clause (f)
shall be for the account of the Company, subject to Section 10.04(a) of the
Credit Agreement.

 

2.             Grant of Security Interest.

 

(a)           The Company hereby bargains, sells, conveys, assigns, sets over,
mortgages, pledges, hypothecates and transfers to the Agent, for the benefit of
the Secured Parties, and grants to the Agent, for the benefit of the Secured
Parties, a Lien on and security interest in (the “Security Interest”), all of
its right, title and interest in, to and under all of the following property now
owned or at any time hereafter acquired by the Company or in which the Company
now has or at any time in the future may acquire any right, title or interest
(collectively, the “Collateral”), as collateral security for the prompt and
complete payment and performance when due (whether at the stated maturity, by
acceleration or otherwise) of the Secured Obligations:

 

(i)            all Pledged Stock; and

 

(ii)           to the extent not otherwise included, all proceeds of any and all
of the foregoing;

 

provided that the Collateral for any Secured Obligations shall not include any
Excluded Stock; and provided, further, that this Pledge Agreement shall not
constitute a grant of a security interest in any property to the extent that
such grant of a security interest is prohibited by any applicable Law.

 

(b)           The Company hereby irrevocably authorizes the Agent and its
Affiliates, counsel and other representatives, at any time and from time to
time, to file or record financing statements, amendments to financing statements
and, with notice to the Company, other filing or recording documents or
instruments with respect to the Collateral in such form and in such offices as
the Agent reasonably determines appropriate to perfect the Security Interests of
the Agent under this Pledge Agreement.  The Company hereby also authorizes the
Agent and its Affiliates, counsel and other representatives, at any time and
from time to time, to file continuation statements with respect to previously
filed financing statements.

 

(c)           The Security Interests are granted as security only and shall not
subject the Agent or any Lender or other Secured Party to, or in any way alter
or modify, any obligation or liability of the Company with respect to or arising
out of the Collateral.

 

I-3

--------------------------------------------------------------------------------


 

(d)           The Company shall as soon as reasonably practicable after the date
of this Pledge Agreement or, in the case of Pledged Stock acquired or pledged
hereunder (including, without limitation, pursuant to designation of Material
Subsidiaries pursuant to Section 3.3) after the date of this Pledge Agreement,
as soon as reasonably practicable after such acquisition or pledge, deliver to
the Agent (or procure delivery of), (i) all certificates representing Pledged
Stock accompanied by duly executed instruments of transfer or assignment in
blank relating to such Pledged Stock and (ii) in the case of Pledged Stock
acquired or pledged after the date of this Pledge Agreement, supplements to
Schedule 1 reflecting such Pledged Stock.

 

3.             Certain Matters Relating to Pledged Stock.

 

3.1          Certification of Limited Liability Company, Limited Partnership
Interests.  In the event that any Equity Interest in any Material Subsidiary
that is organized as a limited liability company or limited partnership and
pledged hereunder shall be represented by a certificate, the Company shall cause
the issuer of such interests to elect to treat such interests as a “security”
within the meaning of Article 8 of the Uniform Commercial Code of its
jurisdiction of organization or formation, as applicable, by including in its
organizational documents language substantially similar to the following and,
accordingly, such interests shall be governed by Article 8 of the Uniform
Commercial Code:

 

“The Partnership/Company hereby irrevocably elects that all membership interests
in the Partnership/Company shall be securities governed by Article 8 of the
Uniform Commercial Code of [jurisdiction of organization or formation, as
applicable].  Each certificate evidencing partnership/membership interests in
the Partnership/Company shall bear the following legend:  “This certificate
evidences an interest in [name of Partnership/LLC] and shall be a security for
purposes of Article 8 of the Uniform Commercial Code.”  No change to this
provision shall be effective until all outstanding certificates have been
surrendered for cancellation and any new certificates thereafter issued shall
not bear the foregoing legend.”

 

3.2          Voting Rights; Dividends and Distributions; Etc.

 

(a)           So long as no Event of Default shall have occurred and be
continuing:

 

(i)            The Company shall be entitled to exercise any and all voting and
other consensual rights pertaining to the Pledged Stock or any part thereof for
any purpose not prohibited by the terms of this Pledge Agreement or the other
Loan Documents.

 

(ii)           The Agent shall execute and deliver (or cause to be executed and
delivered) to the Company all such proxies and other instruments as the Company
may reasonably request for the purpose of enabling the Company to exercise the
voting and other rights that it is entitled to exercise pursuant to paragraph
(i) above.

 

(b)           Subject to paragraph (c) below, the Company shall be entitled to
receive and retain and use, free and clear of the Lien created by this Pledge
Agreement, any and all dividends, distributions, principal and interest made or
paid in respect of the Collateral to the extent permitted by the Credit
Agreement, as applicable; provided, however, that any and all non-cash
dividends, interest, principal, securities or other property and distributions
that would constitute Pledged Stock, whether resulting from a subdivision,
combination or reclassification of the outstanding Capital Stock of the issuer
of any Pledged Stock or received in exchange for Pledged Stock or any part
thereof, or in redemption thereof, or as a result of any merger, consolidation,
acquisition or other exchange of assets to which such issuer may be a party or
otherwise, shall be forthwith delivered to the Agent to hold as, Collateral and

 

I-4

--------------------------------------------------------------------------------


 

shall, if received by the Company, be received in trust for the benefit of the
Agent, be segregated from the other property or funds of the Company and be
forthwith delivered to the Agent as Collateral in the same form as so received
(with any necessary endorsements).

 

(c)           Upon written notice to the Company by the Agent following the
occurrence and during the continuance of an Event of Default:

 

(i)            all rights of the Company to exercise or refrain from exercising
the voting and other consensual rights that it would otherwise be entitled to
exercise pursuant to Section 3.2(a)(i) shall cease, and all such rights shall
thereupon become vested in the Agent, which shall thereupon have the sole right
to exercise or refrain from exercising such voting and other consensual rights
during the continuance of such Event of Default, provided that, unless otherwise
directed by the Required Lenders, the Agent shall have the right from time to
time following the occurrence and during the continuance of an Event of Default,
to permit the Company to exercise such rights.  After all Events of Default have
been cured or waived pursuant to the terms of the Credit Agreement, the Company
will have the right to exercise the voting and consensual rights that the
Company would otherwise be entitled to exercise pursuant to the terms of Section
3.2(a)(i) (and the obligations of the Agent under Section 3.2(a)(ii) shall be
reinstated);

 

(ii)           all rights of the Company to receive the dividends, distributions
and principal and interest payments that the Company would otherwise be
authorized to receive and retain pursuant to Section 3.2(b) shall cease, and all
such rights shall thereupon become vested in the Agent, which shall thereupon
have the sole right to receive and hold as Collateral such dividends,
distributions and principal and interest payments during the continuance of such
Event of Default.  After all Events of Default have been cured or waived
pursuant to the terms of the Credit Agreement, the Agent shall repay to the
Company (without interest) all dividends, distributions and principal and
interest payments that the Company would otherwise be permitted to receive,
retain and use pursuant to the terms of Section 3.2(b);

 

(iii)          all dividends, distributions and principal and interest payments
that are received by the Company contrary to the provisions of Section 3.2(b)
shall be received in trust for the benefit of the Agent, shall be segregated
from other property or funds of the Company and shall forthwith be delivered to
the Agent as Collateral in the same form as so received (with any necessary
endorsements); and

 

(iv)          in order to permit the Agent to receive all dividends,
distributions and principal and interest payments to which it may be entitled
under Section 3.2(b) above, to exercise the voting and other consensual rights
that it may be entitled to exercise pursuant to Section 3.2(c)(i) above, and to
receive all dividends, distributions and principal and interest payments that it
may be entitled to under Sections 3.2(c)(ii) and 3.2(c)(iii) above, the Company
shall from time to time execute and deliver to the Agent appropriate proxies,
dividend payment orders and other instruments as the Agent (acting reasonably)
may request in writing.

 

3.3          Designation of Material Subsidiaries.  If, at any time, all
Non-Material Subsidiaries hold, directly or (through their respective
Subsidiaries) indirectly, in the aggregate, more than 10% of the Total
Investments of the Company and its Subsidiaries, the Company shall immediately,
by written notice to the Agent, designate one or more Non-Material Subsidiaries
as Material Subsidiaries hereunder to the extent required such that all
Non-Material Subsidiaries hold, directly or (through their respective
Subsidiaries) indirectly, in the aggregate, no more than 10% of the Total
Investments of the Company and its Subsidiaries.

 

I-5

--------------------------------------------------------------------------------


 

4.             Remedial Provisions.

 

4.1          Application of Proceeds.  The Agent shall apply the proceeds of any
collection or sale of the Collateral as well as any Collateral consisting of
cash, at any time after receipt as provided in Section 8.03 of the Credit
Agreement.

 

4.2          Code and Other Remedies.  If an Event of Default shall have
occurred and be continuing, the Agent may exercise in respect of the Collateral,
in addition to all other rights and remedies provided for herein or otherwise
available to it, all the rights and remedies of a Lender upon default under the
UCC or any other applicable law and also may, with notice to the Company, sell
the Collateral or any part thereof in one or more parcels at public or private
sale or sales, at any exchange, broker’s board or office of the Agent or any
Lender or elsewhere for cash or on credit or for future delivery irrespective of
the impact of any such sales on the market price of the Collateral.  The Agent
shall be authorized at any such sale (if it deems it advisable to do so) to
restrict the prospective bidders or purchasers of Collateral to Persons who will
represent and agree that they are purchasing the Collateral for their own
account for investment and not with a view to the distribution or sale thereof,
and, upon consummation of any such sale, the Agent shall have the right to
assign, transfer and deliver to the purchaser or purchasers thereof the
Collateral so sold.  Each purchaser at any such sale shall hold the property
sold absolutely free from any claim or right on the part of the Company, and the
Company hereby waives (to the extent permitted by law) all rights of redemption,
stay and/or appraisal that it now has or may at any time in the future have
under any rule of law or statute now existing or hereafter enacted.  The Agent
and any Lender shall have the right upon any such public sale, and, to the
extent permitted by law, upon any such private sale, to purchase the whole or
any part of the Collateral so sold, and the Agent or such Lender may pay the
purchase price by crediting the amount thereof against the Secured Obligations. 
The Company agrees that, to the extent notice of sale shall be required by law,
at least five Business Days’ notice to the Company of the time and place of any
public sale or the time after which any private sale is to be made shall
constitute reasonable notification.  The Agent shall not be obligated to make
any sale of Collateral regardless of notice of sale having been given.  The
Agent may adjourn any public or private sale from time to time by announcement
at the time and place fixed therefor, and such sale may, without further notice,
be made at the time and place to which it was so adjourned.  To the extent
permitted by law, the Company hereby waives any claim against the Agent arising
by reason of the fact that the price at which any Collateral may have been sold
at such a private sale was less than the price that might have been obtained at
a public sale, even if the Agent accepts the first offer received and does not
offer such Collateral to more than one offeree.

 

4.3          Deficiency.  The Company shall remain liable for any deficiency if
the proceeds of any sale or other disposition of the Collateral are insufficient
to pay its Secured Obligations and the fees and disbursements of any attorneys
employed by the Agent or any Lender to collect such deficiency.

 

4.4          Amendments, etc. with Respect to the Secured Obligations; Waiver of
Rights.  The Company shall remain obligated hereunder notwithstanding that,
without any reservation of rights against the Company and without notice to or
further assent by the Company, (a) any demand for payment of any of the Secured
Obligations made by the Agent or any Lender may be rescinded by such party and
any of the Secured Obligations continued, (b) the Secured Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, waived, surrendered or released by the Agent or any
Lender, (c) the Credit Agreement, the other Loan Documents and any other
documents executed and delivered in connection therewith may be amended,
modified, supplemented or terminated, in whole or in part, as the Administrative
Agent (or the requisite Lenders pursuant to the terms of the Credit Agreement,
as the case may be) may deem advisable from time to time, (d) any Cash
Management Agreement, any Swap

 

I-6

--------------------------------------------------------------------------------


 

Contract and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Company and such applicable Cash Management Bank or Swap Contract Bank, as
applicable, may deem advisable from time to time and (e) any collateral
security, guarantee or right of offset at any time held by the Agent or any
Lender for the payment of the Secured Obligations may be sold, exchanged,
waived, surrendered or released.  Neither the Agent nor any Lender shall have
any obligation to protect, secure, perfect or insure any Security at any time
held by it as security for the Secured Obligations or for this Pledge Agreement
or any property subject thereto.

 

5.             The Agent.

 

5.1          Agent’s Appointment as Attorney-in-Fact, etc.  The Company hereby
appoints, which appointment is irrevocable and coupled with an interest, the
Agent as the Company’s attorney-in-fact, with full authority in the place and
stead of the Company and in the name of the Company or otherwise, to take any
action and to execute any instrument, in each case after the occurrence and
during the continuance of an Event of Default, and with notice to the Company,
that the Agent may deem reasonably necessary or advisable to accomplish the
purposes of this Pledge Agreement, including, without limitation, to receive,
indorse and collect all instruments made payable to the Company representing any
dividend, distribution or principal or interest payment in respect of the
Collateral or any part thereof and to give full discharge for the same.

 

5.2          Duty of Agent.  The Agent’s sole duty with respect to the custody,
safekeeping and physical preservation of the Collateral in its possession, under
Section 9-207 of the UCC or otherwise, shall be to deal with it in the same
manner as the Agent deals with similar property for its own account.  The Agent
shall be deemed to have exercised reasonable care in the custody and
preservation of any Collateral in its possession if such Collateral is accorded
treatment substantially equal to that which the Agent accords its own property. 
Neither the Agent nor any Lender nor any of their respective officers,
directors, employees or agents shall be liable for failure to demand, collect or
realize upon any of the Collateral or for any delay in doing so or shall be
under any obligation to sell or otherwise dispose of any Collateral upon the
request of the Company or any other Person or to take any other action
whatsoever with regard to the Collateral or any part thereof.  The powers
conferred on the Agent and the Lenders hereunder are solely to protect the
Agent’s and the Lenders’ interests in the Collateral and shall not impose any
duty upon the Agent or any Lender to exercise any such powers.  The Agent and
the Lenders shall be accountable only for amounts that they actually receive as
a result of the exercise of such powers, and neither they nor any of their
officers, directors, employees or agents shall be responsible to the Company for
any act or failure to act hereunder, except for their own gross negligence or
willful misconduct as determined by a final and nonappealable judgment of a
court of competent jurisdiction.

 

5.3          Authority of Agent.  The Company acknowledges that the rights and
responsibilities of the Agent under this Pledge Agreement with respect to any
action taken by the Agent or the exercise or non-exercise by the Agent of any
option, voting right, request, judgment or other right or remedy provided for
herein or resulting or arising out of this Pledge Agreement shall, as between
the Agent and the Lenders, be governed by the Credit Agreement, and by such
other agreements with respect thereto as may exist from time to time among them,
but, as between the Agent and the Company, the Agent shall be conclusively
presumed to be acting as agent for the applicable Lenders with full and valid
authority so to act or refrain from acting, and the Company shall not be under
any obligation, or entitlement, to make any inquiry respecting such authority.

 

5.4          Security Interest Absolute.  All rights of the Agent hereunder, the
Security Interest and all obligations of the Company hereunder shall be absolute
and unconditional.

 

I-7

--------------------------------------------------------------------------------


 

5.5          Continuing Security Interest; Assignments Under the Credit
Agreement; Release.

 

(a)           This Pledge Agreement shall remain in full force and effect and be
binding in accordance with and to the extent of its terms upon the Company and
the successors and assigns thereof and shall inure to the benefit of the Agent
and the Lenders and their respective successors, indorsees, transferees and
assigns until all Secured Obligations (other than any contingent indemnity
obligations not then due and other than any obligations under Secured Cash
Management Agreements and Secured Swap Contracts) shall have been satisfied by
payment in full, notwithstanding that from time to time during the term of the
Credit Agreement, the Company may be free from any Secured Obligations.

 

(b)           (i) Upon any sale, transfer or other disposition by the Company of
any Collateral that is permitted under the Credit Agreement and (ii) upon the
effectiveness of any written consent to the release of the Security Interest
granted in such Collateral pursuant to Section 9.10 of the Credit Agreement,
such Collateral shall be automatically released from the Security Interest
granted under this Pledge Agreement.  Any such release in connection with any
sale, transfer or other disposition of such Collateral shall result in such
Collateral being sold, transferred or disposed of, as applicable, free and clear
of the Liens and Security Interest created hereby.

 

(c)           In connection with any termination or release pursuant to
paragraph (a) or (b), the Agent shall execute and deliver to the Company, at the
Company’s expense, all documents that the Company shall reasonably request to
evidence such termination or release.  Any execution and delivery of documents
pursuant to this Section 5.5 shall be without recourse to or warranty by the
Agent.

 

5.6          Reinstatement.  The Company further agrees that, if any payment
made by it or another Person and applied to the Secured Obligations is at any
time annulled, avoided, set aside, rescinded, invalidated, declared to be
fraudulent or preferential or otherwise required to be refunded or repaid, or
the proceeds of Collateral are required to be returned by any Lender to the
Company or such other Person, its estate, trustee, receiver or any other Person,
under any bankruptcy law, state or federal law, common law or equitable cause,
then, to the extent of such payment or repayment, any Lien or other Collateral
securing such liability shall be and remain in full force and effect, as fully
as if such payment had never been made or, if prior thereto the Liens granted
hereby or other Collateral securing such liability hereunder shall have been
released or terminated by virtue of such cancellation or surrender, such Liens
or other Collateral shall be reinstated in full force and effect, and such prior
cancellation or surrender shall not diminish, release, discharge, impair or
otherwise affect any Liens or other Collateral securing the obligations of the
Company in respect of the amount of such payment.

 

6.             Citibank, N.A. as Agent.

 

(a)           Citibank, N.A. has been appointed to act as the Administrative
Agent under the Credit Agreement, by the Lenders under the Credit Agreement and,
by their acceptance of the benefits hereof, the other Secured Parties.  The
Agent shall be obligated, and shall have the right hereunder, to make demands,
to give notices, to exercise or refrain from exercising any rights, and to take
or refrain from taking any action (including the release or substitution of
Collateral), solely in accordance with this Pledge Agreement and the Credit
Agreement.  In furtherance of the foregoing provisions of this Section 6(a),
each Lender, by its acceptance of the benefits hereof, agrees that it shall have
no right individually to realize upon any of the Collateral hereunder, it being
understood and agreed by such Lender that all rights and remedies hereunder may
be exercised solely by the Agent for the ratable benefit of the applicable
Lenders in accordance with the terms of this Section 6(a).

 

(b)           The Agent shall at all times be the same Person that is the
Administrative Agent under the Credit Agreement.  Written notice of resignation
by the Administrative Agent pursuant to the

 

I-8

--------------------------------------------------------------------------------


 

Credit Agreement shall also constitute notice of resignation as Agent under this
Pledge Agreement; removal of the Administrative Agent shall also constitute
removal under this Pledge Agreement; and appointment of an Administrative Agent
pursuant to the Credit Agreement shall also constitute appointment of a
successor Agent under this Pledge Agreement.  Upon the acceptance of any
appointment as Administrative Agent under the Credit Agreement by a successor
Administrative Agent, that successor Administrative Agent shall thereupon
succeed to and become vested with all the rights, powers, privileges and duties
of the retiring or removed Agent under this Pledge Agreement, and the retiring
or removed Agent under this Pledge Agreement shall promptly (i) transfer to such
successor Agent all sums, securities and other items of Collateral held
hereunder, together with all records and other documents necessary or
appropriate in connection with the performance of the duties of the successor
Agent under this Pledge Agreement and (ii) execute and deliver to such successor
Agent or otherwise authorize the filing of such amendments to financing
statements and take such other actions, as may be necessary or appropriate in
connection with the assignment to such successor Agent of the Security Interests
created hereunder, whereupon such retiring or removed Agent shall be discharged
from its duties and obligations under this Pledge Agreement.  After any retiring
or removed Agent’s resignation or removal hereunder as Agent, the provisions of
this Pledge Agreement shall inure to its benefit as to any actions taken or
omitted to be taken by it under this Pledge Agreement while it was Agent
hereunder.

 

(c)           Neither the Agent nor any of its officers, directors, employees,
agents, attorneys-in-fact or Affiliates shall be liable to any party for any
action taken or omitted to be taken by any of them under or in connection with
this Pledge Agreement or any Loan Document (except for its or such Person’s own
gross negligence or willful misconduct as determined by a final and
nonappealable judgment of a court of competent jurisdiction).

 

7.             Miscellaneous.

 

7.1          Amendments in Writing.  None of the terms or provisions of this
Pledge Agreement may be waived, amended, supplemented or otherwise modified
except by a written instrument executed by the Company and the Agent in
accordance with Section 10.01 of the Credit Agreement.

 

7.2          Notices.  All notices, requests, demands and communications
pursuant hereto shall be made in accordance with Section 10.02 of the Credit
Agreement.  All communications and notices hereunder to (i) the Company may be
given to it as provided in the Credit Agreement or (ii) the Agent shall be given
to it as provided in the Credit Agreement.

 

7.3          No Waiver by Course of Conduct; Cumulative Remedies.  Neither the
Agent nor any Lender shall by any act (except by a written instrument pursuant
to Section 7.1), delay, indulgence, omission or otherwise be deemed to have
waived any right or remedy hereunder or to have acquiesced in any Default or
Event of Default or in any breach of any of the terms and conditions hereof.  No
failure to exercise, nor any delay in exercising, on the part of the Agent or
any Lender, any right, power or privilege hereunder shall operate as a waiver
thereof.  No single or partial exercise of any right, power or privilege
hereunder shall preclude any other or further exercise thereof or the exercise
of any other right, power or privilege.  A waiver by the Agent or any Lender of
any right or remedy hereunder on any one occasion shall not be construed as a
bar to any right or remedy that the Agent or such Lender would otherwise have on
any future occasion.  The rights, remedies, powers and privileges herein
provided are cumulative, may be exercised singly or concurrently and are not
exclusive of any other rights or remedies provided by law.

 

7.4          Successors and Assigns.  The provisions of this Pledge Agreement
shall be binding upon and inure to the benefit of the parties hereto and their
respective successors and assigns permitted by the Credit Agreement, except that
the Company may not assign, transfer or delegate any of

 

I-9

--------------------------------------------------------------------------------


 

its rights or obligations under this Pledge Agreement except pursuant to a
transaction permitted by, and pursuant to the terms of, Section 10.06 of the
Credit Agreement.

 

7.5          Counterparts.  This Pledge Agreement may be executed by one or more
of the parties to this Pledge Agreement on any number of separate counterparts
(including by facsimile or other electronic transmission), and all of said
counterparts taken together shall be deemed to constitute one and the same
instrument.  A set of the copies of this Pledge Agreement signed by all the
parties shall be lodged with the Agent and the Company.

 

7.6          Severability.  Any provision of this Pledge Agreement that is
prohibited or unenforceable in any jurisdiction shall, as to such jurisdiction,
be ineffective to the extent of such prohibition or unenforceability without
invalidating the remaining provisions hereof, and any such prohibition or
unenforceability in any jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.  The parties hereto
shall endeavor in good faith negotiations to replace the invalid, illegal or
unenforceable provisions with valid provisions the economic effect of which
comes as close as possible to that of the invalid, illegal or unenforceable
provisions.

 

7.7          Section Headings.  The Section headings used in this Pledge
Agreement are for convenience of reference only and are not to affect the
construction hereof or be taken into consideration in the interpretation hereof.

 

7.8          Integration.  This Pledge Agreement together with the other Loan
Documents represents the agreement of the Company with respect to the subject
matter hereof and there are no promises, undertakings, representations or
warranties by the Agent or any Lender relative to the subject matter hereof not
expressly set forth herein or in the other Loan Documents.

 

7.9          Governing Law, Submission to Jurisdiction, Waiver of Jury Trial,
etc.  The terms of Section 10.06 of the Credit Agreement shall apply to this
Pledge Agreement.

 

[SIGNATURE PAGES FOLLOW]

 

I-10

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each of the undersigned has caused this Pledge Agreement to
be duly executed and delivered as of the date first above written.

 

 

 

KKR FINANCIAL HOLDINGS LLC

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

 

CITIBANK, N.A., as Agent

 

 

 

 

 

By:

 

 

 

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

Schedule 1 to
Pledge Agreement

 

Pledged Stock

 

Pledgor / Record Owner

 

Issuer

 

Issuer’s Jurisdiction
of Formation

 

Certificate
No(s)

 

Number and Class
of Shares/Interests

 

Percentage of Issued and
Outstanding Shares/Interests

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

I-1

--------------------------------------------------------------------------------